per curiam:
Mediante el proceso de certificación interju-risdiccional, la Corte de Distrito de Estados Unidos para el Distrito de Puerto Rico nos solicita que determinemos si el requisito de justa causa para la destitución por el Gober-nador de un miembro de la Junta de Directores de la Cor-poración de Puerto Rico para la Difusión Pública, conte-nido en la ley orgánica de la referida corporación,(1) infringe las facultades constitucionales que tiene el Gober-nador de remover funcionarios públicos nombrados por éste. Al disponer de este caso, aprovecharemos la oportu-*225nidad para delimitar los nuevos contornos de la certifica-ción inteijurisdiccional a la luz de la Ley de la Judicatura de 2003. Veamos.
I
Los hechos medulares no están en controversia. En el 2001, mediante la Orden Ejecutiva #OE-2001-03, la enton-ces Gobernadora del Estado Libre Asociado de Puerto Rico, Hon. Sila M. Calderón (Gobernadora de Puerto Rico), re-quirió que cualquier nombramiento o contrato que se fuera a otorgar por alguna dependencia gubernamental contase con la autorización por escrito del entonces Secretario de la Gobernación, Hon. César Miranda (Secretario de la Gobernación).(2) Esta orden, dirigida a estabilizar fiscal-mente al Gobierno, aplicaría a todas las agencias, juntas, cuerpos, comisiones, tribunales examinadores, divisiones y corporaciones públicas adscritas al Gobierno, con expresa exclusión de la Universidad de Puerto Rico.
Recibida la Orden Ejecutiva, el Sr. Arturo Guzmán Vargas, entonces Presidente de la Junta de Directores de la Corporación de Puerto Rico para la Difusión Pública, con-vocó a una conferencia de prensa donde anunció al país que la corporación que presidía no estaba llamada a cum-plir con la referida orden y, por lo tanto, se otorgarían todos los contratos pendientes sin la debida autorización. Ente-rada de ello, la Gobernadora de Puerto Rico destituyó, por insubordinación, al señor Guzmán Vargas de su posición *226como miembro de la Junta de Directores de la Corporación de Puerto Rico para la Difusión Pública.
Eventualmente, el señor Guzmán Vargas presentó ante la Corte de Distrito de Estados Unidos para el Distrito de Puerto Rico una demanda por violación a sus derechos ci-viles en contra de varias personas, entre ellas, la Goberna-dora de Puerto Rico. En lo pertinente, sostuvo que su des-titución fue sin justa causa en contravención a lo dispuesto en el Art. 3 de la Ley Núm. 216 de 12 de septiembre de 1996 (27 L.P.R.A. see. 503), mejor conocida como la Ley de la Corporación de Puerto Rico para la Difusión Pública (Ley Núm. 216).(3) Oportunamente, los demandados solici-taron la desestimación de la demanda. Alegaron que el Art. 3 de la Ley Núm. 216, supra, era contrario al principio de separación de poderes y limitaba las facultades constitu-cionales que tiene el Gobernador de nombrar y remover a los funcionarios públicos con el fin de velar por el fiel cum-plimiento de las leyes para lo cual es llamado a poner en vigor.
Trabada la controversia, y al amparo de lo dispuesto en el Art. 3.002(f) de la Ley de la Judicatura de 2003, Ley Núm. 201 de 22 de agosto de 2003 (4 L.P.R.A. sec. 24s(f)) y de la Regla 25(a) del Reglamento de este Tribunal, 4 L.P.R.A. Ap. XXI-A, la Corte de Distrito de Estados Unidos para el Distrito de Puerto Rico, por voz de la Hon. Carmen Consuelo Vargas de Cerezo, nos solicitó que expidiésemos un recurso de certificación para determinar la constitueio-nalidad del Art. 3 de la Ley Núm. 216, supra. Acordamos expedir el auto de certificación solicitado. Oportunamente, las partes presentaron sus respectivos alegatos. El Procu-rador General de Puerto Rico, en calidad de amigo de la corte, compareció ante nos y reiteró la alegación de los de-mandados respecto a la limitación que impone el Art. 3 de *227la Ley Núm. 216, supra, a los poderes constitucionales del Gobernador. Con el beneficio de la comparecencia de todas las partes, resolvemos.
HH hH
En primera instancia, consideramos útil exponer los as-pectos esenciales del procedimiento de certificación, para luego considerar si la pregunta certificada cumple con dichos requisitos que nos permiten adquirir jurisdicción en el caso y, de este modo, contestarla. Veamos.
En términos generales, el procedimiento de certificación interjurisdiccional es el instrumento procesal adecuado que permite a un tribunal someter preguntas, para una contestación definitiva, a otro tribunal de jurisdicción distinta, sobre cuestiones dudosas que se refieren al Derecho de esa jurisdicción. Las contestaciones a esas preguntas obligan en cualquier procedimiento judicial ulterior entre ambas jurisdicciones, bajo la doctrina de cosa juzgada,
[l]a certificación es el medio más directo, rápido y económico para que la Corte federal obtenga una interpretación autori-zada sobre el derecho estatal. En virtud de este procedimiento las cuestiones dudosas o no resueltas en el derecho estatal son transferidas directamente al foro de mayor jerarquía del es-tado mediante la certificación por la Corte federal de pregun-tas específicas para una cuestión definitiva que obligue a las partes. De otra manera, al abstenerse la Corte federal los liti-gantes tendrían que iniciar un nuevo pleito en los tribunales estatales siguiendo todo el trámite judicial, usualmente lento y costoso, hasta obtener una interpretación final y firme sobre el derecho estatal. Pan Ame. Comp. Corp. v. Data Gen. Corp., 112 D.P.R. 780, 784-785 (1982).
Antes de la aprobación de la Ley de la Judicatura de 2003, en Puerto Rico la certificación interjurisdiccional sólo se reconocía expresamente en la Regla 53.1 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, y la Regla 25 del Regía-*228mentó de este Tribunal, 4 L.P.R.A. Ap. XXI-A. Al amparo de estas reglas, establecimos que la facultad de este Tribunal para conocer los asuntos que le son certificados por una corte federal era de carácter discrecional y no mandatorio. Regla 25 del Reglamento del Tribunal Supremo, supra; Pan Ame. Comp. Corp. v. Data Gen. Corp., supra; Dapena Thompson v. Colberg Ramírez, 115 D.P.R. 650 (1984).
Ambas reglas exigían, como requisito para que procediese una certificación, el que: (1) la controversia involucrase cuestiones de Derecho puertorriqueño; (2) dichas cuestiones debían determinar o definir el resultado del caso; (3) no existiesen precedentes claros en la jurisprudencia de este Tribunal, y (4) se hiciese relación de todos los hechos relevantes a dichas interrogantes que demostrasen claramente la naturaleza de la controversia de la cual surgen las preguntas. Las partes, además, podían someter alegatos y solicitar una vista oral. Pan Ame. Comp. Corp. v. Data Gen. Corp., supra, pág. 788.
Sin embargo, las mencionadas disposiciones legales res-tringían considerablemente nuestra intervención en los asuntos a certificarse cuando: (1) la cuestión planteada fuese una cuestión mixta por incluir aspectos de Derecho federal y de Derecho estatal del tribunal solicitante, y as-pectos del Derecho local de Puerto Rico, que debiesen ser resueltas por el tribunal solicitante, o (2) cuando la cues-tión planteada en el procedimiento de certificación fuese la validez de un estatuto de Puerto Rico, impugnado bajo la Constitución del Estado Libre Asociado de Puerto Rico, y la certificación de la pregunta sólo procedía si la disposición constitucional local no tenía equivalente en la Constitución federal.
Ahora bien, con la aprobación de la nueva Ley de la Judicatura de 2003 esas limitaciones quedaron atrás. El Art. 3.002(f) de la referida disposición legal, supra, amplió sustancialmente la facultad de este Tribunal para acoger aquellos recursos certificados ante nos por los tribunales *229de Estados Unidos de América. En lo pertinente, estableció que el Tribunal Supremo
[mjediante auto de certificación, podrá conocer de cualquier asunto que le fuere certificado por el Tribunal Supremo de Estados Unidos de América, un Tribunal de Apelaciones de Circuito de Estados Unidos de América, un Tribunal de Dis-trito de los Estados Unidos de América o el más alto tribunal apelativo de cualesquiera de los estados de Estados Unidos de América, cuando así lo solicite cualesquiera de dichos tribuna-les, de existir ante el tribunal solicitante cualquier as unto judicial en el que estén implicados cuestiones de derecho puer-torriqueño que puedan determinar el resultado del mismo y respecto al cual, en la opinión del tribunal solicitante, no exis-tan precedentes claros en la jurisprudencia de este Tribunal.
De esta forma, y dejando a un lado los requisitos que impedían que este Tribunal interviniese en cierto recursos de certificación interjurisdiccional, se flexibiliza la normativa que hasta entonces regía el referido procedimiento y se facilita que los tribunales federales puedan someter, para una contestación definitiva de este Tribunal, preguntas sobre cuestiones dudosas que se refieren al Derecho puertorriqueño. Además, se preserva y respeta, verdaderamente, “la función prístina de las cortes estatales de interpretar y formular el derecho de [sus respectivos] estados”, contribuyendo, además, a que se alivien en buena parte las tensiones inherentes al sistema federalista. Pan Ame. Comp. Corp. v. Data Gen. Corp., supra, pág. 785.
En el caso de autos, el recurso de certificación nos fue presentado luego de una orden emitida por la Hon. Carmen Consuelo Vargas de Cerezo, Juez del Tribunal de Dis-trito de Estados Unidos para el Distrito de Puerto Rico. Éste, en primer lugar, involucra asuntos judiciales en el que están implicadas cuestiones de estricto Derecho puer-torriqueño, como lo es la facultad que tiene el Gobernador de Puerto Rico, al amparo de la Constitución del Estado Libre Asociado de Puerto Rico, de nuestras leyes y regla-mentos, para remover a funcionarios públicos nombrados por sí o por su predecesor por un término específico de *230tiempo; en segundo lugar, no existen precedentes claros que lleven a una correcta disposición del asunto, y en ter-cer lugar, la decisión emitida por este Foro puede determi-nar el resultado del pleito ante el foro federal. Conside-rando ello, además de la enorme importancia del asunto y el alto interés público de que este Tribunal intervenga directamente en la interpretación del Derecho puertorri-queño, procede la certificación.
H — I H — I HH
De entrada, es menester reconocer que el alcance del poder de del Gobernador de Puerto Rico de destituir fun-cionarios públicos de sus puestos, así como el poder de la Asamblea Legislativa de imponer restricciones a dicha fa-cultad, son indudablemente asuntos noveles en nuestra jurisdicción. Si bien la Constitución del Estado Libre Aso-ciado de Puerto Rico dispone que una de las atribuciones del Primer Ejecutivo es “[njombrar, en la forma que se dis-ponga por esta Constitución o por ley, a todos los funciona-rios para cuyo nombramiento esté facultado” (Art. IV, Sec. 4, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 385), nada expresa sobre las facultades de éste para destituirlos y, mucho menos, sobre el poder de la Rama Legislativa de limitar el poder ejecutivo al crear los departamentos y las agencias ejecutivas. Las discusiones en la Asamblea Cons-tituyente sobre el alcance de esta disposición constitucio-nal tampoco abundan sobre el particular.
Sin embargo, obran en el Diario de Sesiones de la Con-vención Constituyente(4) unas expresiones claras y contun-dentes en torno a la facultad de la Asamblea Legislativa de imponer restricciones al poder del Gobernador para desti-tuir funcionarios nombrados por éste. Aun cuando tales ex-presiones surgen dentro del marco de las facultades dele-*231gadas a la Rama Legislativa, entendemos que dichos pronunciamientos son particularmente pertinentes a la controversia de autos donde estamos llamados a resolver si es válida una limitación impuesta por la Asamblea Legis-lativa a la facultad del poder ejecutivo de nombrar y desti-tuir sus funcionarios.
Así pues, cabe mencionar que el historial de la Asam-blea Constituyente refleja que, en momentos en que se dis-cutía el alcance de los poderes delegados a la Rama Legis-lativa, se debatió extensamente sobre este extremo. De particular importancia son las expresiones vertidas por el delegado Víctor Gutiérrez Franqui en momentos en que éste proponía una enmienda a la entonces See. 8 de la Constitución del Estado Libre Asociado de Puerto Rico, hoy Sec. 16. La referida sección, según propuesta en el Informe de la Comisión de la Rama Legislativa,(5) al momento de ser considerada por los miembros de la Asamblea Consti-tuyente, estaba redactada de la manera siguiente:
La Asamblea Legislativa tendrá plena facultad para crear de-partamentos ejecutivos y consolidar y reorganizar los mismos, y para determinar por ley los poderes, las funciones, los debe-res y el término de servicio de los secretarios de gobierno a cargo de los departamentos, pero el término de servicio de nin-gún secretario de gobierno será mayor que el del Gobernador que lo nombró. 4 Diario de Sesiones de la Comisión Constitu-yente 2581 (1952).
Ajuicio del delegado Gutiérrez Franqui,
[a]l examinar cuidadosamente esta disposición, [le] asaltó la duda de si era facultad propia de la Asamblea Legislativa, en un gobierno de sistema republicano, y en donde la Asamblea Legislativa tiene la facultad de aprobar leyes por encima del veto del Gobernador, que el poder legislativo pudiera tener la facultad, de variar a su antojo, el término de duración de los cargos de secretarios de gobierno; o de variar a su antojo la *232especificación de sus funciones. 3 Diario de Sesiones de la Co-misión Constituyente 2268 (1952).
Dicho de otro modo, a la luz de los estudios realizado por éste, le pareció poco probable que la Asamblea Legislativa de Puerto Rico pudiera establecer algún tipo de limitación al poder de nombramiento del Gobernador cuando se tra-tase de funcionarios de confianza, como lo son los “secreta-rios de gobierno”.
Así pues, en aras de eliminar de esta sección, entre otras cosas, el lenguaje que establecía que la Asamblea Le-gislativa de Puerto Rico tendría la facultad “para determi-nar las funciones, deberes y el término de servicios de los secretarios de gobierno” —y tomando como base los frutos de la experiencia y del estudio de la Constitución de Esta-dos Unidos de América, de los estados de la Unión y de aquellos países en que los principios democráticos dan pauta de acción al desarrollo de funciones públicas— el delegado Gutiérrez Franqui propuso que, en cuanto a este asunto, se adoptara la interpretación dispuesta, hasta ese momento en la Constitución de Estados Unidos, con la co-rrespondiente interpretación judicial. Expresó Gutiérrez Franqui:
Señor Presidente y compañeros delegados: El propósito de esta enmienda que tengo ahora el honor de proponerles, es sencillamente que adoptemos la manera de bregar con el asunto que establece la Constitución de los Estados Unidos de América [con la correspondiente interpretación judicial].
En otras palabras: Que meramente consignemos la facultad del Gobernador para nombrar los secretarios de gobierno. De-jemos establecido también en otra parte de la constitución, que los secretarios del gobierno asistirán al Gobernador en el desempeño y ejercicio del poder ejecutivo. Y que, en cuanto a los departamentos de gobierno, meramente consignemos la fa-cultad de la Asamblea legislativa para crear, consolidar, reor-ganizar y determinar las funciones de los departamentos. Y que, nada digamos en cuanto al poder para determinar las funciones y el término de duración de los cargos de los secre-tarios propiamente dichos, adoptando así la doctrina de la *233Constitución de los Estados Unidos .... 4 Diario de Sesiones de la Convención Constituyente 2270.
Luego de la exposición de rigor, la enmienda sometida —que buscaba eliminar del texto de la Sec. 10 aquella parte que establecía que la Asamblea Legislativa de Puerto Rico tendría la facultad “para determinar las funciones, deberes y el término de servicios de los secretarios de go-bierno”— logró conseguir 54 votos de los delegados en la Asamblea Constituyente, por lo que quedó aprobada.
Como consecuencia de esa enmienda, la referida sección de nuestra Constitución quedó finalmente aprobada con el lenguaje siguiente: “La Asamblea Legislativa tendrá facul-tad para crear, consolidar o reorganizar departamentos ejecutivos y definir sus funciones.”
La adopción de esta enmienda reflejó la intención de los constituyentes de incorporar en nuestra jurisdicción unos criterios similares a los adoptados en la jurisdicción federal en cuanto al alcance del poder de la Asamblea Legislativa para intervenir, como sucede en el caso de autos, con los poderes delegados a la Rama Ejecutiva.
Aclarado ello, repasamos los principios estatutarios y jurisprudenciales que gobiernan el asunto en la referida jurisdicción.
IV
Como es sabido, el Art. II, Secs. 1-3 de la Constitución de Estados Unidos de América le confiere a su Presidente el poder de nombrar, con el consejo y consentimiento del Senado, a los embajadores, ministros, cónsules públicos, Jueces del Tribunal Supremo y todos aquellos funcionarios de Estados Unidos cuyos cargos se establezcan por ley, y cuyos nombramientos dicha Constitución no prescriba. To-dos éstos tienen la obligación de asistirle en su función *234principal de hacer cumplir las leyes.(6) Sin embargo, y de forma similar a lo que ocurre en nuestra Constitución, el Art. II de la Constitución de Estados Unidos de América no establece expresamente la facultad, si alguna, que puede tener el Presidente de la Nación norteamericana para des-tituir a los funcionarios nombrados por éste. El residencia-miento —la única forma de destitución de funcionarios pú-blicos dispuesta en la referida Constitución— sólo le aplica al Presidente, al Vicepresidente y a todos los funcionarios civiles de Estados Unidos.(7) Ha sido, pues, el Tribunal Supremo de Estados Unidos quien, por la vía jurisprudencial, ha atendido esta laguna en ley, siendo el caso Myers v. United States, 272 U.S. 52 (1926), una de las primeras de-cisiones en tratar este complejo asunto. Véase L.H. Tribe, American Constitutional Law, 3ra ed., Nueva York, Ed. Foundation Press, 2000, págs. 703-717.
*235En Myers v. United States, supra, el Tribunal Supremo federal determinó que el Congreso no podía privar al Pre-sidente de Estados Unidos de su poder para destituir un funcionario de la Rama Ejecutiva.(8) El poder de destitu-ción —resolvió ese Tribunal— está inmerso en el poder de nombramiento conferido al Presidente por la Constitución de Estados Unidos de América. En virtud de ello, éste tenía la facultad exclusiva y absoluta para separar a los funcio-narios por él nombrados independientemente de que, como sucede en el caso de autos, la ley que crease el cargo le fijase un término de duración o estableciese las causales para la destitución de dichos funcionarios. Este amplio po-der, a juicio del Tribunal, concretizaba la responsabilidad del Presidente de la Nación norteamericana de velar por que todas las leyes fuesen cumplidas; deber que, como mencionamos, le impone el Art. II, Sec. 3 de la Constitu-ción de Estados Unidos de América, supra.
Aproximadamente una década más tarde, en Humphrey’s Executor v. U.S., 295 U.S. 602 (1935),(9) se li-mitó substancialmente la norma establecida en Myers v. United States, supra. En esta ocasión se interpretó que la facultad del Presidente de destituir funcionarios nombra-dos por éste podía ser restringida cuando se tratase de fun-cionarios revestidos con facultades cuasi legislativas o cuasi judiciales. A juicio del Tribunal, este tipo de funcio-nario requiere cierto grado de independencia, con respecto a la Rama Ejecutiva, para llevar a cabo eficientemente las *236tareas que le fueron asignadas. En lo pertinente, señaló el Tribunal:
We think it plain under the Constitution that illimitable power of removal is not possessed by the President in respect of officer of the character of those just named. The authority of Congress, in creative quasi legislative or quasi judicial agencies, to require them to act in discharge of their duties independently of executive control cannot well be doubted; and that authority includes, as an appropriate incident, power to fix the period during which they shall continue in office, and to forbid their removal except for cause in the meantime. For it is quite evident that one who holds his office only during the pleasure of another cannot be depended upon to maintain an attitude of independence against the latter’s will. (Énfasis suplido.) Humphrey’s Executor v. U.S., supra, pág. 629.
La doctrina elaborada en Humphrey’s Executor v. U.S., supra, según discutida anteriormente, fue sostenida años más tarde en Wiener v. United States, 357 U.S. 349 (1958).(10) El Tribunal resumió de la manera siguiente lo que constituiría el criterio rector en este tipo de caso:
Thus, the most reliable factor for drawing an inference regarding the President’s power of removal in our case is the nature of the function that Congress vested in the War Claims Comission. What were the duties that Congress confined to this Comission? And can the inference fairly be drawn from the failure of Congress to provide for removal that these Commissioners were to remain in office at will of the President? (Énfasis suplido.) Wiener v. United States, supra, págs. 353-354.
El alcance del poder de destitución del Presidente fue considerado nuevamente por el Tribunal Supremo de Esta-*237dos Unidos en Morrison v. Olson, 487 U.S. 654 (1988).(11) Similar a lo resuelto en Humphrey’s Executor v. U.S., supra, y la secuela de casos que le citan, dicho Foro señaló que el análisis realizado por los tribunales al momento de decidir si el Presidente tiene facultad para destituir a un funcionario nombrado por éste no puede limitarse al tipo de función que realiza el funcionario, es decir, puramente ejecutivas, cuasi legislativas o cuasi judiciales. Aunque dicho análisis es de por sí esencial al momento de decidir si el Presidente tiene o no la facultad de destituir al funcionario en cuestión, es indispensable, además, evaluar la forma en que las restricciones impuestas al poder de destitución del Presidente inciden en la facultad de éste de cumplir y hacer cumplir las leyes. Es imprescindible, pues, evaluar el grado de independencia que requiere, con respecto a la Rama Ejecutiva, el funcionario en cuestión para ejecutar eficien-temente las tareas que le fueron delegadas. En lo perti-nente, dicho Foro señaló:
We undoubtedly did rely on terms “quasi-legislative” and “quasi-judicial” to distinguish the officials involved in Humphrey’s Executor and Wiener from those in Myers, but our present considered view is that the determination of whether the Constitution allows Congress to impose a “good-cause”type restriction on the President’s power to remove an official cannot be made to turn on whether or not that official is classified as “purely executive”. The analysis contained in our removal cases is designed not to define rigid categories of those officials who may or may not be removed at will by the President, but to ensure that Congress does not interfere with the President’s exercise of the “executive power” and his constitutionally appointed duty to “take care that the laws be faithfully executed” under Article II....
\B\ut the real question is whether the removal restrictions are of such a nature that they impede the President’s ability to perform his constitutional duty, and the functions of the officials in question must be analyzed in that light. (Escolios omi-*238tidos y énfasis suplido.) Morrison v. Olson, supra, págs. 689-691.
B. En virtud de lo anterior, y cónsono con el mandato que nos dieron los miembros de la Asamblea Constituyente en momentos en que se debatía el alcance del poder de remoción del Gobernador —de adoptar la interpretación que se le ha dado al asunto en la jurisdicción federal— es forzoso concluir, como punto de partida para nuestro análisis, que cualquier determinación relacionada con la constitucionalidad de una limitación estatutaria al poder de nombramiento y de destitución del gobernante requiere un análisis caso a caso, en el cual es imprescindible identificar si el funcionario realiza funciones de naturaleza “puramente ejecutiva”, cuasi legislativa o cuasi judicial. Cuando se trate de un funcionario con facultades “puramente ejecutivas”, la facultad de la Rama Legislativa para imponer requisitos para destituir a dicho funcionario es mínima debido a que se trata, en la mayoría de los casos, de funcionarios que colaboran directamente en la implantación de la política pública y en la ejecución de aquellas funciones asignadas por la Constitución a la Rama Ejecutiva.
El criterio principal para determinar la validez del estatuto consiste en que la limitación legislativa al poder de destitución del Gobernador de Puerto Rico no interfiera en forma impermisible e irrazonable con su facultad constitucional de hacer cumplir y poner en vigor las leyes, y de formular e implantar la política pública. El examen al estatuto exige que la limitación legislativa a dicha facultad no limite impermisiblemente los poderes de la Rama Ejecutiva ni lesione el balance que debe existir entre las ramas del Gobierno.
Distinto es el caso de aquellos funcionarios que desempeñan tareas cuasi legislativas y cuasi judiciales. A este tipo de funcionario la Asamblea Legislativa puede ga-*239rantizar un grado de independencia mayor, que le permita cumplir con sus funciones, libre de cualquier interferencia de otras ramas de gobierno. Por ende, en ese caso, cual-quier restricción razonable al poder de destitución del Go-bernador sería válida, claro está, a menos que incida sobre la facultad del gobernante de cumplir con sus poderes constitucionales.
Tratándose el asunto ante nuestra consideración de un tipo de limitación al poder de destitución del Gobernador, es precisamente a la luz de este marco jurídico que debe-mos atender las controversias de autos.
V
A. En lo pertinente al asunto que nos ocupa, la ley orgánica de la Corporación de Puerto Rico para la Difusión Pública establece que la Junta de Directores de la referida corporación deberá estar
... integrada por el Secretario de Educación, el Presidente de la Universidad de Puerto Rico, el Director Ejecutivo del Insti-tuto de Cultura Puertorriqueña y ocho (8) ciudadanos prove-nientes del sector privado en representación del interés pú-blico, quienes serán nombrados por el Gobernador con el consejo y consentimiento del Senado y por lo menos tres (3) deberán ser personas de comprobado interés, conocimiento y experiencia en educación, cultura, artes, ciencias o comunica-ciones de radio y televisión .... Los nombramientos de los miembros de la Junta se harán por los siguientes términos: dos (2) miembros por seis (6) años; dos (2) miembros por cinco (5) años; dos (2) miembros por cuatro (4) años y dos (2) miem-bros por tres (3) años, y hasta que sus sucesores sean nombra-dos y tomen posesión del cargo. Una vez concluya cada tér-mino el mismo será uno fijo de seis (6) años. 29 L.P.R.A. see. 503.
Según estipulado en la referida ley, los miembros de la Junta de Directores que no sean miembros “ex officio” sólo podrán ser removidos por justa causa. Id.
Precisamente, lo que está en controversia en el caso de autos es el requerimiento de justa causa para la destitu-*240ción por el Gobernador de un miembro de la Junta de Directores de la Corporación de Puerto Rico para la Difusión Pública. Tanto la Gobernadora del Estado Libre Asociado de Puerto Rico como el Procurador General, entienden que dicha exigencia infringe los poderes y las facultades cons-titucionales conferidas al Gobernador para nombrar, en la forma que se disponga por la Constitución o por ley, a todos los funcionarios para cuyo nombramiento esté facultado. No les asiste la razón. Veamos por qué.
Como mencionamos, la primera etapa del análisis que adoptó la Asamblea Constituyente requiere que examinemos la naturaleza de las funciones realizadas por los miembros de la Junta de Directores de la Corporación de Puerto Rico para la Difusión Pública. Así pues, una lectura de la ley habilitadora de la Corporación de Puerto Rico para la Difusión Pública, en particular de su Art. 3, supra, revela que nuestro legislador, de manera expresa, además de tareas administrativas, delegó en los miembros de la Junta de Directores de dicha corporación la facultad cuasi legislativa de “aprobar.; enmendar y derogar aquellos reglamentos que estime necesarios o convenientes para llevar a cabo sus fines, propósitos y actividades”. Cónsono con lo que establece el Art. 4 de la mencionada disposición legal, 27 L.P.R.A. see. 504, tales reglamentos se aprobarían “conforme a lo establecido en las see. 2101 et seq. del Título 3, conocidas como la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico”. (Enfasis suplido.) Dichas facultades son tan exclusivas de la Junta de Directores que el Art. 3 de la Ley Orgánica de la Corporación del Servicio Público, supra, establece que la Junta de Directores
... podrá delegar en el Presidente [de la Corporación de Puerto Rico para la Difusión Pública] o en cualesquiera otros de sus funcionarios, empleados o agentes aquellos poderes y deberes que estime propios, excepto la facultad de aprobar, enmendar y derogar reglamentos. (Enfasis suplido.)
*241De acuerdo con dichas facultades asignadas por ley, los miembros de la Junta de Directores de la Corporación de Puerto Rico para la Difusión Pública han aprobado varios reglamentos de interés público, entre estos: Reglamento de Compras de la Corporación de Puerto Rico para la Difusión Pública,(12) Reglamento para la Administración, Operación y Funcionamiento del Proyecto de Comunicación(13) y el Reglamento para la Administración, Operación y Funcionamiento del Programa de Producción de Telenovelas, Miniseries y Unitarios de Televisión de la Corporación de Puerto Rico para la Difusión Pública.(14) He-mos tenido la oportunidad de examinar detenidamente cada uno de estos reglamentos y no nos cabe la menor duda de que, si bien éstos reglamentan las operaciones de la emisora televisiva, de igual forma impactan los intereses de la ciudadanía en general —artistas, productores, directores, anunciantes— interesada en participar y forma parte de la oferta televisiva que dicha estación le brinda al país. Por ser así, este tipo de funcionario, por las tareas cuasi legislativas que realiza, puede ser delegado por la Asamblea Legislativa un grado de independencia mayor, por lo que una limitación razonable al poder de destitución del Gobernador estaría permitida.
B. Dicho ello, y no tratándose aquí de funcionarios que realizan tareas “puramente ejecutivas”, nos resta por de-terminar si las restricciones impuestas al poder de destitu-ción del Gobernador, a través del Art. 3 de la Ley de la Corporación de Puerto Rico para la Difusión Pública, supra, inciden en la facultad de este último para cumplir y hacer cumplir las leyes.
Para ello, basta con señalar que, al estar involucrados aquí funcionarios que se desempeñan como miem-*242bros de una corporación pública con existencia perpetua y personalidad jurídica independiente, 27 L.P.R.A. see. 501, en la que de ordinario sus recursos deben utilizarse para fines educativos, culturales y de servicio al pueblo en general y no para propósitos particulares ni para propaganda político-partidista o sectaria, 27 L.P.R.A. see. 502, la impo-sición de un requisito de “justa causa” es un mecanismo útil que, lejos de impedir que el Gobernador ejerza sus pre-rrogativas constitucionales, ayuda a garantizar la indepen-dencia e imparcialidad de la Corporación de Puerto Rico para la Difusión Pública. Esto se debe a que este requisito evita el que, por razones político-partidistas, una sola ad-ministración gubernamental pueda sustituir súbitamente a una Junta de Directores de una Corporación Pública sin cumplir con los requisitos de la ley orgánica correspon-diente, frustrando así los propósitos por los cuales dicha corporación fue creada.
Evidentemente, el Art. 3 de la Ley Orgánica de la Corporación de Puerto Rico para la Difusión Pública, supra, el cual requiere “justa causa” para la destitución de aquellos miembros de la Junta de Directores que no sean miembros ex officio, no interfiere impermisiblemente con la obligación constitucional del Gobernador de cumplir y hacer cumplir las leyes. Todo lo contrario, el gobernante conserva la autoridad para destituir a aquellos funcionarios que, lejos de cumplir con los propósitos de ley, han utilizado su posición para adelantar otros fines o han incumplido con sus deberes y obligaciones.
VI
Por los fundamentos antes expuestos, es forzoso concluir que el requisito de justa causa para la destitución por el Gobernador de un miembro de la Junta de Directores de la Corporación de Puerto Rico para la Difusión Pública, in-cluido en la ley orgánica de la referida corporación, no in*243fringe las facultades constitucionales que tiene el Goberna-dor de remover funcionarios públicos.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Rivera Pérez emitió una opinión de conformidad, a la cual se unieron los Jueces Asociados Señores Rebollo López y Corrada Del Río. La Jueza Aso-ciada Señora Fiol Matta concurrió con lo resuelto por este Tribunal en la Parte II de la opinión per curiam y disintió sin opinión escrita de las Partes III, IV(A) y (B), y V(A) y (B). La Jueza Asociada Señora Rodríguez Rodríguez se inhibió.
Opinión de conformidad emitida por el Juez
Asociado Se-ñor Rivera Pérez,
a la cual se unieron los Jueces Asocia-dos Señor Rebollo López y Corrada Del Río.
El Sr. Arturo J. Guzmán Vargas presentó una demañda sobre violación de sus derechos civiles ante la Corte de Distrito de Estados Unidos para el Distrito de Puerto Rico contra la Hon. Sila María Calderón Serra, entonces Gober-nadora de Puerto Rico (Gobernadora), y el Hon. César R. Miranda Rodríguez, Secretario de la Gobernación, ambos en su capacidad personal y oficial. El referido demandante alegó que fue destituido sumariamente por la Goberna-dora, a principio del término de su administración, de su posición como miembro no ex officio y Presidente de la Junta de Directores (Junta) de la Corporación de Puerto Rico para la Difusión Pública (Corporación). Argüyó que le violaron sus derechos al amparo de la Primera Enmienda y de la cláusula de debido proceso de ley, protegidos por la Constitución de Estados Unidos. La parte demandada ante ese tribunal presentó una moción de sentencia sumaria; solicitó la desestimación de la demanda. Apoyó tal pedi-mento en el fundamento de que el requisito de terminación *244por justa causa dispuesto por el Art. 3 de la Ley Núm. 216 de 12 de septiembre de 1996(1) para los miembros no ex officio de la Junta de la Corporación es inválido bajo la Constitución del Estado Libre Asociado de Puerto Rico, de-bido a que es violatorio al principio de separación de pode-res contenido en ese magno documento y a la See. 4 de su Art. IV, L.P.R.A., Tomo 1. La Corte de Distrito de Estados Unidos para el Distrito de Puerto Rico entendió que la dis-posición de tal asunto de derecho, de acuerdo con la Cons-titución del Estado Libre Asociado de Puerto Rico, podía determinar la resolución de la reclamación sobre el dere-cho a un debido proceso de ley y podría, además, determi-nar incluso la resolución de la reclamación bajo la Primera Enmienda, ambos derechos protegidos por la Constitución de Estados Unidos. Entendió, además, que no existían pre-cedentes claros del Tribunal Supremo de Puerto Rico sobre tal asunto. Por tal motivo, solicitó ante nos la certificación interjurisdiccional de tal asunto de acuerdo con la Regla 25 de nuestro Reglamento, 4 L.P.R.A. Ap. XXI-A, de modo que esta Curia pudiera tener la oportunidad de atender el planteamiento de la parte demandada ante ese foro, bajo la Constitución del Estado Libre Asociado de Puerto Rico.
HH

Hechos relevantes

Los hechos relevantes al asunto certificado a esta Curia por la Corte de Distrito de Estados Unidos para el Distrito de Puerto Rico han sido determinados por ese tribunal y no están en disputa por las partes ante ese foro. El deman-dante ante ese tribunal, señor Guzmán Vargas, fue miem-bro no ex officio de la Junta de la Corporación desde 1994. El 7 de diciembre de 2000 fue electo como su nuevo *245Presidente.(2) De acuerdo con el Art. 3 de la Ley Núm. 216, supra, los miembros no ex officio de la Junta disfrutan de un término fijo, nombrados por el Gobernador de Puerto Rico con el consejo y consentimiento del Senado de Puerto Rico, y sólo pueden ser removidos de sus cargos por justa causa. El 3 de enero de 2001 la Gobernadora, recién juramentada, emitió la Orden Ejecutiva Núm. OE-2001-03, mediante la cual le requirió a todas las agencias y dependencias del Po-der Ejecutivo, incluyendo a las corporaciones públicas —ex-cepto la Universidad de Puerto Rico— a congelar todas las posiciones vacantes y a detener las transferencias de personal y nuevos nombramientos, así como la otorgación o emi-sión de contratos de servicios o consultoría, ya fueran nue-vos o enmendados, a menos que fueran aprobados por el Secretario de la Gobernación. El 24 de enero de 2001 el se-ñor Guzmán Vargas fue informado por el Sr. Jorge Insemi, Presidente de la Corporación, de la emisión de la referida orden ejecutiva y que existía una cantidad sustancial de contratos de la Corporación que vencían al 31 de enero de 2001 y que estaban pendientes de renovación. Le indicó, además, que el asesor legal, Lie. Luis Rufián, estaba estu-diando la aplicación de esa orden ejecutiva a la Corporación. Posteriormente, el licenciado Rufián le comunicó al señor Insemi su opinión legal en cuanto a que la referida orden ejecutiva no le aplicaba a la Corporación. El señor Guzmán Vargas, el señor Insemi y el licenciado Rufián acordaron diferir temporeramente el otorgamiento de los contratos pendientes hasta que se le informara a la Gobernadora de las bases legales de la conclusión y la posición de la Corpo-ración sobre la inaplicabilidad a ésta de dicha orden ejecutiva. El señor Guzmán Vargas y el licenciado Rufián enviaron el 24 de enero de 2001 una carta a la *246Gobernadora informándole que la Corporación estaba exenta de cumplir con las órdenes ejecutivas emitidas por el Gobernador de Puerto Rico. El 1 de febrero de 2001 el señor Guzmán Vargas fue informado por el señor Inserni de dos llamadas telefónicas que recibiera ese mismo día del señor Miranda Rodríguez, Secretario de la Gobernación, relacionadas con su carta de 24 de enero de 2001. Durante la referida conversación telefónica, el Secretario de la Go-bernación alegadamente le indicó al señor Inserni que el señor Guzmán Vargas y toda la Junta de la Corporación tenían que renunciar. El Secretario de la Gobernación le envió al señor Inserni, además, una contestación por es-crito a la carta que le enviara el señor Guzmán Vargas a la Gobernadora el 24 de enero de 2001, cuyo contenido poste-riormente se hizo público. Ese mismo día fue señalada una reunión del Comité Ejecutivo y de la Junta de la Corpora-ción, que fue posteriormente cancelada. Algunos de los miembros de la Junta que no recibieron la notificación de cancelación de la reunión se personaron a las oficinas de la Corporación y se reunieron informalmente con el señor Guzmán Vargas, el señor Inserni y con el licenciado Ru-fián, y recibieron de éstos información sobre lo ocurrido. En ese momento concluyeron que el señor Guzmán Vargas te-nía un deber ministerial de adherirse a la ley y al conte-nido de una Resolución de la Junta de 7 de diciembre de 2000 sobre el principio estatutario de autonomía de la Corporación. Después de celebrada la referida reunión informal, el señor Guzmán Vargas, el señor Inserni y el li-cenciado Rufián redactaron una carta que le enviaron al día siguiente al Secretario de la Gobernación. Este último respondió mediante otra carta enviada al señor Guzmán Vargas. El Comité Ejecutivo de la Corporación se reunió para evaluar la carta recibida de parte del Secretario de la Gobernación. Como resultado de esa reunión, el señor Guz-mán Vargas celebró una conferencia de prensa el 6 de fe-*247brero de 2001 para anunciar que la Corporación, a través de su presidente, señor Inserni, otorgaría todos los contra-tos que estaban pendientes. Quince o veinte minutos des-pués de concluida la conferencia de prensa, llegó un men-sajero con una carta de la Gobernadora destituyendo al señor Guzmán Vargas de su posición como miembro no ex officio y Presidente de la Junta de la Corporación por insubordinación.
La Corte de Distrito de Estados Unidos para el Distrito de Puerto Rico puntualiza y define el asunto que solicita su certificación a esta Curia. Nos pregunta específicamente si el requisito de justa causa para la destitución de un miem-bro no ex officio de la Junta de Directores de la Corpora-ción de Puerto Rico para la Difusión Pública dispuesto por la Ley Núm. 216, supra, es inválido por ser violatorio al principio de separación de poderes. Art. I, Sec. 2 y Art. IV, Sec. 4 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, ed. 1999, págs. 256 y 385, respectivamente. Expresa dicho tribunal sobre el efecto que considera pueden tener sobre la controversia ante sí las posibles contestaciones por esta Curia al asunto que nos solicita su certificación. Considera que de concluir esta Curia que el requisito de justa causa para la destitución de un miembro no ex officio de la Junta de la Corporación dispuesto por ley es inválido por ser violatorio del Art. IV, Sec. 4 de la Constitución del Estado Libre Asociado de Puerto Rico, supra, el señor Guzmán Vargas no tendría un derecho o interés propietario en su posición de miembro no ex officio y Presidente de la Junta, y por ende no tendría una causa de acción bajo la cláusula de debido proceso de ley federal. Considera que, de llegar a esa conclusión esta Curia, además, podría determinar que la posición ocupada por el señor Guzmán Vargas es una posición de “oficial ejecutivo” equivalente a un miembro del Gabinete de la Gobernadora de Puerto Rico. De ser así, considera que éste *248no tendría causa de acción bajo la Primera Enmienda de la Constitución de Estados Unidos por ocupar una posición cuya función comprende la formulación de política pública.
El 7 de noviembre de 2003 emitimos una resolución en la que concedimos un término simultáneo a las partes para presentar sus alegatos. El 9 de febrero de 2004 el Procura-dor General de Puerto Rico presentó una Solicitud de Com-parecencia como Amicus Curiae, que fue acogida por este Tribunal el 2 de marzo de 2004. Se le concedió un término de treinta días para presentar su posición por escrito. Ha-biendo las partes presentado sus alegatos y el Procurador General su escrito, expedimos el auto de certificación y procedemos a contestar las interrogantes de derecho bajo la Constitución del Estado Libre Asociado de Puerto Rico, según solicitado por la Corte de Distrito de Estados Unidos para el Distrito de Puerto Rico.
H-l hH

Corporación de Puerto Rico para la Difusión Pública

El Art. 1 de la Ley Núm. 216, supra,(3) dispone lo si-guiente:
Creación
Se crea una corporación pública, como instrumentalidad del Estado Libre Asociado de Puerto Rico, bajo el nombre de Cor-poración de Puerto Rico para la Difusión Pública. La Corpo-ración tendrá existencia perpetua con personalidad jurídica independiente y separada de cualquier otra entidad, agencia, departamento o instrumentalidad del Gobierno de Puerto Rico y estará regida por una Junta de Directores. Se establece el 30 de junio de 1996 la fecha en que la Corporación de Puerto Rico para la Difusión Pública dejará de ser subsidiaria de la Auto-ridad de Teléfonos. Sucesivamente, la fecha de cierra [sic] de cada año fiscal será el 30 de junio de cada año. (Énfasis suplido.)
*249El Art. 2 de la Ley Núm. 216, supra,(4) dispone lo si-guiente:
Propósito legislativo
La Asamblea Legislativa de Puerto Rico, mediante la apro-bación de esta Ley, independiza a la Corporación de Puerto Rico para la Difusión Pública de la Autoridad de Teléfonos de Puerto Rico para continuar ofreciendo los servicios de excelen-cia que la caracterizan de una manera más eficiente y adecuada. Con una autonomía operacional y funcional ge-nuino, elemento necesario para desarrollar sus facilidades y ofrecer una difusión conforme a las disposiciones y limitacio-nes legales que se establecen y así ofrecer un servicio público óptimo. Tales facilidades deberán usarse para fines educativos, culturales y de servicios al pueblo en general y no para propó-sitos particulares, ni para propaganda político-partidista o sectaria, a excepción de los [sic] dispuesto en la see. 3110 del Título 16, parte de la “Ley Electoral de Puerto Rico”.
Los programas difundidos por la Corporación de Puerto Rico para la Difusión Pública se guiarán por una política de exce-lencia, objetividad y balance en todo lo que fuere de naturaleza controversial.
La programación deberá reflejar armonía entre la ense-ñanza del conocimiento y la información práctica. Deberá ade-más, enfatizar la visión más amplia del conocimiento, con atención en la filosofía y la percepción de la realidad social, económica y cultural como algo ligado a la historia, y a su vez que comprometido con un mejor futuro. La programación de las emisoras deberá contribuir al desarrollo de una conciencia critica [sic] y ejemplarizar en sus difusiones el respeto a la dignidad y a los valores humanos. (Enfasis suplido.)
El Art. 3 de la Ley Núm. 216, supra, dispone lo si-guiente:

Junta de Directores

Los poderes, facultades y deberes de la Corporación de Puerto Rico para la Difusión Pública se ejercerán, y su política operacional y administrativa se determinará, por una Junta de Directores.
La Junta estará integrada por el Secretario de Educación, el Presidente de la Universidad de Puerto Rico, el Director Eje-cutivo del Instituto de Cultura Puertorriqueña y ocho (8) ciu-*250dadanos provenientes del sector privado en representación del interés público, quienes serán nombrados por el Gobernador con el consejo y consentimiento del Senado y por lo menos tres (3) deberán ser personas de comprobado interés, conocimiento y experiencia en educación, cultura, artes, ciencias o comuni-caciones de radio y televisión. El Presidente de la nueva corpo-ración será miembro de la Junta de Directores; no obstante, no tendrá derecho al voto ni podrá ocupar ningún cargo de oficial en dicha Junta. Los nombramientos de los miembros de la Junta se harán por los siguientes términos: dos (2) miembros por seis (6) años; dos (2) miembros por cinco (5) años; dos (2) miembros por cuatro (4) años y dos (2) miembros por tres (3) años, y hasta que sus sucesores sean nombrados y tomen pose-sión del cargo. Una vez concluya cada término el mismo será uno fijo por seis (6) años. Con el propósito de viabilizar y faci-litar el proceso de transición de este nuevo capítulo, se dispone que el término individual de cada miembro actual de la Junta de Directores comenzará a partir de la fecha de aprobación del mismo. Cualquier vacante en dichos cargos será cubierta por el término sin expirar del que hubiese ocasionado la misma, mediante nombramiento que deberá hacerse dentro de un tér-mino no mayor de sesenta (60) días contados a partir de la fecha en que ocurra la vacante. Disponiéndose, que las perso-nas con intereses económicos, directos y sustanciales en la in-dustria comercial de la radio y televisión no podrán ser miem-bros de la Junta de Directores de la Corporación de Puerto Rico para la Difusión Pública. Disponiéndose, además, que seis (6) miembros de la Junta de Directores constituirán quorum para el manejo de los asuntos de la Corporación y toda decisión deberá adoptarse por mayoría. La función de los miembros de la Junta de Directores, así como la asistencia a las reuniones, será indelegable.
La Junta de Directores se reunirá, organizará y elegirá den-tro de sus miembros un Presidente, un Vicepresidente, quien sustituirá al Presidente en su ausencia, y un Secretario. La Junta también nombrará un Presidente para la Corporación de Puerto Rico para la Difusión Pública. Dicho funcionario ocupara [sic] su cargo a voluntad de la Junta y esta [sic] de-terminará sus funciones, responsabilidades y deberes, y fijará su remuneración y otros beneficios.
Los miembros de la Junta no percibirán remuneración al-guna por el desempeño de sus funciones como tales, pero aque-llos que no sean funcionarios o empleados públicos tendrán derecho a una dieta de cincuenta dólares ($50) por cada re-unión a la que asistan.
*251La Junta de Directores de la nueva Corporación de Puerto Rico para la Difusión Pública tendrá facultad para aprobar, enmendar y derogar aquellos reglamentos que estime necesa-rios o convenientes para llevar a cabo sus fines, propósitos y actividades. La Junta de Directores determinará la distribu-ción y el uso de su presupuesto de mejoras capitales y el de operaciones a tono con sus planes y necesidades y podrá dele-gar en el Presidente o en cualesquiera otros de sus funciona-rios, empleados o agentes aquellos poderes y deberes que es-time propios, excepto la facultad de aprobar, enmendar y derogar reglamentos.
El Presidente tendrá a su cargo la administración general de la Corporación de Puerto Rico para la Difusión Pública, y será responsable a la Junta de Directores de la ejecución de la po-lítica que ésta establezca y de la supervisión general de todos los funcionarios, empleados y agentes de la misma. Este podrá, además, delegar cualquier fruición en el personal o funcionario de la Corporación que así determine.
Los miembros de la Junta de Directores que no sean miem-bros ex officio sólo podrán ser removidos por justa causa. (En-fasis suplido.)
El Art. 4 de la Ley Núm. 216, supra,(5) dispone lo si-guiente:

Poderes generales

(a) Difusión Pública — La Corporación de Puerto Rico para la Difusión Pública divulgará e impulsará programas educati-vos, deportivos, artísticos, musicales, culturales y de interés público, todo ello con arreglo a las limitaciones establecidas en las franquicias otorgadas por la Comisión Federal de Comuni-caciones de los Estados Unidos de América.
Se otorgan a la Corporación de Puerto Rico para la Difu-sión Pública todos los poderes necesarios y convenientes para llevar a cabo y realizar sus propósitos y funciones, incluyendo, pero sin limitarse, a los siguientes'.
(1) Tener existencia perpetua como corporación pública independiente, con fines no pecuniarios.
(2) Adoptar, alterar y usar un sello corporativo.
(3) Adoptar, enmendar y derogar reglamentos para regir sus asuntos y sus actividades y para prescribir las reglas, re-glamentos y normas necesarios para el cumplimiento de sus funciones y deberes, conforme a lo establecido en las sees. *2522101 et seq. del Título 3, conocidas como “Ley de Procedi-miento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico”.
(4) Mantener oficina en el lugar o lugares que determine.
(5) Demandar y ser demandada.
(6) Recibir, administrar y cumplir con las condiciones y requisitos legales respecto a cualquier regalo, concesión o do-nación de cualquier propiedad mueble o inmueble, recursos económicos y otros.
(7) Hacer y formalizar convenios, arrendamientos, con-tratos y otros instrumentos necesarios o pertinentes en el ejer-cicio de sus poderes y funciones.
(8) Adquirir cualquier propiedad o interés en la misma por cualquier medio legal, incluyendo sin limitarse, a la adqui-sición por compra, arrendamiento, manda, legado o donación y poseer, conservar, usar y operar tal propiedad o interés en la misma.
(9) Adquirir, construir, reconstruir, mejorar, expandir, conservar y aprovechar al máximo cualesquiera facilidades de difusión.
(10) Fijar y cobrar tarifas razonables, derechos y cargos y otros términos y condiciones de servicios por el uso de sus facilidades de difusión o por cualquier equipo vendido o arren-dado, a tenor con los reglamentos y las leyes locales y federa-les que apliquen.
(11) Nombrar y contratar aquellos funcionarios y em-pleados y conferirles aquellos poderes y deberes, así como com-pensarles por sus servicios de acuerdo a las disposiciones de la Junta de Directores, y de acuerdo al reglamento de personal que se promulgue. El personal de la Corporación de Puerto Rico para la Difusión Pública quedará excluido de las disposi-ciones de las sees. 1301 et seq. del Título 3, conocidas como “Ley de Personal del Servicio Público de Puerto Rico”. No obs-tante, la Corporación de Puerto Rico para la Difusión Pública deberá honrar el Principio de Mérito de acuerdo a lo dispuesto en la see. 1338 del citado título.
(12) Realizar todos los actos necesarios o convenientes para llevar a cabo los poderes que le confiere este capítulo o cualquier otra ley.
(13) Aceptar, promover y estimular a la ciudadanía a ha-cer donativos de cualquier clase, siempre que su aceptación no conlleve la obligación de transmitir información o material en conflicto con las normas que rigen sus transmisiones.
Asimismo, cualquier donativo hecho a la Corporación de Puerto Rico para la Difusión Pública de Puerto Rico podrá *253reclamarse en su totalidad como una deducción del ingreso bruto individual o del ingreso bruto de corporaciones o socie-dades, según aplique y sin sujeción a las disposiciones de la sec. 8423(aa)(2)(M) del Título 13. (Énfasis suplido.)
El Art. 6 de la Ley Núm. 216, supra,(6) dispone lo si-guiente:

Prohibición de operación por empresa privada

La Corporación de Puerto Rico para la Difusión Pública no podrá, aún con autorización previa de la Comisión Federal de Comunicaciones, vender, transferir, alquilar, gravar, enajenar, o cualquier otra transacción que tenga como propósito que dicha Corporación y los servicios operados por la misma, sean administrados u operados por tma empresa privada.
Las emisoras de radio y televisión operadas a través de la nueva Corporación de Puerto Rico para la Difusión Pública, son de carácter educativo, cultural y patrimonial del Pueblo de Puerto Rico y éstas deberán mantenerse como foro público para libre expresión. (Énfasis suplido.)
El Art. 7 de la Ley Núm. 216, supra,(7) dispone lo si-guiente:

Autonomía


Se prohíbe a cualquier persona ejercer presión o influencia indebida en los representantes de dicha entidad corporativa. Se dispone que la Junta de Directores deberá proteger la cre-dibilidad de la Corporación de Puerto Rico para la Difusión Pública de Puerto Rico y evitar intervenciones no apropiadas para así preservar la completa responsabilidad por la autono-mía de las funciones de la institución.

A fin de mantener la autonomía programática de la Corpo-ración de Puerto Rico para la Difusión Pública, ésta presen-tará anualmente al Gobernador una relación de los desembol-sos totales que espera realizar en sus actividades y funcionamiento. Reseñará, además, el plan de mejoras capita-les y la adquisición de activos tales como propiedades que sean necesarias al cumplimiento de los fines de este capítulo. (Én-fasis suplido.)
*254El Art. 8 de la Ley Núm. 216, supra,(8) dispone lo si-guiente:

Contrato de construcción y compra

Todas las compras y contratos de suministros o servicios, excepto servicios personales, que se hagan por la Corporación, incluyendo contratos para la construcción de obras, deberán hacerse mediante anuncio de subasta, hecho con la suficiente antelación a la fecha de apertura de pliegos de propuesta para que la Corporación asegure el adecuado conocimiento y opor-tunidad de concurrencia; Disponiéndose, que cuando la suma estimada para la adquisición y obra no exceda de veinticinco mil (25,000) dólares, podrá efectuarse la misma sin anuncio de subasta. Asimismo, no serán necesarios anuncios de subasta, cuando:
(1) Debido a una emergencia se requiera la inmediata en-trega de materiales, efectos y equipo, o ejecución de servicios;
(2) se necesiten piezas de repuesto, accesorios, equipo o servicios suplementarios o compatibles para efectos o servicios previamente suministrados o contratados;
(3) se requieran servicios o trabajos de profesionales o de expertos y la Corporación estime que, en aras de una buena administración tales servicios o trabajos deban contratarse sin mediar tales anuncios, o
(4) los precios no estén sujetos a competencia, porque no haya más que una sola fuente de suministro o porque estén regulados por este capítulo.
Disponiéndose, que en tales casos, la compra de materiales, efectos y equipo, o la obtención de tales servicios podrá hacerse en mercado abierto en la forma usual de la práctica comercial.
Al comparar propuestas y hacer adjudicaciones, se dará de-bida consideración, además de si el postor ha cumplido con las especificaciones a factores tales como la habilidad del postor para realizar trabajos de construcción de la naturaleza en-vuelta en el contrato bajo consideración, la calidad y adapta-bilidad relativa de los materiales, efectos o servicios, la res-ponsabilidad económica del licitador y su pericia, experiencia, reputación de integridad comercial y habilidad para prestar servicios de reparación y conservación; el tiempo de entrega o de ejecución que se ofrezca y si el lugar de manufactura de los materiales, efectos y equipo radicada en Puerto Rico. (Énfasis suplido.)
*255El Art. 13 de la Ley Núm. 216, supra,(9) dispone lo si-guiente:

Prohibición de servicios gratuitos


Las facilidades de la Corporación no serán usadas de forma gratuita por ninguna persona o entidad.

Al mismo tiempo, se ordena y autoriza a la Junta de Direc-tores de la Corporación de Puerto Rico para la Difusión Pú-blica y a su Presidente, que al establecer sus planes de progra-mación y uso de las facilidades de difusión, se le conceda trato preferencia.1 y especial a las necesidades y requerimientos del Departamento de Educación, del Instituto de Cultura Puerto-rriqueña y de la Universidad de Puerto Rico en cuanto a tiempo, horario y precio, entre otros, todo ello en armonía con una sana política de programación. (Énfasis suplido.)

Reglas de hermenéutica

Nuestro deber, dentro de la forma republicana de go-bierno, requiere que interpretemos la ley y despejemos las lagunas que existan en ésta, utilizando como guía la inten-ción del legislador. En Alejandro Rivera v. E.L.A., 140 D.P.R. 538, 545 (1996), nos expresamos al respecto de la manera siguiente:
Además, nos señala R.E. Bernier y J.A. Cuevas Segarra, en su obra Aprobación e interpretación de las leyes [en] Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1987, Vol. I, pág. 299, que “[b]ajo ion sistema de separación de poderes como el que funciona en Puerto Rico, la Asamblea Legislativa tiene la fa-cultad de aprobar las leyes. El Poder Judicial ejercitado por los tribunales consiste en el ejercicio de las facultades de resolver los litigios a través de la interpretación de la ley. En el desempeño normal de sus funciones, los tribunales están obli-gados a respetar la voluntad legislativa aunque los magistra-dos discrepen personalmente de la sabiduría de los actos legislativos. Interpretar una ley en forma que sea contraria a la intención del legislador implica la usurpación por la rama judicial de las prerrogativas de la rama legislativa. Por tanto, el intérprete debe abstenerse de sustituir el criterio legislativo por sus propios conceptos de lo justo, razonable y deseable”.
Es norma reiterada de hermenéutica que la letra clara *256de una ley es la mejor expresión de su espíritu.(10) A esos efectos, el Art. 14 del Código Civil de Puerto Ric o(11) dis-pone que “[c]uando la ley es clara y libre de toda ambigüe-dad, la letra de ella no debe ser menospreciada bajo el pre-texto de cumplir su espíritu”. Este precepto estatutario reconoce que la ley está sujeta a ser interpretada, pero limita la interpretación a lo que surja de su texto claro.
El Art. 19 de Código Civil de Puerto Rico(12) reconoce que el espíritu de la ley, reflejado en la intención legisla-tiva, es la mejor herramienta para encontrar el verdadero sentido de una ley. Como mencionáramos, el ejercicio de la interpretación estatutaria está limitado por varias reglas de deferencia y abstención de parte de la Rama Judicial. El tribunal tiene que buscar la voluntad del legislador. (13) El espíritu de la ley juega un papel fundamental en la inter-pretación de un estatuto. La intención del legislador al aprobar una ley es tan importante que hemos establecido que si la letra clara de una ley está en contraposición con su espíritu, claramente establecida en el historial legislativo, prevalecerá este último(14) Por otro lado, hemos resuelto que la función de los tribunales es interpretar la ley y no juzgar la sabiduría del legislador al aprobarla.(15)
En el caso Clínica Juliá v. Sec. de Hacienda, 76 D.P.R. 509, 521 (1954),(16) expresamos lo siguiente:
El juez es un intérprete, y no un creador. Su facultad de inter-pretación adquiere relevancia cuando del estatuto surgen va-rios significados probables que suministren un margen ade-*257cuado para selección judicial, pero si el lenguaje es tan inequívoco que postula un solo significado, un sentido cabal de humildad y autodisciplina judicial requiere la aplicación de la voluntad legislativa. (Énfasis suplido.)
Siguiendo esta misma línea, nos expresamos en el caso Meléndez v. Tribunal Superior, 90 D.P.R. 656, 661-662 (1964),(17) de la manera siguiente:
En Parrilla v. Loíza Sugar Company, 49 D.P.R. 597, 600 (1936), expusimos que “La regla de estricta hermenéutica no exige ni puede justificar que se elimine mediante legislación judicial cualquier parte de una ley, no importa cuál pueda ser la opinión del tribunal respecto a la conveniencia de la misma”. Creemos justificado añadir que cuando los términos de un estatuto son claros y susceptibles de una interpretación inequívoca según el significado común y corriente de sus pala-bras y su construcción gramatical, bajo la misma regla tam-poco debemos intercalar palabras ni suplir omisiones al inter-pretario [sic].
El principio de deferencia a la voluntad legislativa es tal que una omisión por inadvertencia del legislador no puede ser curada mediante fíat judicial. La doctrina del casus omissus nos lo impide. Sobre ese particular, Bernier y Cue-vas Segarra expresan lo siguiente:(18)

Es una regla de hermenéutica legal que las omisiones del legislador no pueden ser curadas por los tribunales. Esa es la regla general tal como es expuesta corrientemente por los tribunales y se refiere a los casos en que el lenguaje del estatuto ha omitido algo que tampoco está dentro del propósito del mismo, pero que es claro de su lectura integral que fue omitido por inadvertencia. La razón de la regla es que el tribunal sólo interpreta y no legisla ....

La regla se ha expresado en la siguiente forma: Al interpre-tar un estatuto, la intención legislativa debe ser buscada en el lenguaje usado en él con la ayuda que permiten las reglas de hermenéutica legal. Pero un lenguaje nuevo o una disposición enteramente nueva no se puede leer en el estatuto para darle *258un significado que no está incluido en él. Aunque el tribunal puede interpretar frases oscuras y dudosas para darle efecto y vigencia a la presunta intención del legislador y llevar a cabo los propósitos de la ley; no se puede por interpretación curar un casus omissus, no importa lo justo y deseable que pueda parecer. Meléndez v. Tribunal Superior, 90 D.P.R. 656, 662 (1964) (Ramírez). (Énfasis suplido.)
Al descargar la función de interpretar una disposición particular de un estatuto, los tribunales debemos siempre considerar cuáles fueron los propósitos perseguidos por la Asamblea Legislativa al aprobarlo, de manera que nuestra interpretación asegure la efectividad de la intención que lo anima(19) Todo acto legislativo persigue un propósito, trata de corregir un mal, alterar una situación existente, com-plementar una reglamentación vigente, fomentar algún bien específico o bienestar en general, reconocer o proteger un derecho, crear una política pública o formular un plan de gobierno, entre otros. En el proceso de encontrar el sig-nificado de una ley que logre los propósitos del legislador, a interpretación debe hacerse con fines socialmente útiles(20)
La letra del referido estatuto claramente dispone que por virtud de éste se creó una corporación pública, como instrumentalidad del Estado Libre Asociado (E.L.A.), con personalidad jurídica independiente y separada de cual-quier otra entidad, agencia, departamento o instrumentali-dad del Gobierno de Puerto Rico. Puntualiza que tal inde-pendencia le permitirá a esa corporación pública ofrecer sus servicios de una manera más eficiente y adecuada. Define la naturaleza de su difusión pública, como propósito programático y operacional, como de carácter educativo, cultural y patrimonial del Pueblo de Puerto Rico, y que deberá mantener la operación de sus emisoras de radio y televisión como foro público para la libre expresión sobre esos temas. Para ello le concede todos los poderes necesa-*259rios y convenientes para llevar a cabo y realizar tales propósitos. Le permite hacer, formalizar y otorgar contra-tos en el ejercicio de sus poderes y funciones. Para ello puede nombrar y contratar funcionarios y empleados, y realizar todos los actos necesarios o convenientes para lle-var a cabo esas funciones. Podrá, además, otorgar contra-tos de servicios profesionales o de expertos, obtenibles en el mercado abierto en la forma usual de la práctica comercial. La garantía dispuesta para que la Corporación pueda al-canzar los referidos propósitos reside en la concesión de una autonomía operacional y funcional genuina, elemento que considera necesario para ofrecer una difusión pública conforme a las disposiciones y limitaciones legales que le asisten y regulan. Tal ejercicio se habrá de guiar por una política de excelencia, objetividad y balance en todo lo que sea naturaleza controversial. El estatuto prohíbe a cual-quier persona ejercer presión o influencia indebida en los representantes de dicha entidad corporativa. Le manda y le exige a su Junta proteger la credibilidad de la Corporación y evitar intervenciones no apropiadas, para de esa forma preservar la integridad de su responsabilidad institucional con la autonomía de sus funciones. Dispone, para ello, que su Junta de Directores estará integrada por once miem-bros, esto es, tres miembros ex officio(21) y ocho miembros no “ex officio”. Estos últimos habrán de ser nombrados por un término fijo por el Gobernador de Puerto Rico con el consejo y consentimiento del Senado. Los tres miembros ex officio son el Secretario de Educación, el Presidente de la Universidad de Puerto Rico y el Director Ejecutivo del Ins-tituto de Cultura Puertorriqueña. Los demás ocho miem-bros no “ex officio” son ciudadanos provenientes del sector privado y, por lo menos, tres deberán ser personas de com-probado interés, conocimiento y experiencia en educación, *260cultura, artes, ciencias o comunicaciones en los medios de radio y televisión. Los miembros ex officio pueden ser re-movidos de la Junta por el Gobernador de turno a su discreción. Los miembros no ex officio sólo pueden ser re-movidos de sus puestos por justa causa.
La Ley Núm. 216, supra, persigue un propósito especí-fico, fomenta un bien general y, a la vez, protege derechos individuales. Persigue el propósito específico de establecer un medio de comunicación por radio y televisión, del Pueblo de Puerto Rico, como foro público para la libre expre-sión de la ciudadanía y para la difusión de la formulación de política pública del Gobierno sobre las áreas de educa-ción y cultura, entre otros. Fomenta el bienestar general a través del principio de autonomía funcional y operacional de la Corporación, pues persigue el funcionamiento armo-nioso de la democracia constitucional que vivimos los puer-torriqueños al permitir que sus ciudadanos utilicen tal foro público mediante el pago de tarifas razonables, para expre-sarse libremente sin intervención y dirigismo del Gobierno de turno, y a estar adecuada y objetivamente informados de los asuntos comprendidos en la política pública formu-lada por el Gobierno en las áreas de educación y cultura, entre otros. Protege los derechos individuales de los ciuda-danos al permitirles participar en uso de su libertad de expresión en los procesos de formulación de opinión pú-blica, sobre los referidos temas, que están irremediable-mente atados y relacionados a la democracia que vive Puerto Rico y a sus derechos democráticos.
f — i

Separación tripartita de poderes

El Art. I, Sec. 2 de la Constitución del Estado Libre Aso-ciado de Puerto Rico(22) dispone lo siguiente:

*261
Forma de gobierno

El gobierno del Estado Libre Asociado de Puerto Rico tendrá forma republicana y sus Poderes Legislativo, Ejecutivo y Judicial, según se establecen por esta Constitución, estarán igual-mente subordinados a la soberanía del pueblo de Puerto Rico. (Énfasis suplido.)
El Art. Ill, Sec. 1 de la Constitución del Estado Libre Asociado Puerto Rico(23) dispone lo siguiente:

Asamblea Legislativa

El Poder Legislativo se ejercerá por una Asamblea Legisla-tiva, que se compondrá de dos Cámaras —el Senado y la Cá-mara de Representantes— cuyos miembros serán elegidos por votación directa en cada elección general. (Énfasis suplido.)
El Art. IV, Sec. 1 de la Constitución del Estado Libre Asociado de Puerto Rico(24) dispone que “[e]l Poder Ejecu-tivo se ejercerá por un Gobernador, quien será elegido por voto directo en cada elección general”. (Énfasis suplido.) Asimismo, el Art. V, Sec. 1 de nuestra Constitución(25) dis-pone que “[e] 1 Poder Judicial de Puerto Rico se ejercerá por un Tribunal Supremo, y por aquellos otros tribunales que se establezcan por ley”. (Énfasis suplido.)
La Convención Constituyente de Puerto Rico se inspiró durante el proceso de redacción de nuestra Constitución en los principios de la Constitución de Estados Unidos. Surge de su diario de sesiones lo siguiente:
Nuestra constitución debe expresar nuestro entendido de la democracia, coincidente con el desarrollo histórico de este sis-tema de vida y gobierno en los más avanzados países de Occidente.
... consideramos factores determinantes en nuestra vida co-lectiva nuestra adhesión a los principios de la Constitución de los Estados Unidos, de cuya ciudadanía estamos investidos ....
Nuestra constitución debe expresar nuestro entendido de la democracia, de los Estados Unidos. Nuestra constitución y *262nuestras leyes se inspiran en los principios de la Constitución federal, a la que hemos jurado colectivamente fidelidad, y res-peto al recibir y aceptar la ciudadanía americana. (Enfasis suplido y en el original. )(26)
La limitación del poder político constituye un principio desarrollado por la teoría política liberal. Su instrumento fundamental es la distribución del poder. La libertad es el resultado de la efectiva limitación del poder gubernamental sobre el individuo mediante un sistema donde “el poder frene al poder”. Por ello es necesario distribuir el poder en-tre diversos organismos de gobierno que se sirven mutua-mente de contrapesos, evitando de esa forma la concentra-ción de poder gubernamental que pueda poner en peligro precisamente la libertad individual. (27) La organización in-terna de nuestro Gobierno mediante la aprobación de nues-tra Constitución está estructurada sobre una división tripartita de los poderes gubernamentales, cuyo fin principal es, en síntesis, asegurar la libertad del individuo contra la opresión del Gobierno. El principio de la separación de po-deres se adoptó por nuestra Asamblea Constituyente con el fin de impedir que se ejercitara un poder arbitrario. No creemos que tuvo el propósito de evitar las fricciones, pero sí el de salvar al pueblo de la autocracia, disponiendo la forma de resolver las controversias emergentes de la fric-ción inevitable e incidental a la distribución de los poderes gubernamentales entre las tres ramas de gobierno.
Unos años antes de la aprobación y vigencia de la Cons-titución del Estado Libre Asociado de Puerto Rico expresa-mos en Banco Popular, Liquidador v. Corte, 63 D.P.R. 66, 71-72 (1944), lo siguiente:
No se puede negar que el amplio principio de la separación de poderes ha sido un factor vital en la conservación de nues-tras libertades desde su adopción por los Padres de la Patria *263(Founding Fathers). Pero algunas veces han surgido dificulta-des debido a la confusión de pensamiento en cuanto a dos pro-blemas causados por el hecho de la existencia de ramas guber-namentales separadas pero de igual calibre.
En primer lugar, muchos han pasado por alto el hecho de que la separación absoluta nunca ha existido y nunca se pre-tendió que existiera. En verdad, Madison escribió en El Fede-ralista que algunos se oponían a la Constitución por la única razón de que no disponía para una verdadera separación de poderes. Pero, como observó Madison, la frase “separación de poderes” es cierta sólo en parte. Nunca se pretendió que cada una de las ramas gubernamentales funcionara en un vacío, completamente independiente y alejada de las otras. Más bien lo que la Constitución protegía fué [sic] descrito como sigue: “La acumulación de todos los poderes, legislativo, ejecutivo y judicial, en las mismas manos, bien de una, algunas o muchas personas, y ya sea por herencia, nombramiento propio o elec-tivo, puede declararse con razón que es la definición exacta de la tiranía.” (El Federalista (editado por Lodge), pág. 300-bastardillas nuestras.) En verdad se ha sugerido que la confu-sión engendrada por el uso de la frase “separación de poderes,” puede disiparse describiendo el principio como la “separación de funciones últimas”. (Herwitz y Mulligan, The Legislative Investigating Committee, 33 Col. L. Rev. 1,7.) Sea ello como fuere, a los tribunales les concierne más el significado legal y de hecho del principio en vez de una selección entre breves des-cripciones competidoras. Y no se puede afirmar con demasiado énfasis que las ramas gubernamentales están tan interrelacio-nadas en sus funciones como son independientes entre sí. En la frase de Madison, los poderes gubernamentales han sido mezclados en vez de separarse. Sostenía que se exigía sola-mente un grado de separación y que este grado sólo se podía asegurar relacionando y mezclando las ramas. Beard, en La República, pág. 190, describe la intervención y balance (checks and balances) que de ello resulta como una clase de equilibrio dinámico. (Enfasis suplido.)
En Hernández Agosto v. López Nieves, 114 D.P.R. 601, 619-620 (1983), expresamos lo siguiente:
No es hasta 1952 que se consagra formalmente en la Cons-titución del Estado Libre Asociado (Art. I, Sec. 2) la existencia de tres poderes, subordinados todos por igual a la soberanía del Pueblo de Puerto Rico. “Separación de poderes”, explicaba el Lie. Víctor Gutiérrez Franqui en la Asamblea Constitu-yente, al rechazar la insinuación de que una rama del go-*264bierno podría predominar sobre las otras en toda circunstan-cia, “es que cada rama del gobierno se ajuste a bregar con aquellos aspectos de la organización política que son de su incumbencia”. 1 Diario de Sesiones de la Convención Constitu-yente 591 (1951). El énfasis recayó, como es natural, en la se-paración, mas no en la independencia absoluta de los poderes entre sí. Lo segundo hubiese creado tres departamentos estan-cos, con libertad cada cual, por ejemplo, para interpretar a su modo la Constitución del país. El concepto de la independencia absoluta, sin más, es claramente antagónico al sistema de pesos y contrapesos que ilustra la Constitución de Estados Unidos. Una enmienda propuesta para que la Constitución del Estado Libre Asociado exigiese tal independencia absoluta fue derrotada sin mayor discusión. 3 Diario de Sesiones de la Con-vención Constituyente 1918-1919 (1952).
La naturaleza e importancia de la doctrina de la separación de poderes ha sido objeto de análisis por este Tribunal o varios de sus miembros en distintas ocasiones. Hernández Agosto v. Romero Barceló, 112 D.P.R. 407 (1982); In re Rodríguez Torres, 106 D.P.R. 698, 700 (1978); P.P.D. v. Ferré, Gobernador, 98 D.P.R. 338,429 (1970); Banco Popular, Liquidador v. Corte, 63 D.P.R. 66 (1944). (Énfasis suplido.)
Las facultades delegadas por el pueblo al Gobierno, en virtud del principio de separación de poderes contenido en la Constitución del Estado Libre Asociado Puerto Rico, se distribuyen entre las tres ramas: la Judicial, la Ejecutiva y la Legislativa. Con este principio se persigue evitar la con-centración de poderes en una sola rama de gobierno o el abuso de poder por parte de una de ellas; establecer un sistema de pesos y contrapesos que mantenga el equilibrio en el manejo del poder y asegurar una eficiente interacción entre las tres ramas gubernamentales(28) El principio alu-dido no implica que las diferentes ramas del Gobierno de-ban mantenerse absolutamente separadas en todo mo-mento ni que funcionen en “el vacío independientemente de las otras”.(29) Puede existir un grado de interrelación *265entre ellas, siempre y cuando se mantenga íntegra la au-toridad de cada una de ellas. Su éxito depende de que cada una acepte y respete la autoridad de las otras y entienda la interrelación de sus funciones. Para ello la relación entre los poderes del Gobierno debe ser dinámica y armoniosa.(30) Para decidir si alguna disposición estatutaria viola el prin-cipio de la separación de poderes, debe determinarse si la limitación de facultades que dispone concentra indebida-mente el poder gubernamental en una de las tres ramas o si disminuye la independencia de alguna de ellas en el fiel desempeño de sus funciones. (31)

Poderes del Gobernador de Puerto Rico

El Art. IV, Sec. 4 de la Constitución del Estado Libre Asociado de Puerto Rico, supra, dispone lo siguiente:

Facultades y deberes del Gobernador

Los deberes, funciones y atribuciones del Gobernador serán:

Cumplir y hacer cumplir las leyes.

Nombrar, en la forma que se disponga por esta Constitución o por ley, a todos los funcionarios para cuyo nombramiento esté facultado. El Gobernador podrá hacer nombramientos cuando la Asamblea Legislativa no esté en sesión. Todo nombramiento que requiera el consejo y consentimiento del Senado o de am-bas cámaras quedará sin efecto al levantarse la siguiente se-sión ordinaria.
Ser comandante en jefe de la milicia.
Llamar la milicia y convocar el posse comittatus a fin de impedir o suprimir cualquier grave perturbación del orden pú-blico, rebelión o invasión.
Ejercer las otras facultades y atribuciones y cumplir los de-más deberes que se le señalen por esta Constitución o por ley. (Enfasis suplido.)
El Gobernador de Puerto Rico tiene la facultad para ejercer la dirección general de la administración pública *266con el claro entendimiento de que comprende la “supervi-sión e inspección” de los departamentos y agencias de go-bierno, así como de las corporaciones públicas y de las en-tidades autónomas creadas por ley. (32)
Una orden ejecutiva encuentra apoyo legal en la facul-tad general del Primer Ejecutivo de cumplir y hacer cum-plir las leyes, vigilar y supervisar la conducta oficial de todos los funcionarios de la Rama Ejecutiva y de cuidar que cumplan con los deberes y las obligaciones de sus car-gos de acuerdo con la ley. Toda orden ejecutiva enmarca un mandato dirigido a los organismos gubernamentales de la Rama Ejecutiva, de acuerdo con la Constitución del Estado Libre Asociado de Puerto Rico y el ordenamiento jurídico estatutario. No obstante, la facultad del Gobernador de Puerto Rico para emitir órdenes ejecutivas no puede ejer-cerse en forma contraria o tener un efecto contrario a lo dispuesto por ley. Las órdenes ejecutivas, promulgadas de acuerdo con la autoridad concedida al Gobernador de Puerto Rico, bien sea por la Constitución del Estado Libre Asociado de Puerto Rico o por la Legislatura, tienen efecto de ley. Por el contrario, no tienen efecto de ley las órdenes ejecutivas promulgadas por el Gobernador de Puerto Rico en ausencia de autorización concedida por la Constitución del Estado Libre Asociado de Puerto Rico o por un estatuto.(33)
En la delimitación de los organismos gubernamentales de la Rama Ejecutiva a los cuales va dirigida una orden ejecutiva no debe acudirse a esta última, como primer re-curso, cuando se quiera recabar la cooperación de las cor-poraciones públicas.(34) Las corporaciones públicas general-*267mente ejercen sus poderes por conducto de una Junta de Directores, que es el organismo autorizado a decidir la ac-ción por seguir en determinado asunto. Una orden ejecu-tiva promulgada por el Gobernador de Puerto Rico y diri-gida a una corporación pública que la ley ha dispuesto su independencia y separación del resto de la Rama Ejecutiva claramente conflige con la autonomía operacional y funcio-nal con la que el estatuto la invistió para lograr sus fines. (35)
Tres casos resueltos antes de la vigencia de la Constitu-ción del Estado Libre Asociado de Puerto Rico el 25 de julio de 1952 giran en torno al poder de destitución del Gober-nador de Puerto Rico. Después de 1917, cuando se aprobó la Ley Jones por el Congreso de Estados Unidos, el Poder Legislativo en Puerto Rico continuó sujeto y limitado por la concentración del poder del Gobernador de Puerto Rico, y no a la dispersión juiciosa de naturaleza tripartita. Puerto Rico tenía una Rama Legislativa trunca, sin el poder de frenar eficazmente el poder del Gobernador mediante la facultad de aprobar legislación a pesar de su veto. No puede afirmarse con rigor histórico que nuestro ordena-miento constitucional encamaba en modo amplio la doc-trina de la separación de poderes. Fue con la aprobación y vigencia de nuestra Constitución que logramos la encarna-ción en forma más amplia de la garantía de la libertad individual mediante la doctrina de la separación de poderes. (36)
No obstante, durante el período de 1917 a 1952 este Tribunal frenó consecuentemente el poder de destitución del Gobernador de turno, nombrado por el Presidente de Estados Unidos, por actuaciones contrarias a normas esta-tutarias vigentes, aprobadas por la Asamblea Legislativa de Puerto Rico, y a derechos protegidos por la Constitución de Estados Unidos. Veamos.
*268En Jiménez v. Reily, 30 D.P.R. 626 (1922), este Tribunal le ordenó al Gobernador de Puerto Rico de entonces, Hon. E. Mont. Riley, nombrado por el Presidente de Estados Unidos, a restituir a su cargo a un juez municipal desti-tuido por él, sin formulación y notificación de cargos ni celebración de audiencia. El gobernador Reily destituyó al Hon. Gustavo Jiménez Sicardó, juez municipal, mediante carta de 16 de octubre de 1921, cuyo contenido dice de la forma siguiente:
... Señor:
—Tiene ésta por objeto informarle que en esta fecha le he se-parado a Ud. del cargo de Juez Municipal de San Juan, en bien del servicio del Pueblo de Puerto Rico. Dicha separación tendrá efecto inmediatamente.
De usted atentamente,
(Firmado)
E. Mont Reily-Gobemador. Jiménez v. Reily, supra, pág. 627.
La norma estatutaria vigente para esa época disponía que los jueces municipales eran nombrados por el Gober-nador de Puerto Rico con el consejo y consentimiento del Senado por un término de cuatro años, sujeto a su destitu-ción por el mismo funcionario, por justa causa. El juez Ji-ménez Sicardó fue nombrado con el consejo y consenti-miento del Senado por el anterior Gobernador de Puerto Rico, Hon. Arthur Yager, para el cargo de Juez Municipal del Distrito Judicial Municipal de San Juan, Sección Pri-mera, por un término de cuatro años. El juez Jiménez Si-cardó continuó desempeñando sus deberes oficiales hasta la fecha en que recibió la referida carta. El juez Jiménez Sicardó alegó ante esta Curia que fue ilegal y arbitraria-mente privado del ejercicio de su cargo en sus derechos inherentes, sin que se le formularan cargos de ninguna especie, sin notificación de éstos y sin brindarle oportuni-dad para defenderse o presentar pruebas, o ser confron-*269tado o repreguntar a los testigos utilizados en su contra, sin justa causa y sin el debido proceso de ley, en abierta y flagrante violación de la ley local de 1904 que creó el cargo de Juez Municipal, enmendada en 1905, y en violación de la Enmda. 14 de la Constitución de Estados Unidos.
Este Tribunal ordenó al entonces Gobernador Reily a reponer al juez Jiménez Sicardó en su cargo. Expresó lo siguiente:

No es nuestro ánimo intervenir, ni tenemos por ahora la idea de hacer una revisión judicial de la amplia discreción que tiene el ejecutivo al considerar la cuestión de destitución y al apre-ciar la prueba, después de una notificación y audiencia. Dar tal notificación y la oportunidad de defenderse no es una gran molestia, ni de acuerdo con las anteriores decisiones de esta corte puede considerarse que siquiera equivale a una gran inconveniencia.

Asumiendo, como lo hacemos, que existe justo motivo que sirve de base a la pretendida destitución en este caso, el cum-plimiento con la ley puede aparecer que es una mera formalidad. Pero es una formalidad que una vez invocada no puede ser desatendida o ignorada. En su fin y en realidad no tiene nada de rutinario sino que es un principio vivificante de suma importancia. (Enfasis suplido.)(37)
En Moreno v. Gore, Gobernador, 46 D.P.R. 408 (1934), se resolvió que un ingeniero de la Comisión de Servicio Pú-blico que ocupaba una plaza dentro del Servicio Civil Cla-sificado no podía ser separado o despedido, salvo por causa justificada, previa formulación de cargos y oportunidad de ser oído. Concluyó este Tribunal que el Hon. Robert H. Gore, entonces Gobernador de Puerto Rico, nombrado por el Presidente de Estados Unidos, había despedido a dicho funcionario en forma arbitraria por razones políticas.
El Sr. Antonio Romero Moreno pertenecía al Servicio Civil de Puerto Rico desde el 10 de septiembre de 1917, que estaba comprendido en el servicio clasificado por nombra-*270miento de ingeniero, extendido por la Comisión de Servicio Público el 1 de julio de 1921. Dicho cargo estaba autorizado y provisto por estatuto por la Asamblea Legislativa de Puerto Rico. El 18 de octubre de 1933 el señor Romero Moreno recibió una carta que dice de la forma siguiente:
Sr. Antonio S. Romero, Ingeniero,
Comisión de Servicio Público,
San Juan, P.R.
Estimado Sr. Romero:
El Gobernador de Puerto Rico ha dirigido al Presidente de la Comisión de Servicio Público con fecha 16 del corriente una carta que dice así:
“Estoy interesado en reducir en todo lo posible cualquiera y todo gasto que no sea absolutamente esencial para el desen-volvimiento adecuado de los negocios gubernativos.
“Como cuestión de economía administrativa considero nece-sario abolir los cargos de ingenieros de la Comisión de Servicio Público y en lo sucesivo esta labor será realizada por ingenie-ros del Departamento del Interior.
“Por consiguiente queda usted notificado de que para tener efecto en noviembre primero todo trabajo de ingeniería reque-rido por la Comisión de Servicio Público será asignado al De-partamento del Interior, eliminando de esta suerte la necesi-dad de emplear ingenieros por la Comisión de Servicio Público y por la presente se le ordena eliminar en esa fecha los si-guientes cargos en el presupuesto de la Comisión de Servicio Público:
1 ingeniero-$3,800
1 ingeniero (electricista)-2,700.”
Como es usted uno de los ingenieros mencionados en dicha carta, sirve ésta para notificarle que en y después de noviem-bre primero su cargo quedará abolido y sus servicios no se requerirán por más tiempo.
Véome obligado a esto cumpliendo las instrucciones conte-nidas en la carta del Gobernador arriba transcrita.
Atentamente,
(Fdo.)Eugenio D. Delgado,
Presidente Pro-Tempore.(38)
*271El señor Romero Moreno alegó ante este Tribunal que la acción y medida adoptada por el gobernador Gore para abolir el cargo que él ocupaba en la Comisión de Servicio Público respondía a un plan preconcebido, preanunciado públicamente y puesto en práctica más tarde por el refe-rido funcionario de destituir de sus cargos a todos los fun-cionarios y empleados que pertenecieran al partido político del cual él era miembro. Resolvimos que cuando el Gober-nador de Puerto Rico actuaba dentro de sus atribuciones, estaba fuera del alcance de los tribunales. No obstante, cuando violaba las disposiciones de una ley e infringía de-rechos privados, estaba sujeto a remedios judiciales al igual que cualquier otra persona. Ordenamos la reposición del señor Romero Moreno a su cargo y expresamos lo si-guiente:
Se atribuye por último al Gobernador un plan preconcebido de destituir a todos los funcionarios y empleados pertenecien-tes al partido del cual es miembro el peticionario, quien está afiliado al Partido Liberal. Es un hecho admitido por las par-tes que el Sr. Romero pertenece al Servicio Civil Clasificado. De acuerdo con la sección 6 de la Ley de Servicio Civil, apro-bada en 1931, el peticionario únicamente puede ser separado de su cargo de conformidad con lo dispuesto en la ley. Ninguna persona que ocupe una plaza o destino en el Servicio Civil Cla-sificado será separado o despedido, salvo por causas justifica-das y previa formulación de cargos, y no antes de dársele opor-tunidad para ser oído en defensa propia. La ley dispone la reposición de un funcionario o empleado separado en caso de que previa audiencia, resultare que la separación se debió a razones de orden político o religioso.
El inciso 18 de la sección 2a. de nuestra Carta Orgánica dispone que no exigirá como condición para desempeñar cual-quier cargo o posición de confianza en el Gobierno de Puerto Rico, ningún otro requisito político o religioso que un jura-mento de defender la Constitución de los Estados Unidos y las leyes de Puerto Rico.
En vista de la prueba practicada, que no ha sido contradi-cha, dudamos mucho de que el Gobernador Robert H. Gore decretara la abolición del cargo del peticionario por razones de *272economía. En la conferencia en que el Gobernador Gore soli-citó del Sr. Muñoz que pidiese la renuncia a Romero no surge el argumento de la economía. En la entrevista celebrada con el Sr. Delgado el Gobernador se extraña de que no se le haya pedido la renuncia a Romero y ratifica su propósito de que así se haga, sin mencionar al otro ingeniero cuyo cargo aparece también abolido en la carta posterior del Gobernador. En nin-guna de estas conferencias se habla de abolir cargo alguno. Siempre se insiste en la renuncia. La razón económica no se menciona en ningún sentido. Por el contrario, cuando él Go-bernador habla con el Sr. Muñoz, le dice que en la Comisión hay dos ingenieros liberales y quiere que no haya uno que sea liberal, e inmediatamente urge que se le pida la renuncia al Sr. Romero. En ningún momento el demandado Robert H. Gore habla de abolir los cargos de ingenieros de la Comisión. Su atención está fija en Romero. Es en la carta dirigida al Presi-dente de la Comisión de Servicio Público donde surge por pri-mera vez el argumento de la economía. En esta carta el Gober-nador silencia la idea de la renuncia y adopta la medida radical de abolir los cargos de ingenieros de la Comisión. Si el elemento de la economía hubiese jugado algún papel en la actuación del Gobernador, es natural que se hubiese manifes-tado en alguna de estas entrevistas que precedieron a la carta en cuestión. Por el contrario, lejos de surgir la razón econó-mica como elemento básico de la conducta del Gobernador, se solicita y se insiste exclusivamente en la renuncia del Sr. Romero. No creemos que el Gobernador se basara en ninguna medida de interés público para decretar la abolición del cargo del peticionario. La evidencia aportada tiende a demostrar que el Gobernador actuó en este caso movido por razones de índole política y no de carácter económico y que no medió buena fe al decretarse la abolición del cargo del peticionario. (Enfasis suplido.(39)
En Abella v. Piñero, Gobernador, 66 D.P.R. 690 (1946), determinamos que aunque el Hon. Rexford Guy Tugwell, gobernador de Puerto Rico nombrado por el Presidente de Estados Unidos, destituyó al Lie. Luis Abella Blanco, regis-trador de la propiedad, Sección de Caguas, de su cargo me-diante la formulación de cargos y celebración de una au-diencia, no había cumplido con las disposiciones de una ley especial que especificaba la razón o el motivo por el que di*273chos funcionarios podían ser destituidos. Allí expresamos lo siguiente:
[S]ostuvo el Registrador en la corte a quo y arguye en este Tribunal, que el Gobernador carece de facultad para desti-tuirlo en el presente caso, e invoca las secciones 28 y 30 de la citada Ley que dicen:
“Sección 28. — A los Registradores de la Propiedad convictos de haber violado en todo o en parte las disposiciones de esta Ley les será impuesta una multa de $100 (cien dollars) a $200 (doscientos dollars) por la primera infracción, de $200 (dos-cientos dollars) a $500 (quinientos dollars) por la segunda y se les separará de su cargo si cometen una tercera”.
“Sección 30. — El Gobernador de Puerto Rico ordenará la se-paración de cualquier Registrador que con arreglo a las dispo-siciones de la presente se haya hecho acreedor a ser separado de su cargo.” (Bastardillas nuestras).

El Gobernador acepta que si él hubiera seguido el procedi-miento prescrito en la Ley Asignando Sueldos a los Registra-dores y para otros fines, no hubiera podido destituir al Regis-trador hasta que no existiera la tercer convicción; pero arguye que independientemente de esa ley especial, puede destituirlo de conformidad con el art. 53 del Código Político, siempre que se formule cargos y le dé oportunidad de ser oído en su defensa.

La Ley Asignando Sueldos a los Registradores, etc. es de carácter especial y trata exclusivamente de los registradores de la propiedad. En su art. 28 esa Ley, como hemos visto, ex-presamente prescribe el castigo que puede imponerse por in-fracción a la misma. Esas y no otras, son las únicas penas prescritas por el legislador para tales casos. Es claro que el Gobernador no puede seguir a su antojo el procedimiento que siguió en este caso y de ese modo convertir en letra muerta las disposiciones de la ley especial. Mientras esa ley esté en vigor, los registradores tienen derecho a no ser destituidos por viola-ción a la misma, a menos que hayan sido convictos de una tercera infracción.

El art. 53 del Código Político es una ley de carácter general y existiendo una de carácter especial aplicable a los registrado-res, éstos no deben considerarse comprendidos dentro de la ley general cuando infrinjan las disposiciones de la ley especial. De igual modo es inaplicable el citado art. 53 a aquellos fun-cionario para cuya remoción se ha provisto por ley un procedi-miento especial.

La contención del Gobernador de que su facultad para des-tituir al apelante surge también del art. 308 de la Ley Hipo-tecaria, es claramente insostenible. El art. 308, como todos los *274comprendidos en el Título X de la Ley Hipotecaria —que com-prende los artículos 297 al 312, inclusive— ha sido sustituido por la Ley Asignando Sueldos a los Registradores y para otros fines, y por consiguiente no está en vigor.
Sin prejuzgar los méritos del caso, e imputándose al peticio-nario una primera infracción a la Ley Asignando Sueldos a los Registradores, etc. sin haberse seguido el procedimiento pres-crito por dicha ley, procede revocar la sentencia apelada y en su lugar dictar la que debió haber dictado la corte inferior, es decir, expedir un auto perentorio de mandamus dirigido al Hon. Jesús T. Pinero, Gobernador de Puerto Rico, como sucesor de Rexford G.Tugwell, ordenándole que en su expresado carác-ter de Gobernador de Puerto Rico proceda a reponer a Luis Abella Blanco en el cargo de Registrador de la Propiedad de Caguas con efecto retroactivo al 17 de agosto de 1945, fecha en que fué suspendido de empleo y sueldo, y que se sirva además ordenar el pago de sus sueldos devengados desde la fecha de su suspensión de empleo y sueldo a razón de $3,500 anuales. (Es-colios omitidos y énfasis suplido. )(40)
En Puerto Rico no existe un precedente claro dispuesto por esta Curia en su jurisprudencia que nos permita apo-yarnos para contestar en forma directa y específica la inte-rrogante que nos dirige la Corte de Distrito de Estados Unidos para el Distrito de Puerto Rico a través del referido recurso de certificación interjurisdiccional. No obstante, nuestra Asamblea Constituyente utilizó como modelo la Constitución de Estados Unidos. El Tribunal Supremo de Estados Unidos ha emitido amplia jurisprudencia inter-pretando la cláusula contenida en la Constitución de Esta-dos Unidos, similar a la contenida en el Art. IV, Sec. 4 de la nuestra, supra.
El Art. II, Secs. 1 y 2 de la Constitución de Estados Unidos(41) dispone lo siguiente:
Sección 1. El Poder Ejecutivo residirá en el Presidente de los Estados Unidos de América. ...
*275Sección 2. El presidente será jefe supremo del ejército y de la armada de los Estados Unidos, así como de la milicia de los distintos estados cuando ésta fuere llamada al servicio activo de la Nación. ...
Con el consejo y consentimiento del Senado tendrá poder para celebrar tratados, siempre que en ellos concurran las dos terceras partes de los senadores presentes. Asimismo, con el consejo y consentimiento del Senado, nombrará embajadores, otros ministros y cónsules públicos, los jueces del Tribunal Supremo y todos los demás funcionarios de los Estados Unidos cuyos cargos se establezcan por ley y cuyos nombramientos esta Constitución no prescriba. Pero el Congreso podrá por ley, con-fiar el nombramiento de aquellos funcionarios subalternos que creyere prudente, al presidente únicamente, a los tribunales de justicia o a los jefes de departamento.
El presidente tendrá poder para cubrir todas las vacantes que ocurrieren durante el receso del Senado, extendiendo nombramientos que expirarán al finalizar la próxima sesión del Senado. (Enfasis suplido.)
En Myers v. United States, 272 U.S. 52 (1926), el Tribunal Supremo de Estados Unidos resolvió el 25 de octubre de 1926 que el Congreso no podía privar al Presidente de su poder para destituir a mi funcionario de la Rama Eje-cutiva nombrado por el Primer Ejecutivo. Concluyó que el poder de destitución es tan parte del Poder Ejecutivo como el poder de nombramiento. Apoyó tal conclusión en la obli-gación del Presidente “de hacer cumplir las leyes”. En Myers v. United States, supra, la opinión del Tribunal fue suscrita por el Hon. William Taft, Juez Presidente del Tribunal Supremo de Estados Unidos, quien había sido pre-viamente Presidente de Estados Unidos. Expresó en su opinión el Juez Presidente Señor Taft, sin que los hechos del caso lo requirieran, que el Presidente de Estados Uni-dos tenía poder inherente para destituir aun a aquellos funcionarios que ejercieran funciones cuasi judiciales. “La decisión de Myers fue interpretada por muchos en el sen-tido de que facultaba al Presidente a destituir funcionarios *276independientemente del tipo de funciones que ejerciera y de las restricciones que el Congreso pudiera imponerle.”(42)
El Sr. Frank S. Myers fue nombrado el 21 de julio de 1917 por el Presidente de Estados Unidos con el consejo y consentimiento del Senado para ocupar el puesto de “postmaster” de primera clase en Portland, Oregon, por el tér-mino de cuatro años. El 20 de enero de 1920 la renuncia del señor Myers fue solicitada. Éste se negó a renunciar. El 2 de febrero de 1920 el señor Myers fue removido de su puesto mediante orden del “Postmaster” General actuando en representación y bajo la autoridad del Presidente de Estados Unidos. El estatuto que regulaba para esa época la mencionada situación disponía que los “postmasters” de primera, segunda y tercera clase debían ser nombrados y removidos por el Presidente de Estados Unidos con el con-sejo y consentimiento del Senado. El Senado de Estados Unidos no había consentido a la remoción del señor Myers de su puesto durante su término de cuatro años. Por tal motivo, el señor Myers solicitó del Tribunal que ordenara el pago de su salario por el remanente del término de cua-tro años. El Poder Ejecutivo argüyó que el requisito esta-tutario que exigía el consejo y el consentimiento del Se-nado para la remoción de un funcionario ejecutivo era inválido porque bajo el referido Art. II de la Constitución de Estados Unidos el poder de remoción del Presidente de los funcionarios del ejecutivo nombrados por él, con el con-sejo y consentimiento del Senado, es total y completo, sin necesidad del consentimiento del Senado. El Tribunal Supremo de Estados Unidos concluyó que la disposición esta-tutaria aprobada por el Congreso que restringía el poder del Presidente de remoción de los “postmasters” de primera clase, al sujetar tal poder al consejo y consentimiento del Senado, era inválida por ser violatoria al Art. II de la Cons-titución de Estados Unidos.
Nueve años más tarde el Tribunal Supremo de Estados *277Unidos restringió considerablemente el alcance de Myers v. United States, supra. El 27 de mayo de 1935, en el caso Humphrey’s Executor v. U.S., 295 U.S. 602 (1935), el más Alto Foro limitó lo resuelto en Myers v. United States, supra, a aquellos casos en que estuviesen involucrados “fun-cionarios puramente ejecutivos” y rechazó explícitamente lo allí expresado sobre los cuerpos de naturaleza cuasi judicial.(43)
En 1933 el Presidente Franklin Delano Roosevelt desti-tuyó a un miembro de la Federal Trade Commission ale-gando la necesidad de que dicho organismo estuviera inte-grado por personas de su “propia selección” que disfrutaran de su “plena confianza”. La Federal Trade Commission es-taba investida de amplios poderes cuasi legislativos y cuasi judiciales. La ley habilitadora del referido organismo dis-puso que sus miembros servirían a término y que sólo po-drían ser destituidos por las razones allí enumeradas. Des-tacó el Tribunal Supremo de Estados Unidos que al crear la Federal Trade Commission el Congreso había querido crear un organismo “independiente de la autoridad ejecuti-va”, excepto en la designación de sus miembros. Expresó, sobre este asunto, lo siguiente:
“The Authority of Congress, in creating quasi-legislative or quasi-judicial agencies, to require them to act in discharge of their duties independently of executive control cannot well be doubted; and that authority includes, as an appropiate [sic] incident, power to fix the period during which they shall continue in office, and to forbid their removal except for cause in the meantime”. (Enfasis suplido.(44)
La Convención Constituyente de Puerto Rico consideró, al redactar el Art. IV, Sec. 4 de la Constitución del Estado Libre Asociado de Puerto Rico, supra, los casos Myers v. United States, supra, y Humphrey’s Executor v. U.S., supra, resueltos por el Tribunal Supremo de Estados Unidos. *278La intención de nuestra Asamblea Constituyente sobre ese extremo, que emana del Diario de Sesiones, dice de la forma siguiente:
La primera controversia judicial que surge en tomo al pro-blema, surge cuando un presidente de los Estados Unidos des-tituye a un administrador de correos. Este lleva su caso a las cortes, y es finalmente resuelto por el Tribunal Supremo de los Estados, por resolución de su juez presidente entonces, señor Taft; y [éste es el caso] que se conoce en la jurisprudencia sobre este particular, como el caso Myers. El caso Myers sos-tuvo que la Constitución de los Estados Unidos, al concederle al Presidente la facultad de nombramiento, le concedió como ingrediente indispensable de esa facultad, la facultad de des-titución en cualquier momento; y que ninguna disposición del Congreso de los Estados Unidos podía fijarle término a un funcionario del [poder] ejecutivo que fuese válido, contra la facultad absoluta del [jefe] ejecutivo de removerlo en cualquier momento.
La decisión al caso de Myers, que fue bastante criticada por los comentaristas, subsistió, sin embargo, hasta el año 1935 en que se produce la segunda decisión judicial sobre el problema; cuando el Presidente Franklin D. Roosevelt destituyó por carta al Presidente de la Federal Trade Commission. El cargo de Presidente del Federal Trade Commission, había sido creado mediante estatuto, y se le había fijado un término de 7 años. Al poco tiempo de estar el Presidente Roosevelt en Casa Blanca, tuvo una controversia con Mr. Humphreys, que era el Presi-dente del Federal Trade Commission. Como resultado de esa controversia, el Presidente Roosevelt le escribió una carta diciéndole que era evidente que sus ideas y política pública en materia de comercio no coincidían, y que toda vez que él era el jefe del [poder] ejecutivo le suplicaba le enviase su renuncia. El Presidente de la Comisión, se negó a enviar la renuncia, y al día siguiente el Presidente Roosevelt le escribió una carta separándolo del cargo.
Así fue que la situación llegó a la corte, y es en esa fecha en que se modifica la regla absoluta, en el caso de Myers, y se decide que la Constitución de los Estados Unidos, al guardar silencio sobre el término de duración de los cargos de los miem-bros del Gabinete, y al no autorizar específicamente al Con-greso para legislar sobre la materia, había procedido sobre la base, de que siendo esos cargos de naturaleza tal que pertene-cían a la rama ejecutiva, en su propia esencia, el poder del Presidente de nombrar y destituir en esos cargos era absoluto; y que en eso se confirmaba la doctrina del caso de Myers.

*279
Pero señaló el caso de Humphreys que la regla no es así, cuando se trata de nombramientos que el Presidente hace, pero que, en primer lugar, no son de la esencia misma del poder ejecutivo, o son nombramientos que hace para personas que desempeñan funciones en una de las otras dos ramas de gobierno. Bien sea en la rama legislativa, o en la rama judicial, o en los organismos de carácter cuasi judicial. O sea, que la facultad del Presidente de los Estados Unidos para nombrar una persona en la rama legislativa, que le fuera señalada por ley, tiene que regirse con todas las limitaciones que la ley le imponga. Y si le impone un término de tiempo, ese término de tiempo es superior al poder del [jefe] ejecutivo al hacer la designación.


Si la ley le concede al Presidente de los Estados Unidos la facultad de hacer un nombramiento de carácter judicial, o para una junta u organismo de carácter cuasi judicial, y le fija un término, entonces el término es obligatorio para el Presi-dente, y no puede disponer del cargo sin sujeción a lo que la ley disponga en cuanto al término. Que donde es claro, que el Con-greso no puede intervenir para fijarle términos de duración a los cargos, es en relación con aquellos, que por ser de natura-leza esencialmente de la rama judicial,

(1)

 la constitución no les dispuso término, y, por consecuencia, el poder de remover es-taba implícito en la facultad de nombrar.


Señor Presidente y compañeros delegados: El propósito de esta enmienda que tengo ahora el honor de proponerles, es sen-cillamente que adoptemos la manera de bregar con el asunto que establece la Constitución de los Estados Unidos, con la interpretación judicial de la misma en la forma en que la he-mos expuesto.


En otras palabras: Que meramente consignamos la facultad del Gobernador para nombrar los secretarios de gobierno. De-jamos establecido también en otra parte de esta constitución, que los secretarios de gobierno asistirán al Gobernador en el desempeño y en el ejercicio del poder ejecutivo. Y que, en cuanto a los departamentos de gobierno, meramente consignemos la facultad de la Asamblea Legislativa para crear, consolidar, re-organizar y determinar las funciones de los departamentos. Y que, nada digamos en cuanto al poder para determinar las funciones y él término de duración de los cargos de los secreta-rios propiamente dichos, adoptando así la doctrina de la Cons-titución de los Estados Unidos que acabo de exponer ante ustedes.

Sr. REYES DELGADO: Para una pregunta. Vuestra expli-cación de lo que provee la Constitución de los Estados Unidos y cómo ha sido interpretada, a mi juicio ha estado tan senci-*280llámente expuesta, que hasta un mocetón de octavo grado la entiende. Ahora, yo quisiera oir a Su Señoría sobre la bondad de ese sistema para determinar si en efecto conviene adoptarlo en Puerto Rico.
Sr. GUTIERREZ FRANQUI: Bueno, en primer lugar quiero recordar que empecé mis palabras diciendo que todo este es-tudio en tomo a este problema, surgió cuando al leer este len-guaje, nos dimos cuenta de que según estaba esto aquí, y es-tablecido en otro sitio el poder de la Asamblea Legislativa para aprobar leyes por encima del veto del Gobernador, claramente la constitución permitía la posibilidad de que una asamblea legislativa estuviera cambiándole el término a los secretarios del gobierno, reduciéndoselos, aumentándoselos, y en esa forma interviniendo con la creación y organización del depar-tamento ejecutivo del gobierno.
Claro que no debemos, y creo que es función nuestra, escri-bir una constitución siempre a base de los conflictos que pue-dan existir entre los distintos poderes del gobierno. Nosotros estamos escribiendo una constitución que cuando ha de fun-cionar, será a base de la armonía y la cooperación entre los distintos departamentos del gobierno, a eso se debe propender, y en eso debemos confiar todos nosotros. Pero sería muy fácil para una [Asamblea] Legislativa antagónica al Gobernador, crearle una situación imposible de Gabinete, reduciéndole a un año el término de duración del cargo de secretarios de go-bierno, y obligando a ese Gobernador cada año a someter a su consideración la designación de nuevos secretarios de gobierno. Podría crearle la misma situación variándole las funciones.

De manera que yo entiendo que la experiencia de la disposi-ción constitucional en la Constitución de los Estados Unidos, la forma en que ha funcionado esta parte del [poder] ejecutivo del gobierno federal, y el peligro que hemos apuntado de hacer una delegación de la Asamblea legislativa, claramente indican la conveniencia de adoptar la doctrina constitucional ameri-cana sobre el particular.

En Wiener v. United States, 357 U.S. 349 (1958), re-suelto el 30 de junio, el Tribunal Supremo de Estados Uni-dos se enfrentó a una variante del problema planteado en *281Humphrey’s Executor v. U.S., supra. La controversia en ese caso giraba sobre la destitución, por el presidente Dwight Eisenhower, de un miembro de la Comisión de Reclamacio-nes de Guerra creada por el Congreso de Estados Unidos para “recibir y adjudicar” solicitudes de compensación pre-sentadas por personas que hubieran sufrido daños físicos o personales durante la Segunda Guerra Mundial. La in-cumbencia de los comisionados terminaría cuando el orga-nismo concluyera su encomienda. El Congreso nada dis-puso sobre la destitución de sus miembros.
El 8 de junio de 1950 el presidente Harry Truman nom-bró al Sr. Myron Wiener miembro de la Comisión de Recla-maciones de Guerra. El 10 de diciembre de 1953 el presi-dente Eisenhower lo removió de su cargo, después de solicitarle su renuncia, porque él prefería en ese organismo personas de su propia selección. El señor Wiener impugnó tal actuación en los tribunales. El Tribunal Supremo de Estados Unidos concluyó que debido “[a]l carácter intrínse-camente judicial” de las tareas de la Comisión de Reclama-ciones de Guerra, el Congreso había tenido la intención de establecer un organismo independiente del Poder Ejecutivo. El Tribunal Supremo expresó lo siguiente:
For such is this case. We have not a removal for cause involving the rectitude of a member of an adjudicatory body, nor even a suspensory removal until the Senate could act upon it by confirming the appointment of a new Commissioner or otherwise dealing with the matter. Judging the matter in all the nakedness in which it is presented, namely, the claim that the President could remove a member of an adjudicatory body like the War Claims Commission merely because he wanted his own appointees on such a Commission, we are compelled to conclude that no such power is given to the President directly by the Constitution, and none is impliedly conferred upon him by statute simply because Congress said nothing about it. The philosophy of Humphrey’s Executor, in its explicit language as well as its implications, precludes such a claim. (Enfasis suplido.(46)
*282En Morrison v. Olson, 487 U.S. 654 (1988), el Tribunal Supremo de Estados Unidos evaluó, analizó y discutió la constitucionalidad de un estatuto aprobado por el Con-greso llamado Ethics in Government Act of 1978(47) que es-tableció el sistema de nombramiento de fiscales especiales independientes por un tribunal federal especial, denomi-nado “Special Division”, compuesto por tres jueces de los distintos circuitos del Tribunal de Apelaciones federal nombrados por el Juez Presidente del Tribunal Supremo federal. (48) Dicho estatuto dispuso que el poder de destitu-ción de dichos fiscales especiales residía en la Rama Ejecutiva. El fiscal especial independiente podía ser remo-vido de su cargo por el Secretario de Justicia de Estados Unidos sólo por justa causa. Tal controversia emergió como consecuencia de una investigación practicada por la Comi-sión de lo Jurídico de la Cámara de Representantes de Es-tados Unidos {House Judiciary Committee) sobre el rol del Departamento de Justicia Federal en una controversia en-tre ese cuerpo legislativo y la Agencia de Protección Am-biental (.Environmental Protection Agency), relacionada con el incumplimiento de esta última en producir ciertos documentos requeridos por la Cámara de Representantes mediante un subpoena emitido durante el curso de una investigación. Un informe de la Comisión de lo Jurídico de la Cámara de Representantes sugería que el señor Olson, oficial de la Oficina del Secretario de Justicia de Estados Unidos, había ofrecido falso testimonio durante el curso de una investigación practicada a la Agencia de Protección Ambiental y que otros dos oficiales de esa oficina habían obstruido la investigación, evitando que se le entregara a dicha comisión legislativa determinados documentos. Una copia de dicho informe fue enviado al Secretario de Justicia de Estados Unidos con un requerimiento para que solici-tara la designación de un fiscal especial independiente *283para que investigara las alegaciones contra esos oficiales, de acuerdo con el referido estatuto. La fiscal especial inde-pendiente fue designada por el referido tribunal federal especial, de acuerdo con el estatuto, para la investigación del señor Olson solamente. Se le concedió facultad para investigar si el testimonio del señor Olson ante la comisión legislativa violó la norma estatutaria federal y, de haber alguna violación de ley, para presentar cargos contra esa persona. Posteriormente surgió una disputa entre la fiscal especial independiente y el Secretario de Justicia de Esta-dos Unidos sobre la jurisdicción del primero. El tribunal federal especial dispuso que la facultad concedida a la fiscal especial independiente era suficientemente amplia como para investigar si el señor Olson había conspirado con otros oficiales del Departamento de Justicia de Estados Unidos para obstruir la investigación legislativa practi-cada a la Agencia de Protección Ambiental. La señora Morrison, fiscal especial independiente designada, solicitó y obtuvo del Gran Jurado Federal la emisión de subpoena contra el señor Olson y los otros dos oficiales. Estos acudie-ron a la Corte de Distrito de Estados Unidos para impug-nar los subpoena emitidos, planteando que el Ethics in Government Act of 1978 era inconstitucional y que la fiscal especial independiente carecía de autoridad para actuar.
El Tribunal Supremo de Estados Unidos, mediante opi-nión emitida por su Juez Presidente Señor Rehnquist, re-solvió que el Ethics in Government Act of 1978 no viola la Cláusula de Nombramientos contenida en el Art. II, Sec. 2 de la Constitución de Estados Unidos, supra, ni el Art. Ill de ésta, así como tampoco la autoridad concedida al Presi-dente por el referido Art. II, según enmarcada en el prin-cipio de la separación de poderes. Resolvió que los fiscales especiales independientes son “inferior officers” cuyos nom-bramientos el Congreso de Estados Unidos puede por ley delegar al Presidente, a los tribunales o a los jefes de los departamentos del ejecutivo, porque: (1) el Secretario de *284Justicia de Estados Unidos puede destituirlos con justa causa; (2) tienen facultad para desempeñar sólo funciones limitadas de investigar y acusar conforme con lo dispuesto por el tribunal federal especial (Special Division), y (3) sus cargos son temporeros, sujetos a la terminación de las la-bores específicas que se les asignen. Concluyó que la Cláu-sula de Nombramientos contenida en el Art. II, Sec. 2 de la Constitución de Estados Unidos, supra, no le prohíbe al Congreso colocar el poder de nombrar esos fiscales fuera de la Rama Ejecutiva, ya que ni su letra ni su historial pros-criben los nombramientos “inter ramas”, y la Rama Judicial, por razón de posibles conflictos de intereses dentro de la Rama Ejecutiva, es el cuerpo de gobierno más lógico para ubicar el poder de nombrar fiscales especiales inde-pendientes para investigar los más altos funcionarios de la Rama Ejecutiva. Concluyó, además, que dicho estatuto tampoco viola el Art. Ill de la Constitución de Estados Uni-dos,(49) que prohíbe la imposición de deberes ejecutivos o administrativos a los jueces federales. Apoyó su conclusión en que: (1) el poder concedido al tribunal federal especial emana de la referida cláusula de nombramientos, la cual es independiente de lo dispuesto por el Art. Ill de la Cons-titución de Estados Unidos, supra, y dicho poder incluye la facultad de determinar el alcance de la jurisdicción del fiscal especial independiente designado; (2) el Art. Ill de la Constitución de Estados Unidos, supra, no le impide al Congreso facultar al mencionado tribunal federal especial a “recibir” informes de los fiscales especiales independien-tes designados por ese organismo (aunque no aprobarlos o actuar a base de ellos) porque no apareja el poder de “su-pervisar” a esos funcionarios y, por lo tanto, no limita la autoridad de la Rama Ejecutiva; (3) el poder concedido al tribunal federal especial comprende el dar por finalizado el término de un fiscal especial independiente cuando éste haya terminado sus tareas —y aunque tal facultad es de *285naturaleza “administrativa” no constituye una limitación judicial “significante” del poder ejecutivo o de la discreción del fiscal especial independiente que sirva de apoyo para sostener la invalidación de la ley bajo el Art. Ill de la Cons-titución de Estados Unidos, supra— y (4) los poderes con-cedidos al tribunal federal especial no amenazan la impar-cialidad o independencia de la Rama Judicial, porque ese organismo no puede revisar las actuaciones de los fiscales especiales independientes o del Secretario de Justicia de Estados Unidos, ni sus miembros pueden intervenir en ningún procedimiento que afecte un asunto en que estén involucrados esos funcionarios.(50)
El Tribunal Supremo de Estados Unidos expresó en la opinión dictada en Morrison v. Olson, supra, lo siguiente:
Apellees contend that Humphrey’s Executor and Wiener are distinguishable from this case because they did not involved officials who performed a “core executive function”. They argue that our decision in Humphrey’s Executor rests on a distinction between “purely executive” officials and officials who exercise “quasi-legislative” and “quasi-judicial” powers. In their view, when a “purely executive” official is involved, the governing precedent is Myers, not Humphrey’s Executor. And, under Myers the President must have absolute discretion to discharge “purely” executive officials at will.

We undoubtedly did rely on the terms “quasi-legislative” and “quasijudicial” to distinguish the officials involved in Humphrey’s Executor and Wiener from those in Myers, but our present considered view is that the determination of whether the Constitution allows Congress to impose a “good cause”-type restriction on the President’s power to remove an official cannot be made to turn on whether or not that official is classified as “purely executive”. The analysis contained in our removal cases is designed not to define rigid categories of those officials who may or may not be removed at will by the President, but to ensure that Congress does not interfere with the President’s exercise of the “executive power” and his constitutionally appointed duty to “take care that the laws be faithfully executed” under Article II. Myers was undoubtedly correct in its holding, and in its broader suggestion that there are some “purely exe
*286
cutive” officials who must he removable by the President at will if he is to be able to accomplish his constitutional role ....

At the other end of the spectrum from Myers, the characterization of the agencies in Humphrey’s Executor and Wiener as “quasi-legislative” or “quasi-judicial” in large part reflects our judgment that it was not essential to the President’s proper execution of his Article II powers that these agencies be headed up by individuals who were removable at will. We do not mean to suggest that an analysis of the functions served by the officials at issue is irrelevant. But the real question is whether the removal restrictions are of such a nature that they impede the President’s ability to perform his constitutional duty, and the functions of the officials in question must be analyzed in that light.

Considering for the moment the “good cause” removal provision in isolation from the other parts of the Act at issue in this case, we cannot say that the imposition of a “good cause” standard for removal by itself unduly trammels on executive authority. There is no real dispute that the functions performed by the independent counsel are “executive” in the sense that they are law enforcement functions that typically have been undertaken by officials within the Executive Branch. As we noted above, however, the independent counsel is an inferior officer under the Appointments Clause, with limited jurisdiction and tenure and lacking policymaking or significant administrative authority. Although the counsel exercises no small amount of discretion and judgment in deciding how to carry out her duties under the Act, we simply do not see how the President’s need to control the exercise of that discretion is so central to the functioning of the Executive Branch as to require as a matter of constitutional law that the counsel be terminable at will by the President.

Nor do we think that the “good cause” removal provision at issue here impermissibly burdens the President’s power to control or supervise the independent counsel, as an executive official, in the execution of her duties under the Act ... Although we need not decide in this case exactly what is encompassed within the term “good cause” under the Act, the legislative history of the removal provision also makes clear that the Attorney General may remove an independent counsel for “misconduct”. Here, as with the provision of the Act conferring the appointment authority of the independent counsel on the special court, the congressional determination to limit the removal power of the Attorney General was essential, in the view of Congress, to establish the necessary independence of the office. We do not think that this limitation as it presently stands sufficiently de*287prives the President of control over the independent counsel to interfere impermissibly with his constitutional obligation to ensure the faithful execution of the laws. (Citas y escolios omi-tidos, y énfasis suplido.)(51)
El Tribunal Supremo de Estados Unidos atendió y resol-vió, además, el asunto planteado y alegado en cuanto a que el Ethics in Government Act of 1978, como un todo, no vio-laba el principio de separación de poderes por interferir indebidamente con el rol constitucional de la Rama Ejecutiva. Sobre ese extremo expresó lo siguiente:
We observe first that this case does not involve an attempt by Congress to increase its own powers at the expense of the Executive Branch. Unlike some of our previous cases, most recently Bowsher v. Synar, this case simply does not pose a “dange[r] of congressional usurpation of Executive Branch functions”. Indeed, with the exception of the power of impeachment —which applies to all officers of the United States— Congress retained for itself no powers of control or supervision over an independent counsel. The Act does empower certain Members of Congress to request the Attorney General to apply for the appointment of an independent counsel, but the Attorney General has no duty to comply with the request, although he must respond within a certain time limit. Other than that, Congress’ role under the Act is limited to receiving reports or other information and oversight of the independent counsel’s activities, 87 595(a) functions that we have recognized generally as being incidental to the legislative function of Congress.
Similarly, we do not think that the Act works any judicial usurpation of properly executive functions. As should be apparent from our discussion of the Appointments Clause above, the power to appoint inferior officers such as independent counsels is not in itself an “executive” function in the constitutional sense, at least when Congress has exercised its power to vest the appointment of an inferior office in the “courts of Law”. We note nonetheless that under the Act the Special Division has no power to appoint an independent counsel sua sponte; it may only do so upon the specific request of the Attorney General, and the courts are specifically prevented from reviewing the Attorney General’s decision not to seek appointment. In addi*288tion, once the court has appointed a counsel and defined her jurisdiction, it has no power to supervise or control the activities of the counsel .... The Act does give a federal court the power to review the Attorney General’s decision to remove an independent counsel, but in our view this is a function that is well within the traditional power of the Judiciary.
Finally, we do not think that the Act “impermissibly underminefs]” the powers of the Executive Branch, or “disrupts the proper balance between the coordinate branches [by] preventing] the Executive Branch from accomplishing its constitutionally assigned functions”, Nixon v. Administrator of General Services, supra, at 443. It is undeniable that the Act reduces the amount of control or supervision that the Attorney General and, through him, the President exercises over the investigation and prosecution of a certain class of alleged criminal activity. The Attorney General is not allowed to appoint the individual of his choice; he does not determine the counsel’s jurisdiction; and his power to remove a counsel is limited .... [T]he Attorney General retains the power to remove the counsel for “good cause”, a power that we have already concluded provides the Executive with substantial ability to ensure that the laws are “faithfully eocecuted” by an independent counsel. No independent counsel may be appointed without a specific request by the Attorney General, and the Attorney General’s decision not to request appointment if he finds “no reasonable grounds to believe that further investigation is warranted” is committed to his unreviewable discretion. The Act thus gives the Executive a degree of control over the power to initiate an investigation by the independent counsel. In addition, the jurisdiction of the independent counsel is defined with reference to the facts submitted by the Attorney General, and once a counsel is appointed, the Act requires that the counsel abide by Justice Department policy unless it is not “possible” to do so. Notwithstanding the fact that the counsel is to some degree “independent” and free from executive supervision to a greater extent than other federal prosecutors, in our view these features of the Act give the Executive Branch sufficient control over the independent counsel to ensure that the President is able to perform his constitutionally assigned duties. (Citas omitidas y énfasis suplido y en el original.(52)
El Juez Asociado Señor Scalia disintió. Concluyó que el Ethics in Goverment Act of 1978 es inconstitucional porque *289el nombramiento de los fiscales especiales independientes sólo puede realizarse por el Poder Ejecutivo, con el consejo y consentimiento del Senado, de acuerdo con el Art. II, Sec. 2 de la Constitución de Estados Unidos, supra, por ser po-siciones “puramente ejecutivas”. Opinó que el Tribunal Supremo de Estados Unidos había cambiado la norma vi-gente desde Humphrey’s Executor v. U.S., supra, en cuanto a que el Congreso de Estados Unidos podía válidamente imponer al Poder Ejecutivo como limitación la demostra-ción de justa causa para remover un oficial nombrado por esa rama de gobierno siempre y cuando no realizara fun-ciones “puramente ejecutivas”. Consideró que la norma es-tablecida en el caso Morrison v. Olson, supra, es demasiado amplia, pues permite al Congreso de Estados Unidos limi-tar el poder del Presidente de remover un oficial de la Rama Ejecutiva, que ejerce funciones “puramente ejecuti-vas”, mientras tal restricción no afecte la capacidad o ha-bilidad del Presidente de descargar su rol constitucional.
IV
¿Es inválido el requisito de justa causa para la destitu-ción por el Gobernador de turno de un miembro no ex offi-cio de la Junta —según dispuesto en el Art. 3 de la Ley Núm. 216, supra— por ser violatorio al principio de sepa-ración de poderes y al Art. IV, Sec. 4 de la Constitución del Estado Libre Asociado de Puerto Rico, supra? La contesta-ción es en la negativa. Dicho requisito es válido.
La parte demandante ante la Corte de Distrito de Esta-dos Unidos para el Distrito de Puerto Rico presentó su ale-gato el 26 de enero de 2004. Esa parte alega que el asunto objeto del recurso de certificación interjurisdiccional pre-sentado tiene claros equivalentes en la Constitución de Es-tados Unidos, para cuya resolución es necesario acudir a las interpretaciones judiciales del Tribunal Supremo de Estados Unidos. Sostiene que no estamos ante un pro-*290blema exclusivamente de derecho local, sino ante un pro-blema que por el origen de las disposiciones de la Consti-tución del Estado Libre Asociado de Puerto Rico aplicables es imprescindible recurrir al ordenamiento jurídico consti-tucional federal. Alega que no procede la expedición del auto de certificación interjurisdiccional solicitado, de acuerdo con la Regla 25 de nuestro Reglamento, 4 L.P.R.A. Ap. XXI-A. No obstante, arguye que, en la alternativa que este Tribunal considere la expedición del auto solicitado, el estatuto local impugnado es válido frente a la Constitución del Estado Libre Asociado de Puerto Rico por no limitar ni afectar de modo alguno el poder de nombramiento del Go-bernador de Puerto Rico ni el principio de separación de poderes. Para sostener su posición acude a los desarrollos sobre el tema producidos en el Tribunal Supremo de Esta-dos Unidos en los casos Myers v. United States, supra; Humphrey’s Executor v. U.S., supra; Wiener v. United States, supra, y Morrison v. Olson, supra. Utilizando esos pre-cedentes, puntualiza que el Congreso de Estados Unidos puede imponer válidamente restricciones al poder de des-titución del Presidente en aquellos casos de “funcionarios ejecutivos inferiores”. Sostiene que en cuanto a otras posi-ciones dentro de la Rama Ejecutiva dependerá, de acuerdo con Morrison v. Olson, supra, de un análisis de las funcio-nes del funcionario y de si las restricciones al poder de destitución del Presidente impuestas por el Congreso “impede the President’s ability to perform his constitutional duty”. Sostiene que cuando se trata de un “funcionario eje-cutivo principal” hay que evaluar sus funciones versus las restricciones impuestas por el Congreso al poder de destitu-ción del Presidente para determinar si impide o restringe en forma impermisible la habilidad de este último para desempeñar su rol constitucional.
Arguye la referida parte que en Morrison v. Olson, supra, el Tribunal Supremo de Estados Unidos hizo claro que el requisito estatutario de justa causa, como el allí estable-*291cido, no constituye una limitación a la autoridad del Presi-dente para hacer cumplir las leyes, pues no restringió en forma impermisible su poder de supervisar al fiscal especial independiente como un “funcionario ejecutivo”, en la ejecución de sus deberes, de acuerdo con la ley. Sostiene que en el caso Morrison v. Olson, supra, se dispuso que el poder de destitución del Presidente de un “funcionario eje-cutivo” no le fue removido por el Congreso, evitando de esa forma que éste ejercitara su rol constitucional de hacer cumplir las leyes a través de los “funcionarios ejecutivos”. Por el contrario, porque el fiscal especial independiente po-día ser destituido por justa causa, el Presidente, a través del Secretario de Justicia de Estados Unidos, mantuvo au-toridad amplia para asegurarse que el fiscal especial inde-pendiente desempeñara en forma competente sus deberes y responsabilidades, de acuerdo con las disposiciones de la ley.
Considera esa parte que los principios aplicables al asunto ante nos son los siguientes:
a. La legislatura no puede abrogarse el poder de remoción del ejecutivo o el derecho de participar en el ejercicio de ese poder (Myers). Pero s[í] puede imponer limitaciones a dicho poder aunque no pueda participar de la decisión de remoción (Wiener, Morrison) para asegurar cierto grado de independen-cia del funcionario ante el ejecutivo.
b. El poder de remoción del ejecutivo no es absoluto, en cuanto ciertos funcionarios ejecutivos que requieren un grado de independencia del ejecutivo, como por ejemplo, aquellos con funciones cuasi-judiciales o cuasi-legislativas, el Poder Legis-lativo puede establecer términos y requisitos de justa causa para la remoción (Humphrey, Wiener).
c. La determinación de si la Legislatura puede imponer un requisito de justa causa no depende de que un funcionario ejerza funciones puramente ejecutivas en contraposición a que ejerza funciones cuasi-judiciales o cuasi-legislativas, tampoco de que la posición sea una considerada “inferior”, aunque en este último caso el poder de la Legislatura es claro (Morrison).
d. El factor determinante en la imposición de restricciones por la Legislatura al poder de remoción del gobernante es la *292limitación que esas restricciones tengan sobre la obligación de cumplir y hacer las leyes (Morrison).
e. Un requisito de justa causa no es una restricción excesiva del poder del gobernante pues [é]ste retiene la capacidad de hacer cumplir las leyes si el funcionario no actúa de acuerdo a las mismas (Morrison). Alegato de la parte demandante de 26 de enero de 2001, págs. 13-14.
Expresa la referida parte que de una lectura del esta-tuto impugnado se desprende que la Asamblea Legislativa no se arrogó ni participó del poder de remoción del Gober-nador de Puerto Rico bajo el estatuto impugnado. El gober-nante puede remover los miembros de la Junta cuando exista justa causa, de manera similar a lo dispuesto en el caso Morrison v. Olson, supra. Si los miembros de la Junta no cumplen con los deberes y las obligaciones dispuestos por la referida Ley Núm. 216 o los desempeñan en una forma incompetente, la Gobernadora puede removerlos por justa causa sin tener que consultar al Poder Legislativo. De esta forma, la capacidad del Poder Ejecutivo de hacer cumplir las leyes permanece inalterada. Sostiene que la Legislatura no retuvo ningún poder de supervisión sobre la Corporación o su Junta, por lo que no hay ninguna viola-ción a la separación de poderes.
Arguye esa parte que el requisito estatutario de justa causa para la remoción de los miembros no ex officio de la Junta deviene un requisito esencial para lograr hacer rea-lidad la autonomía de la Corporación. Sostiene que no es necesario recurrir a la autonomía de la Corporación y a que los miembros de la Junta tienen términos fijos para concluir que hay un requisito de justa causa, pues la Le-gislatura dispuso expresamente ese requisito. Alega que sería irracional sostener que existe un interés guberna-mental apremiante contrario a lo establecido en el estatuto. Afirma que la inclusión de ese requisito y el én-fasis en la autonomía otorgada a la Corporación parecen apuntar a que el interés apremiante del Estado es alejarla de la política partidista. Arguye que si una administración *293de gobierno determinara que sus intereses son otros y que tiene un interés apremiante en utilizar criterios políticos para ocupar la posición de miembro no ex officio de la Junta, la Legislatura podía legislar nuevamente para eli-minar el requisito de justa causa.
Solicita esa parte a esta Curia que no expida el auto solicitado o, en la alternativa, de expedirse se sostenga la validez constitucional del estatuto.
El 20 de abril de 2004 se presentó ante nos el Alegato Principal de los Demandados. Arguye esa parte que el pro-ceso de transición entre el gobierno saliente y el entrante, acaecido a finales del 2000 como resultado de las elecciones generales celebradas el 7 de noviembre de ese año, reveló que el Gobierno de Puerto Rico enfrentaba un alegado dé-ficit presupuestario referente al año fiscal en curso, cuya magnitud se estimó en alrededor de cuatrocientos sesenta millones de dólares. La entonces Gobernadora de Puerto Rico estimó que tal situación presupuestaria requería la implantación de medidas que propiciaran el control y ma-nejo adecuado de los recursos gubernamentales que condu-jeran a una pronta estabilización fiscal y funcional del Gobierno. Concluyó que para ello resultaba imprescindible establecer un control de las partidas presupuestarias rela-cionadas con nombramientos, con plazas vacantes, con con-tratos y gastos no vinculados /ál/ofrecimiento de servicios directos a la ciudadanía. En viéta® de ello, la Gobernadora emitió la Orden Ejecutiva Núm. OE-2001-03, mediante la cual dispuso que ninguna agencia del Gobierno podía otor-gar contratos de servicios profesionales o consultivos du-rante la vigencia de esta Orden, ya fueran contratos nue-vos o enmiendas a los existentes sin la autorización escrita del Secretario de la Gobernación. La referida Orden Ejecu-tiva fue emitida con “carácter de urgencia” y para que en-trara en vigor inmediatamente y aplicara a todo contrato o transacción que estuviese pendiente para su otorgamiento, a partir del 3 de enero de 2001. La parte demandada nos *294expresa que por sus términos claros, la directriz ejecutiva de la Gobernadora aplicaba a la Corporación como una “agencia del Gobierno de Puerto Rico”. Afirma esa parte que la Universidad de Puerto Rico fue la única entidad gubernamental exceptuada de su aplicación, en atención a su autonomía fiscal.
La parte demandada ante la Corte de Distrito de Esta-dos Unidos para el Distrito de Puerto Rico utilizó los pre-cedentes federales para ilustrarnos sobre el asunto cuya certificación fue solicitada ante nos. Apoyó sus argumentos en los casos resueltos por el Tribunal Supremo de Estados Unidos, Myers v. United States, supra; Humphrey’s Executor v. U.S., supra; Wiener v. United States, supra, y Morrison v. Olson, supra. Concluye que en el ámbito federal, Humphrey’s Executor v. U.S., supra, y Wiener v. United States, supra, tienen vigencia. No obstante, sostiene que el análisis sobre las funciones realizadas por el funcionario lo gobierna el principio de separación de poderes desde el caso Morrison v. Olson, supra. Sostiene, además, que “la arqui-tectura constitucional de las tres ramas de gobierno plas-madas en la Constitución del Estado Libre Asociado incor-poró el principio de separación de poderes adoptado por la Constitución de Estados Unidos”. Alegato principal de los demandados de 20 de abril de 2004, pág. 16.
Arguye la referida parte que el lenguaje propuesto por la Comisión de la Rama Ejecutiva de la Convención Cons-tituyente, que finalmente pasó a ser la Cláusula de Inves-tidura del Poder Ejecutivo contenida en la Constitución del Estado Libre Asociado de Puerto Rico, no fue objeto de debates significativos. Nos expresa que la explicación para esto “es sencilla cuando se integra como parte del análisis constitucional el contexto y los cambios históricos que ocu-rrieron inmediatamente antes de la Convención en cuanto a la conceptualización del ejercicio del poder ejecutivo”. Alegato principal de los demandados de 20 de abril de 2004, pág. 44. Sostiene que el hecho de que el Art. IV de la *295Constitución del Estado Libre Asociado de Puerto Rico, supra, resultara “el menos innovador” de todos los demás res-ponde simplemente a que la sociedad en general, y en especial los delegados de la Asamblea Constituyente, estaban ya comprometidos con los valores, objetivos y mo-delos de un Poder Ejecutivo Unitario. Sostiene que los cambios sufridos al nivel local por el Poder Ejecutivo de 1949 a 1951, en vista de que el Congreso de Estados Uni-dos le permitió a Puerto Rico elegir en el 1948 su primer gobernador, “se convalidaron sin hacerlos objeto de especial debate”. Asegura que medió un “entendimiento” entre los delegados de la Convención Constituyente para incorporar el propósito de la legislación aprobada previamente sobre la reorganización de la Rama Ejecutiva. Considera que la década entera de los años cuarenta del siglo veinte (XX), o al menos el período del 1949 al 1951, fue un “período cons-titucional definitorio” que pasó a formar parte de la propia Constitución del Estado Libre Asociado de Puerto Rico, tal y como quedó redactada. Hace referencia a los debates de la Convención Constituyente sobre el texto y contenido del Art. IV, Sec. 4 de la Constitución del Estado Libre Asociado de Puerto Rico, supra, que transcribimos previamente de su Diario de Sesiones. Concluye que la Convención Consti-tuyente de Puerto Rico adoptó la manera de atender y ma-nejar el asunto que establece la Constitución de Estados Unidos, con las interpretaciones judiciales que existían a la fecha de sus deliberaciones.
Arguye la referida parte demandada que mediante la Ley Núm. 216, supra, la Corporación quedó en el estado previo a la vigencia del mismo y “se rebautizó legislativa-mente” como una instrumentalidad independiente del Es-tado Libre Asociado de Puerto Rico bajo el nombre de “Cor-poración de Puerto Rico para la Difusión Pública”. Sostiene que si bien el referido estatuto independizó a la Corpora-ción de la Autoridad de Teléfonos y dispuso que las emiso-ras de radio y televisión del Gobierno tendrían personali-dad jurídica independiente y separada de cualquier otra *296entidad, agencia, departamento o instrumentalidad del Gobierno de Puerto Rico, lo cierto es que el estricto carác-ter educacional, cultural y de servicio público de ésta quedó intacto. Considera que los miembros no ex officio de la Junta no tienen vinculación alguna con la expresión del electorado cada cuatro años en la caseta de votación, y “constituyen una mayoría para fines de las decisiones ad-ministrativas, y el curso de acción de la corporación”. Sos-tiene que una mayoría escoge al Presidente de la Corpora-ción, quien tiene a su cargo la administración general de la entidad y “será responsable ante la Junta de Directores de la política pública que se establezca”.
La referida parte alega que el requisito de justa causa para remover un miembro no ex officio de la Junta de la Corporación es inconstitucional. Alega, además, que la Go-bernadora tenía un poder absoluto sobre los miembros de la Junta de la Corporación desde dos ópticas distintas. La primera se refiere al alegado “entendimiento” de los dele-gados de la Convención Constituyente sobre el proceso his-tórico previo a sus trabajos que, sostiene, le da contenido al principio constitucional del Poder Ejecutivo Unitario, de autoridad indivisa, con la superintendencia total, y pleno control sobre la política pública de su administración, aún la que se implanta a través de las instrumentalidades pú-blicas del Gobierno de Puerto Rico organizadas como cor-poraciones públicas.(53) Aduce que, en esencia, este es un *297argumento “originalista” que tan sólo requiere no borrar.; por las razones que sean, uno de los períodos más notables de la historia de Puerto Rico. La segunda óptica, afirma, reconoce que la naturaleza misma de la función que realiza la Corporación no permite fragmentarla o separarla del brazo del Primer Ejecutivo y ponerlas en manos de una Junta de Directores ocupada por miembros no “ex officio” que sólo pueden removerse por justa causa, y no ala entera discreción del Gobernador de Puerto Rico.
Sostiene esa parte que dentro de la referida estructura unitaria de gobierno ejecutivo, los miembros de la Junta de la Corporación son subordinados de confianza del Gober-nador de Puerto Rico. Alega que por la naturaleza de sus funciones tienen que ejercer sus cargos a la completa dis-creción del Gobernador de Puerto Rico, sin limitación esta-tutaria como la que es objeto de cuestionamiento. Arguye que la función de los miembros no ex officio de la Junta de la Corporación es “puramente ejecutiva” porque sus facili-dades se usan para fines educativos, culturales y de servi-cios al pueblo en general. Sostiene, además, que la Corpo-ración no es un organismo cuasi judicial o cuasi legislativo que, por la naturaleza de sus funciones, pueda legislativa-mente desprenderse de la superintendencia plenaria del Primer Ejecutivo. Arguye que resolver este Tribunal que la Gobernadora no tenía el poder de remoción plenario para destituir a los miembros no ex officio de la Junta de la Corporación no sólo sería repudiar la historia y el conte-nido de la Constitución, sino que abriría una puerta ancha a la posibilidad de revivir los problemas del pasado que se trataron de evitar con la estructuración de un Poder Eje-cutivo unitario. Expresa que cualquier administración en el poder podría crear todo tipo de corporaciones públicas para dirigir programas fundamentales de gobierno mediante el nombramiento de funcionarios por términos fijos, no elec-tos, con el fin de secuestrar o mutilar la formulación de *298política pública que le corresponde ejecutar al Gobernador de Puerto Rico por mandato del Pueblo.
El 20 de abril de 2004 el Procurador General compareció por escrito en calidad de amicus curiae.(54) El Procurador General arguye ante nos, como cuestión de umbral, que la imposición legislativa de justa causa, para destituir a un miembro no ex officio de la Junta viola el principio de se-paración de poderes que rige en nuestro sistema de dere-cho porque: (i) limita el control que el Gobernador de Puerto Rico tiene sobre un funcionario ejecutivo, nombrado por él, que establece la política pública del Estado e imple-menta, sin independencia alguna, funciones constitucio-nalmente asignadas al Poder Ejecutivo, y (ii) constituye una intromisión impermisible del Poder Legislativo en el campo de acción del Primer Ejecutivo. Entiende que pro-cede decretar la inconstitucionalidad del Art. 3 de la Ley Núm. 216, supra, según enmendada.
El Procurador General examina y analiza la normativa prevaleciente en la jurisdicción federal, para fines ilustra-tivos, por la similitud que guarda la Constitución de Esta-dos Unidos con la nuestra sobre la referida temática. Sos-tiene, sobre la base de un análisis conjunto de las disposiciones relevantes de la Constitución de Estados Unidos, que el Presidente tiene la facultad de nombrar aquellos funcionarios quienes, entre otras funciones, tie-nen la obligación de asistirlo en su función primordial de “poner en vigor las leyes”. Arguye “que el poder de nombra-miento de la rama ejecutiva es esencial para que el Presi-dente, como funcionario ejecutivo principal, pueda mante-ner un control efectivo sobre el personal que ejerce funciones ejecutivas con el objetivo de ayudarlo a cumplir cabalmente con su función principal de hacer cumplir las leyes”. Alegato del Estado Libre Asociado de Puerto Rico de 20 de abril de 2004, pág. 7. Alega que la Rama Ejecutiva *299constituye una especie de “cadena de mando” donde el Primer Ejecutivo es el funcionario principal encargado no sólo de hacer cumplir las leyes, sino también de velar por que los funcionarios nombrados por él ejecuten las leyes, en su representación de forma rigurosa. Bajo ese esquema, el Primer Ejecutivo le responde directamente a la ciudadanía por sus ejecutorias, y por aquellas efectuadas por sus subordinados. Por tal razón, afirma, esos funcionarios tie-nen que ser nombrados por él. Apoya su posición en la es-trecha relación que alegadamente existe entre el “poder de nombramiento del presidente” y en su facultad de “hacer cumplir las leyes”.
El Procurador General fundamentó su posición en lo re-suelto por el Tribunal Supremo de Estados Unidos en los casos Myers v. United States, supra; Humphrey’s Executor v. U.S., supra; Wiener v. United States, supra, y Morrison v. Olson, supra. Sobre el alcance del caso Morrison v. Olson, supra, que como hemos podido ver es el más reciente, con-sidera que aunque el análisis de la naturaleza de las facul-tades del funcionario en cuestión es un factor importante, es indispensable, además, que dicho análisis se realice a la luz del precedente que dispone que las limitaciones al po-der de destitución no deben impedirle al Presidente cum-plir con sus prerrogativas constitucionales, entre las cuales se encuentra el poder de “poner en vigor las leyes”. Sostiene que el Tribunal Supremo de Estados Unidos enfatizó en Morrison v. Olson, supra, que existen dos tipos de “funcio-narios ejecutivos”, a saber, los “funcionarios ejecutivos su-periores” y los “funcionarios ejecutivos inferiores”. En aten-ción a esta diferencia, ese Tribunal resolvió que el fiscal especial independiente es un “funcionario ejecutivo inferior” bajo la Cláusula de Nombramientos de la Constitu-ción de Estados Unidos, con un término de incumbencia y jurisdicción limitada, sin facultad para establecer política pública y, por ende, no está bajo el control directo del Pre-sidente en términos de la discreción concedida a este “fun-*300cionario inferior”, por no ser considerada esencial para el funcionamiento de la Rama Ejecutiva. Arguye que en la jurisdicción federal cualquier determinación relacionada con la constitucionalidad de una limitación estatutaria al poder de destitución del Primer Ejecutivo requiere un aná-lisis caso a caso. Afirma que no se trata de determinar a cuál de las ramas de gobierno pertenece determinado funcionario. Sostiene que el análisis es de tipo funcional, en el cual se debe evaluar la naturaleza de las facultades delegadas al funcionario en cuestión. Sostiene que los tribunales deben precisar, en primera instancia, si se trata de un “funcionario ejecutivo principal”, el cual responde direc-tamente y es nombrado por el Primer Ejecutivo, o un “fun-cionario ejecutivo inferior”, el cual es nombrado y está su-bordinado a algún funcionario ejecutivo principal. Alega que cuando se trata de un funcionario con facultades “pu-ramente ejecutivas”, la facultad del Poder Legislativo para imponer un requisito de justa causa para destituir a dicho funcionario es mínima debido a que se trata, en la mayoría de los casos, de funcionarios que colaboran directamente con el Poder Ejecutivo en la implantación de la política pública y en la ejecución de aquellas funciones asignadas por la Constitución a esa rama de gobierno. Distingue el caso de aquellos funcionarios que, aunque ejercen funcio-nes ejecutivas o administrativas, su función principal es ayudar al Poder Ejecutivo en la implantación de aquellos estatutos aprobados por la Rama Legislativa. Sostiene que generalmente se trata de funcionarios con poder para to-mar determinaciones que no pueden ser alteradas por el Poder Ejecutivo, como es el caso de aquellos con facultades de naturaleza cuasi legislativa y cuasi judicial. Puntualiza que a estos últimos es necesario garantizarle un grado de independencia mayor que le permita cumplir con sus fun-ciones libre de cualquier interferencia que frustre los pro-pósitos para los cuales fue creado. Sostiene que la imposi-ción del requisito de justa causa para la remoción de esos *301funcionarios constituyó un mecanismo útil para garantizar su independencia e imparcialidad, y además, evita la posi-bilidad de que puedan ser destituidos de sus cargos por un simple capricho.
El Procurador General alega que “bajo el principio de separación de poderes que está ínsito en nuestra Constitu-ción, resultaría inconstitucional que una rama de gobierno, mediante sus actuaciones, debilite la autoridad de otra rama de gobierno”. Alegato del Estado Libre Asociado de 20 de abril de 2004, pág. 17. El Procurador General sos-tiene que en Puerto Rico sólo existen algunas decisiones que hacen referencia a precedentes federales relacionados con el poder de destitución del Primer Ejecutivo. Considera que el asunto ante nos es novel en nuestra jurisdicción, que debe ser resuelto a la luz de los principios de separación de poderes expresados. Puntualiza que considerado el princi-pio de que “[n]uestro gobierno actual se constituyó si-guiendo el sistema ya establecido por Estados Unidos, por lo que la separación de poderes en Puerto Rico proviene de la doctrina de separación de poderes de la Constitución Norteamericana [Carmen M. Llull Vera, La separación de poderes en Puerto Rico: ¿Existe entre las ramas ejecutivas y legislativas?, 41 Rev. Der. Pur. 275 (2002)]” (escolio omitido y énfasis suplido),(55) los precedentes federales resultan ilustrativos para que este Tribunal pueda certificar el asunto solicitado por la Corte de Distrito de EstadosUni-dos para el Distrito de Puerto Rico.
El Procurador General arguye que históricamente se ha entendido que el Gobernador de Puerto Rico posee la facul-tad de destituir a aquellos funcionarios que ha nombrado. Sostiene que así fue reconocido y establecido expresamente en el Art. 53 del Código Político de Puerto Rico, que dis-pone lo siguiente:

*302
Destitución de funcionarios

El Gobernador tendrá facultad para separar a cualquier funcionario que hubiere nombrado, con excepción de aquellos cuya destitución se disponga en alguna otra forma por la Cons-titución; podrá declarar vacante el cargo y cubrirlo en la forma prescrita por la ley.(56)
Expresa que es precisamente con el trasfondo histórico del Art. 53 del Código Político, supra, que se aprobó la Constitución del Estado Libre Asociado de Puerto Rico. Puntualiza que la Convención Constituyente redactó el Art. IV, Sec. 4 de la Constitución del Estado Libre Asociado de Puerto Rico, supra, con atención al hecho que el poder de destitución del Gobernador de Puerto Rico, que alega-damente es distinto al poder de destitución del Presidente de Estados Unidos, tiene su génesis en esa disposición es-tatutaria, vigente con anterioridad a la Constitución, y que el ejercicio de este poder está íntimamente interrelacio-nado con el poder de “poner en vigor las leyes”.
El Procurador General sostiene que la Corporación fue creada y organizada para operar aquellos medios de comu-nicación pertenecientes al Estado de tal forma que contri-buya al desarrollo social, cultural y educativo de la ciudadanía. Afirma que la Ley Núm. 216, supra, va diri-gida a hacer viable que el Poder Ejecutivo ejercite su fun-ción de implantar la política pública en el área de la difu-sión pública. Expresa que a pesar de que fue creada con cierto grado de autonomía, la Corporación no perdió su cualidad de instrumentálidad gubernamental creada para responder a un propósito de utilidad pública, o sea, para divulgar e impulsar aquellos programas educativos, depor-tivos, artísticos, musicales, culturales y de interés público con arreglo a las limitaciones establecidas con la Comisión Federal de Comunicaciones de Estados Unidos. Afirma que no estamos ante una entidad cuya ley habilitadora le con*303cede un grado de independencia del Poder Ejecutivo para cumplir con sus funciones. Sostiene que, por el contrario, se trata de un cuerpo dirigido a articular la política pública formulada por el Poder Ejecutivo en lo que a difusión pú-blica se refiere. Puntualiza que por tal razón las funciones de la Junta de la Corporación son de naturaleza “puramen-te ejecutivas”, ejercidas con el objetivo de articular la polí-tica pública establecida por el Primer Ejecutivo en el área de la difusión pública, es decir, para ofrecer servicios de excelencia en el área de las comunicaciones y de informa-ción a la ciudadanía. Añade que la Corporación simple-mente articula la política pública del Estado sin que le sea permitido formular una distinta por carecer de indepen-dencia para ello, y que los miembros de esa Junta son fun-cionarios nombrados por el Gobernador de Puerto Rico con el propósito de que colaboren con él en los propósitos de la Ley Núm. 216, supra, y la política pública en el área de las comunicaciones.
La función de ser intérprete final de la Constitución del Estado Libre Asociado de Puerto Rico le corresponde exclu-sivamente al Poder Judicial. La Constitución les confiere determinadas facultades al Poder Legislativo y al Ejecu-tivo, pero la definición de sus contornos y la determinación de la validez de su ejercicio son asuntos cuidadosamente asignados a los tribunales.(57) Es función ineludible de los tribunales interpretar la Constitución y velar por que no se vulnere su espíritu y esquema democrático. Cuando haya conflicto sobre el alcance de los poderes constitucionales de una rama de gobierno, los tribunales deben intervenir, con prudencia y deferencia, para aclarar los contornos de la Constitución y facilitar la resolución de las diferencias.(58)
*304Nos reafirmamos en el postulado fundamental de her-menéutica constitucional que establece que al examinar la validez constitucional de un estatuto, el Poder Judicial, en consideración al principio de deferencia hacia el Poder Le-gislativo, debe esforzarse por lograr interpretaciones con-gruentes y compatibles con el mantenimiento de la consti-tucionalidad de una ley.(59) Es principio firmemente establecido en nuestro ordenamiento que “un estatuto es y se presume constitucional hasta que resolvamos lo contrario” .(60)
La Constitución del Estado Libre Asociado de Puerto Rico delega todo el poder legislativo a la Asamblea Legis-lativa, sujeto a las limitaciones contenidas en su Carta de Derechos. La Asamblea Legislativa de Puerto Rico puede legislar sobre todo asunto que afecte el bienestar de los puertorriqueños y que no esté expresa o implícitamente prohibido por el propio texto de la Constitución.(61)
El Gobernador de Puerto Rico tiene la facultad y, a la vez, el deber y la obligación, de acuerdo con el Art. IV, Sec. 4 de la Constitución del Estado Libre Asociado de Puerto Rico, supra, de cumplir y poner en vigor las leyes vigentes, y de hacerlas cumplir y poner en vigor a través de todos aquellos funcionarios que están bajo su poder de “supervi-sión e inspección”. Para el descargo de ese rol de natura-leza constitucional, el Gobernador de Puerto Rico tiene po-der absoluto e irrestricto sobre ciertos y determinados “funcionarios ejecutivos” cuyas funciones son “puramente ejecutivas” y están directamente vinculadas con el descargo de su rol constitucional. De no tener facultades plenarias *305sobre esos funcionarios en el ejercicio de su “poder de nom-bramiento y destitución”, no podría formular la política pú-blica de la Rama Ejecutiva, de acuerdo con el mandato democrático del Pueblo. Tales funcionarios son esencial y fundamentalmente los miembros del Gabinete del Gober-nador de Puerto Rico y su cuerpo de asesores y ayudantes. A través de esos funcionarios se formula y se implanta la política pública de la Rama Ejecutiva y se inicia, cuando es necesario, la aprobación, mediante proyectos de ley de ad-ministración, de estatutos ajustados al programa de go-bierno del partido político en el poder. Una vez aprobada y ya vigente esa legislación, los miembros del Gabinete fun-damentalmente están llamados a cumplirla y ponerla en vigor en representación del Gobernador de Puerto Rico. No obstante, de mantenerse vigentes ciertos y determinados estatutos por no ser derogados o enmendados por la nueva administración de gobierno en el poder, el Gobernador de Puerto Rico tiene la facultad y, a la vez, el deber y la obli-gación de cumplir con ellos, ponerlos en vigor y de hacerlos cumplir, y que se pongan en vigor a través de los funciona-rios que están bajo su “supervisión e inspección”. Existen funcionarios que aunque están adscritos a la Rama Ejecu-tiva y bajo el poder de “supervisión e inspección” del Gober-nador de Puerto Rico, las funciones que ejercitan no son esenciales y fundamentales para que este último pueda rendir su rol constitucional. Sobre esos funcionarios el “po-der de destitución” del Gobernador no es absoluto y puede ser restringido y limitado por la Asamblea Legislativa de Puerto Rico, sin menoscabar el poder de “supervisión e ins-pección” de naturaleza constitucional que el Primer Ejecu-tivo tiene sobre ellos. Existen algunas situaciones en las que el Poder Legislativo puede utilizar tal mecanismo para conceder a ciertos y determinados funcionarios adscritos a la Rama Ejecutiva la independencia y autonomía necesa-rias para que puedan descargar ciertas funciones sin inter-ferencia y por ende, en esos casos, de una forma más efec-*306tiva y eficiente. Ese es el caso de algunos funcionarios quienes, aunque están adscritos a la Rama Ejecutiva y bajo el poder de “supervisión e inspección” del Gobernador de Puerto Rico, descargan funciones cuasi judiciales o cuasi legislativas, a los que hacen referencia los casos Humphrey’s Executor v. U.S., supra, y Wiener v. United States, supra. No obstante, tal situación no está limitada sólo a ese tipo de funcionarios, como dispone el caso de Morrison v. Olson, supra. Existen funcionarios que aunque sus funciones son ejecutivas, no son esenciales ni funda-mentales para que el Gobernador de Puerto Rico descargue y desempeñe su rol constitucional. A estos funcionarios la Asamblea Legislativa les puede conceder independencia de la Rama Ejecutiva y autonomía para el descargo y desem-peño de sus funciones, siempre y cuando se preserve la facultad de “supervisión e inspección” del Gobernador de Puerto Rico sobre ellos.
El 20 de enero de 1966 se creó la Junta de Síndicos de la Universidad de Puerto Rico por virtud de la Ley Núm. l.(62) Dicho cuerpo habría de gobernar la Universidad de Puerto Rico, provisto y sujeto a la autonomía universitaria y a los objetivos dispuestos en los Arts. 2(63) y 4(64) de esta misma ley, conocida como Ley de la Universidad de Puerto Rico, según enmendada, que disponen lo siguiente:

See. 601. Objetivos

(a) La Universidad, como órgano de la educación superior, por su obligación de servicio al pueblo de Puerto Rico y por su debida fidelidad a los ideales de una sociedad integralmente democrática, tiene como misión esencial alcanzar los siguien-tes objetivos, con los cuales es consustancial la más amplia libertad de cátedra y de investigación científica:
(1) Transmitir e incrementar el saber por medio de las ciencias y de las artes, poniéndolo al servicio de la comunidad *307a través de la acción de sus profesores, investigadores, estu-diantes y egresados.
(2)Contribuir al cultivo y disfrute de los valores éticos y estéticos de la cultura.
(b) En el cumplimiento leal de su misión, la Universidad deberá:
(1) Cultivar el amor al conocimiento como vía de libertad a través de la búsqueda y discusión de la verdad, en actitud de respeto al diálogo creador.
(2) Conservar, enriquecer y difundir los valores cultura-les del pueblo puertorriqueño y fortalecer la conciencia de su unidad en la común empresa de resolver democráticamente sus problemas.
(3) Procurar la formación plena del estudiante, en vista a su responsabilidad como servidor de la comunidad.
(4) Desarrollar a plenitud la riqueza intelectual y espi-ritual latente en nuestro pueblo, a fin de que los valores de la inteligencia y del espíritu de las personalidades excepcionales que surgen de todos sus sectores sociales, especialmente los menos favorecidos en recursos económicos, puedan ponerse al servicio de la sociedad puertorriqueña.
(5) Colaborar con otros organismos, dentro de las esferas de acción que le son propias, en el estudio de los problemas de Puerto Rico.
(6) Tener presente que por su carácter de Universidad y por su identificación con los ideales de vida de Puerto Rico, ella está esencialmente vinculada a los valores e intereses de toda comunidad democrática.

See. 603. Vigencia

(a) La Universidad de Puerto Rico constituirá un sistema orgánico de educación superior, compuesto por las siguientes unidades institucionales, y las que en el futuro se crearen, las cuales funcionarán con autonomía académica y administra-tiva dentro de las normas que dispone esta sección y las que se fijen en el reglamento de la Universidad o resoluciones de la Junta de Síndicos, creada mediante las sees. 852 et seq. de este título .... (Énfasis suplido.)

La Junta de Síndicos de la Universidad de Puerto Rico habría de estar compuesta por trece miembros nombrados por el Gobernador de Puerto Rico con el consejo y consenti-miento del Senado de Puerto Rico, en una forma escalo-nada y sólo podrán ser destituidos por justa causa y previa formulación de cargos.

*308El 16 de junio de 1993 se creó el Consejo de Educación Superior por virtud de la Ley Núm. 17.(65) Dicho estatuto dispuso sobre su autonomía institucional para evitar “in-terferencias oficiales que menoscaben su libertad acadé-mica o atenten contra ésta”. (Enfasis suplido.)(66) Éste ha-bría de estar compuesto por nueve miembros, “el Secretario de Educación, que será miembro ex officio y ocho (8) miem-bros adicionales nombrados por el Gobernador con el con-sejo y consentimiento del Senado de Puerto Rico, quienes representarán lo más adecuadamente posible el interés pú-blico y la política pública establecida”(67) por ese estatuto en cuanto a la educación superior. Esos ocho miembros sólo pueden ser destituidos de sus cargos por justa causa, previa formulación de cargos.
El 21 de junio de 1955 se creó, por virtud de la Ley Núm. 89,(68) el Instituto de Cultura Puertorriqueña como una entidad oficial, corporativa y autónoma, cuyo propó-sito es conservar, promover, enriquecer y divulgar los valo-res culturales puertorriqueños y lograr su más amplio y profundo conocimiento y aprecio.(69) Se dispuso el nombra-miento de su Junta de Directores en una forma escalonada. (70) Esta es una entidad con personalidad jurí-dica independiente y separada, como instrumentalidad pú-blica, del resto del Gobierno.(71)
En C.E.S. U.P.R. v. Gobernador, 137 D.P.R. 83 (1994), el Consejo de Educación Superior de la Universidad de Puerto Rico, creado por la Ley Núm. 1, supra,(72) y algunos de sus miembros nos solicitaron la revisión de una senten-*309cia del entonces Tribunal Superior que había declarado “sin lugar” una demanda que impugnó la constitucionali-dad de la Ley Núm. 12 de 7 de junio de 1993(73) y de las Leyes Núms. 16 y 17 de 16 de junio de 1993, supra, respectivamente. Estos estatutos eliminaron el Consejo de Educación Superior de la Universidad de Puerto Rico y crearon otros dos: un nuevo Consejo de Educación Superior, con la única función de acreditar a instituciones pri-vadas de educación superior, y otro, la Junta de Síndicos, para gobernar la Universidad de Puerto Rico, función que, junto a la de acreditación, le correspondía antes al Consejo de Educación Superior de la Universidad de Puerto Rico.
Al aprobarse la referida legislación, los miembros del Consejo de Educación Superior instaron una demanda contra el entonces Gobernador de Puerto Rico. Alegaron que esas leyes eran inconstitucionales por ser violatorias de la libertad académica y a la autonomía de la Universidad de Puerto Rico, las cuales alegadamente fluyen del derecho constitucional a la libre expresión, y que se les privó, ale-gadamente, de su libertad y propiedad sin el debido pro-ceso de ley. Este Tribunal sostuvo la presunción de consti-tucionalidad de los estatutos impugnados. Por no haberse colegiado una opinión del Tribunal, se dictó una sentencia. El entonces Juez Asociado Señor Negrón García emitió una opinión concurrente. El Juez Asociado Señor Rebollo López emitió una opinión concurrente. El entonces Juez Asociado Señor Hernández Denton emitió una opinión concurrente, a la cual se unieron el entonces Juez Presidente Señor An-dréu García y la entonces Jueza Asociada Señora Naveira Merly. El entonces Juez Asociado Señor Alonso Alonso emi-tió una opinión disidente, a la cual se unió el Juez Asociado Señor Fuster Berlingeri, quien a su vez emitió un voto particular.
*310Aunque no fue pautada norma jurisprudencial alguna en el caso C.E.S. U.P.R. v. Gobernador, supra, ciertamente las opiniones concurrentes y disidentes de los miembros de este Tribunal contienen expresiones que nos resultan ilus-trativas y persuasivas para la atención y disposición del asunto ante nos. Veamos.
En su opinión concurrente, el entonces Juez Asociado Señor Negrón García expresó lo siguiente:
La sentencia mayoritaria recoge hoy, de forma escueta, la esencia de nuestro voto disidente de 24 de septiembre de 1993 y llega al mismo resultado. Revisitémosla.
Merece recordarse que
"... la composición de la nueva Junta de Síndicos de la U.RR. tampoco presenta, de su faz, defectos constitucionales o infracción a la libertad de cátedra. Se argumenta el hecho de que los nombramientos del Consejo se hacen de forma escalo-nada para impedir que éste se encuentre a merced de los cam-bios de gobierno. Es un dato histórico, de fácil comprobación, que la Ley Núm. 135 de 1942 (18 L.P.R.A. sees. 631-636 y 638-658) la cual creó el Consejo Superior de Enseñanza, y la Ley Núm. 1, supra, la cual derogó a aquél y estableció el Con-sejo, aumentaron su composición, lo cual unido a las vacantes existentes siempre han permitido que los gobernadores incum-bentes pudieran nombrar personas de su predilección. Obvia-mente, el elemento político partidista estuvo presente en ese proceso de selección y viábilizó [sic] un control institucional. Ante esta realidad, más allá del papel legal, ¿cómo pueden entonces los peticionarios Awilda Aponte Roque et al., argu-mentar que la fórmula de escálonamiento en los términos de la Ley Núm. 1, supra, ‘dio plena vigencia a los postulados de autonomía y libertad académica”?

Naturalmente, los puestos creados por la nueva ley son inicialmente ocupados por las personas que nombre el Gobernador.

(6)

 Ello no la invalida, pues es incidental a su aprobación. No crea una situación distinta a las leyes antece-soras del Consejo, ni se aparta a lo que de ordinario ocurre al crearse o ampliarse nuevas juntas o departamentos ejecutivos. Además, luego de estos primeros nombramientos, la ley reproduce la fórmula de que los subsiguientes se harán en forma escalonada. Si antes fue bueno y constitucional, ¿por qué ahora no lo es?

*311Este enfoque no es ad hoc. No puede divorciarse el clima universitario —libertad de asociación y expresión, esto es, los derechos civiles de los educadores, profesores y estudiantes— de los poderes de la Asamblea Legislativa. ‘Este es un asunto que corresponde atender a la Asamblea Legislativa, en cumpli-miento de los mandatos constitucionales, para marcar los lí-mites de la reglamentación intrauniversitaria. No se trata de una cuestión que corresponda exclusivamente a la autonomía de la Universidad.’ .... Informe Especial Sobre la Libertad Académica en la U.P.R., Comisión de Derechos Civiles, Lino J. Saldaña, Presidente, 15 de marzo de 1967, pág. 22.
Finalmente, se alega que la promulgación de estas medi-das ha tenido el efecto de destituir ilegalmente a los miembros del Consejo. El argumento adolece del mismo defecto. ¿En qué consiste la destitución aludida? Ellos continúan siendo miem-bros del Consejo, no se han alterado las dietas que perciben ni el término por el cual fueron nombrados; sólo se han modifi-cado algunas de sus funciones. Antes estaban a cargo de la acreditación y corrección de las licencias a Instituciones Pri-vadas de Educación Superior y administrar la U.P.R. Las nue-vas leyes le asignan sólo la primera de estas dos (2) funciones.

En ausencia de reclamo específico de un menoscabo real a los derechos constitucionales sustanciales, hemos de superar la tentación de atender y entender cuestiones hipotéticas, abstrac-tas o contingentes.”

En su opinión concurrente, el Juez Asociado Señor Re-bollo López expresó lo siguiente:
Hace aproximadamente un (1) año —específicamente, el 24 de septiembre de 1993— al disentir de la acción de una mayo-ría de los integrantes del Tribunal de “acoger” el recurso de apelación que ante este Foro radicara la parte demandante apelante, expresamos, entre otras cosas, que el recurso de ape-lación radicado era claramente inmeritorio al cual no se le de-bía dar curso y que la acción mayoritaria, de así hacerlo,
“... pone en grave riesgo, durante el tiempo que le tome a este Tribunal resolver el recurso, el buen funcionamiento, y *312estabilidad, de la única institución pública universitaria de nuestro País; ello con el consabido perjuicio a nuestra juventud. ... C.E.S. v. Gobernador I, 134 D.P.R. 350, 364 (1993), voto disidente.”
“... [L]os derechos constitucionales de los referidos funcio-narios no son afectados en forma alguna por la legislación en controversia. Dicha legislación lo que, meramente, hace es transferir una (1) de las dos (2) funciones que hasta ahora había venido desempeñando el C.E.S. a la nueva Junta de Sín-dicos de la Universidad; acción por la que habían venido cla-mando muchos educadores en Puerto Rico. El hecho de que los miembros del C.E.S. prefieran desempeñar la función que fuera transferida a la nueva Junta no hace que la legislación sea inconstitucional. Ello es una determinación de política pú-blica, la que tiene derecho a hacer la Asamblea Legislativa de Puerto Rico, que está fuera del ámbito de la revisión judicial. Nuevamente, la jurisprudencia que citan los apelantes en apoyo de su posición, es claramente distinguible e inaplicable.
... [U]n examen objetivo y desapasionado de las leyes en controversia revela que las mismas, de su faz, no afectan en forma alguna ni la libertad de cátedra, ni el derecho a la libre expresión, ni ningún otro derecho constitucional, que nuestra Constitución le pueda garantizar a los miembros de la comu-nidad universitaria.” (Enfasis suplido y en el original.(75)
En su opinión concurrente, a la que se unieron el enton-ces Juez Presidente Señor Andréu García y la entonces Jueza Asociada Señora Naveira Merly, el entonces Juez Asociado Señor Hernández Denton, expresó lo siguiente:
Al evaluar la controversia del caso de marras, partimos de la premisa de que la Universidad de Puerto Rico tiene funcio-nes únicas en nuestra vida democrática: conservar y transmitir nuestra herencia cultural y académica; esclarecer y analizar la realidad del país; propiciar el diálogo creativo, y transmitir y respetar los valores básicos de la civilización, particularmente los derechos humanos. También partimos de la premisa de que la misión de la Universidad —en nuestra sociedad— requiere que el claustro disfrute de una libertad académica amplia para pensar, enseñar, investigar y expresarse libremente. *313Los miembros del Consejo sostienen que la legislación apro-bada por el Gobernador infringe la cláusula constitucional de debido proceso tanto en su modalidad substantiva como procesal.
En su vertiente procesal, la cláusula de debido proceso le impone al Estado la obligación de garantizar que la interferen-cia, con los intereses de libertad y de propiedad del individuo, se haga a través de un procedimiento que en esencia sea justo y equitativo. La validez de la ley, en términos substantivos, no es pertinente a los fines de evaluar si cumple con el debido pro-ceso de ley procesal. Rodríguez Rodríguez v. E.L.A., 130 D.P.R. 562 (1992).
Para determinar si una persona posee un interés propietario dentro del contexto de un ataque bajo la cláusula de debido proceso en su vertiente procesal, es necesario que se tenga algo más que una mera expectativa unilateral de titularidad; se debe tener un derecho concreto protegido por el ordenamiento jurídico estatal. Board of Regents v. Roth, 408 U.S. 564 (1972); Orta v. Padilla Ayala, 131 D.P.R. 227 (1992). En Puerto Rico, un empleado público tiene un reconocido interés en la retención de su empleo si dicho interés está protegido por la ley (emplea-do de carrera) o cuando las circunstancias crean una expecta-tiva de continuidad. Díaz Martínez v. Policía de P.R., 134 D.P.R. 144 (1993); Orta v. Padilla Ayala, [131 D.P.R. 227 (1992)]; Torres Solano v. P.R.T.C., 127 D.P.R. 499 (1990). ...

Los miembros del Consejo alegan que tienen un interés pro-pietario sobre la función de gobernar la Universidad de Puerto Rico. Implícitamente reconocen que no se les privó del interés propietario que pudiesen tener sobre sus puestos. Sin embargo, como hemos señalado, nuestro ordenamiento sólo le reconoce al empleado público de carrera un interés propietario sobre el cargo o empleo que desempeñe, pero no sobre las funciones que realiza.

(7)


Un análisis integral de la legislación revela que, en térmi-nos prácticos, los estatutos impugnados sólo afectaron las fun-ciones que los miembros del Consejo ejercían, para permitirles continuar, si así lo deseaban, con la facultad de acreditación de instituciones privadas, de ese modo conservarían sus puestos hasta la expiración del término original para el cual fueron nombrados.(8) Por tal razón, no es pertinente el hecho de que los miembros del Consejo, bajo la legislación anterior, ocupa-ban sus cargos por un término fijo; bajo la legislación vigente, éstos pudieron continuar en sus puestos hasta que finalizara dicho término. En estas circunstancias, concluimos que la le-gislación impugnada no priva a los miembros del Consejo de interés propietario alguno. Estos no pueden fundar su reclamo en la vertiente procesal de la cláusula de debido proceso.
*314La autonomía universitaria es el principio que consiste en aislar, en mayor o menor grado, a una universidad pública del control, la reglamentación y la intervención gubernamental. Está reconocido en varias jurisdicciones que un máximo de autonomía es beneficioso para una universidad pública, pues reduce a un mínimo las influencias políticas sobre la tarea universitaria(12) Por tal razón, varios estados le han otorgado un rango constitucional a la autonomía universitaria para que la institución no esté sujeta a las ideas cambiantes y, a veces, caprichosas sobre la educación y los métodos administrativos que le parecen sabias a los organismos políticos.(13) H.W. Horowitz, The Autonomy of the University of California under the State Constitution, 25 U.C.L.A. L. Rev. 23, 25 (1977). Sin embargo, como son fondos públicos los que sostienen la universi-dad pública, esta autonomía rara vez es total. Véase, en general, J.P. Byrne, Academic Freedom: A “Special Concern of the First Amendment”, 99 Yale L.J. 251, 327-331 (1989).

La autonomía fiscal no es la única manera en que nuestra legislación refleja la autonomía otorgada a la Universidad de Puerto Rico. Se dispone también que la Universidad será una corporación pública dirigida por un cuerpo colegiado cuyos miembros son nombrados por un término fijo. Por ende, el po-der del Gobernador para remover estos funcionarios está limi-tado a situaciones en las cuales exista justa causa. Aunque bajo la Ley Universitaria los miembros del Consejo eran nom-brados por el Gobernador con el consejo y consentimiento del Senado, mediante el sistema de nombramientos escalonados los cambios en la composición del Consejo ocurrían gradual-mente y se aislaba parcialmente a la Universidad de los cam-bios en las ramas políticas. De este modo, se evitaba que una sola administración gubernamental sustituyera súbitamente a toda la junta de gobierno universitaria y se garantizaba cierto grado de independencia y continuidad en el proceso decisional.

... [E]s evidente que el principio de autonomía, mediante el cambio gradual en la composición de la junta de gobierno uni-versitaria, quedaría eliminado si cada cuatro (4) años una nueva administración desplazara totalmente a los integrantes de dicha junta de gobierno para constituir otra nueva con per-sonas de su predilección ideológica.
*315En su opinión disidente, a la que se unió el Juez Aso-ciado Señor Fuster Berlingeri, el entonces Juez Asociado Señor Alonso Alonso expresó lo siguiente:
Y es que el compromiso primario de la Universidad radica en la sociedad intelectual. Son la duda creativa y la búsqueda de la verdad, el respeto a la disidencia, la investigación, la transmisión de la información y la calidad académica lo que establece la distinción con otras instituciones sociales igual de buenas, pero ciertamente distintas de la Universidad.

Si algo importante debe tener un sistema democrático como el nuestro es que las instituciones existan en forma estable, por encima de los intereses inmediatos que puedan tener las perso-nas particulares.

... [lV]o es democrático sino despótico, y acaso hasta tiránico, cuando el Gobierno invoca a la mayoría que lo sustenta e invade territorios que no son suyos, como ocurre por desgracia cuando una comunidad se deja llevar por el carisma de un líder o por una ideología sin suficientes raíces en la conciencia de los gobernados. No sólo las personas individuales tienen *316destinos, sino también lo tienen las instituciones en cuanto lle-van inscrito en ellas la posibilidad de ser más y mejores de lo que son en el presente. ...
Este destino de la Universidad está estrechamente ligado al contenido del Preámbulo de la Constitución del Estado Libre Asociado de Puerto Rico en cuanto a “continuamente enrique-cer nuestro acervo democrático en el disfrute individual y co-lectivo de [los] derechos.” Preámbulo, supra, pág. 251. En fin, existe un vínculo firme y fuerte entre la vivencia universitaria y él ejercicio de la democracia. El destino de la Universidad es darle contenido empírico al Preámbulo de la Constitución, de lo cual se enriquece y fortalece la democracia.
En cuanto a esta indelegable misión de la Universidad como conciencia democrática de la sociedad civil y máximo labora-torio para la experimentación democrática, “reino de la incon-formidad y la disidencia” —como bien la catalogara la ilustre puertorriqueña Nilita Vientos Gastón— basta recordar cómo históricamente las universidades han sido los principales ene-migos contra los cuales se han ensañado los regímenes totali-tarios en todo el planeta. J.R. Fernández, Universidad y Poder, Diálogo, 14 de abril de 1992. En democracias liberales como la nuestra, el Gobierno de la mayoría debe respetar y proteger a la Universidad como una de las instituciones deliberativas “que contribuye a dar contenido y forma al proyecto de socie-dad” ....

En la medida que se interviene de forma indebida con esta función, el diálogo, la discusión y la deliberación se quebran-tan, violentándose así la libertad de expresión garantizada por nuestra Constitución y la Constitución federal.


... [A]l nombrarse los miembros del C.E.S. por el Goberna-dor con el consejo y consentimiento del Senado, mediante un sistema de nombramientos escalonados, las vacantes ocurri-rían gradualmente, con lo cuál se ha pretendido aislar parcial-mente a la Universidad de los cambios e intervenciones de las ramas políticas de gobierno.


Las dos (2) medidas antes mencionadas han permitido cierto grado de independencia y continuidad en la U.P.R. y en el C.E.S. La propia Ley de la Universidad de Puerto Rico limitó el poder del Gobernador para remover a los miembros del C.E.S. a situaciones en las cuales medie justa causa. ...

El reconocimiento de la autonomía universitaria y de la li-bertad académica institucional como parte del derecho a la libertad de expresión nos permite salvaguardar adecuada-*317mente a la Universidad contra una intervención impermisible del Estado. ...
La amplitud del derecho a la libertad académica bajo nues-tra Constitución incorpora elementos esenciales de la autono-mía universitaria. Su reconocimiento forma parte de la aspi-ración colectiva de nuestro pueblo, plasmada en el Preámbulo de la Constitución, a enriquecer continuamente [sic] nuestro acervo democrático en el disfrute individual y colectivo de nuestras libertades. Corresponde, pues, a los tribunales inter-pretar y vindicar este derecho.
“Es indispensable en una democracia que las universida-des mantengan un clima de libre pensamiento y expresión en sus actividades académicas y extracurriculares, pues de lo con-trario se imposibilitan las funciones universitarias de educar las nuevas generaciones según las mejores tradiciones demo-cráticas; procurar la verdad y el avance del conocimiento me-diante la libre confrontación de teorías e ideales; y dar orien-tación y ejemplo a la comunidad, no sólo en los aspectos substantivos de las ciencias y las artes, sino también en los estilos de tolerancia, respeto e iniciativas de libre discusión” .... Comisión de Derechos Civiles, Informe especial sobre la liber-tad académica en la Universidad de Puerto Rico, San Juan, Departamento de Hacienda, 15 de marzo de 1967, pág. 13.

Tomando en consideración los factores antes citados, soste-nemos que la administración académica, como componente esencial de la libertad académica institucional y de la libertad de expresión individual, no puede ser utilizada para intervenir indebidamente en la Universidad, pues ello no sólo afectaría la docencia y la libertad académica individual, sino que tendría un efecto congelante (“chilling effect”) sobre ésta y sobre la li-bertad de expresión individual y de la comunidad universita-ria, pues quebranta el diálogo creador, la discreción enriquece-dora y la deliberación libre de los individuos y de los componentes de la comunidad universitaria.

En Sánchez Carambot v. Dir. Col. Univ. Humacao, 113 D.P.R. 153, 161 (1982), citando a. Rodríguez v. Srio. de Instrucción, 109 D.P.R. 251 (1979), señalamos que se trata “de prote-ger [la] discusión enérgica de las ideas, que es tan esencial para el cabal desarrollo del hombre, como para la conservación y el sostenimiento del bienestar común en una sociedad que viva en democracia”. ... Lo indicado antes fue expresamente reconocido por la Asamblea Legislativa al disponer que la U.P.R., en el cumplimiento de su misión, debería “ ‘[t]ener pre-sente que por su carácter de Universidad y por su identifica-ción con los ideales de vida de Puerto Rico, ella está esencial-*318mente vinculada a los valores e intereses de toda comunidad democrática’ ... 18 L.P.R.A. see. 601 inciso b(6)”. ... Sánchez Carambot v. Dir. Col. Univ. Humacao, supra, pág. 161.
Si el Estado entendía que algunos miembros del C.E.S. o funcionarios de la U.P.R. habían incurrido en conducta impro-pia en el ejercicio de su cargo, el mecanismo apropiado para resolver este asunto era mediante la formulación de unos car-gos y probar justa causa para su despido^ individual, para así cumplir con el debido proceso deley .... (Enfasis y corchetes en el original y énfasis suplido.(77)
En su voto particular, el Juez Asociado Señor Fuster Berlingeri expresó lo siguiente:
... [E]s innegable que, en nuestro ordenamiento jurídico, el Gobierno está constitucionalmente impedido para actuar con-forme a fines político-partidistas cuando tal acción estatal afecte indefectible y adversamente los derechos fundamentales de otras personas. En Puerto Rico la libertad de expresión no puede ser restringida o menoscabada por el Estado, salvo que exista un interés público apremiante. Sánchez Carambot v. Dir. Col. Univ. Humacao, 113 D.P.R. 153 (1982); Rodríguez v. Srio. de Instrucción, 109 D.P.R. 251 (1979); Mari Bras v. Casañas, 96 D.P.R. 15 (1968). No es necesario acudir a teorías jurídicas enjundiosas ni a profundos análisis de derecho para reconocer que las conveniencias partidistas de los gobernantes de turno no constituyen un interés público apremiante que justifique coartar los derechos de expresión. ...
Es menester enfatizar que, desde hace ya mucho tiempo, se ha reconocido que en el ámbito universitario los profesores y estudiantes disfrutan de un derecho fundamental a la libre expresión, que incluye la facultad de disputar con libertad las ideas y creencias tradicionales y de explorar sin cortapisas tanto los cimientos como las fronteras del conocimiento. Esa libertad de cuestionarlo todo, en aras de buscar la verdad, no puede ser conculcada de modo alguno por el Estado. A los po-deres gubernamentales les está vedado, incluso, menoscabar el clima o ambiente de seguridad, abertura, franqueza y hasta de osadía erudita que debe prevalecer en una universidad para que esa libertad de cuestionarlo todo pueda ejercerse propia-mente y florecer.
*319Uno de los grandes constitucionalistas americanos, el Juez Frankfurter del Tribunal Supremo de Estados Unidos, se ex-presó sobre el particular con las citas y los comentarios si-guientes:
“Insights into the mysteries of nature are born of hypothesis and speculation. The more so is this true in the pursuit of understanding in the groping endeavors of what are called the social sciences, the concern of which is man and society... For society’s good —if understanding be an essential need of society— inquiries into these problems, speculations about them, stimulation in others of reflection upon them, must be left as unfettered as possible. Political power must abstain from intrusion into this activity of freedom ....
... This means the exclusion of governmental intervention in the intellectual life of a university. It matters little whether such intervention occurs avowedly or through action that inevitably tends to check the ardor and fearlessness of scholars, qualities at once so fragile and so indispensable for fruitful academic labor ....
... A university ceases to be true to its own nature if it becomes the tool of Church or State or any sectional interest. A university is characterized by the spirit of free inquiry... This implies the right to examine, question, modify and reject traditional ideas and beliefs ....

... Freedom to reason and freedom for disputation... are the necessary conditions for the advancement of scientific knowledge. A sense of freedom is also necessary... It is the business of a university to provide that atmosphere which is most conducive to speculation, experiment and creation.” ...

(1)



Las acciones gubernamentales inconstitucionales son insi-diosas, por mínimas que parezcan. Si no se atajan a tiempo, dan pie a acciones ilícitas futuras cada vez más palpables y conspicuas.

La Ley Núm. 216, supra, creó la Corporación como ins-trumentalidad pública con personalidad jurídica indepen-diente y separada de cualquier otra entidad, agencia o de-partamento del Gobierno de Puerto Rico. Le adscribió *320autonomía funcional y operacional para desarrollar un foro público para la libre expresión de la ciudadanía sobre las áreas de educación y cultura y para la divulgación de la política pública del Gobierno sobre esos temas. Dispuso que los programas difundidos por la Corporación deben guiarse por una política de “objetividad y balance” en todo lo que fuese de naturaleza controversial sobre esos temas. Pres-cribió la independencia de esa entidad y la referida auto-nomía de sus funciones para el logro del propósito de crear un foro público que la ciudadanía pudiera utilizar para expresarse en forma individual, o a través de organizacio-nes sobre los referidos temas, e influenciar la opinión pú-blica sobre éstos. Le garantiza la libertad a la ciudadanía para expresarse a través de los medios de comunicación de la Corporación sobre la política pública formulada por el Gobierno de Puerto Rico. Evita el control absoluto del Po-der Ejecutivo de esos medios de comunicación para permi-tir la consecución de tal propósito. Permite y facilita al Departamento de Educación, al Instituto de Cultura Puer-torriqueña y ala Universidad de Puerto Rico, concediéndo-les trato preferencial y especial a sus necesidades y reque-rimientos, difundir la formulación de política pública sobre sus respectivas áreas. Regula la utilización por la Rama Ejecutiva de esos medios de comunicación de difusión pú-blica del Estado y permite el libre flujo de ideas sobre esos temas y la formulación de opinión pública sobre éstos, con-tribuyendo “al desarrollo de una conciencia crítica” y a “ejemplarizar el respeto a la dignidad y a los derechos humanos”. No obstante, dicho estatuto preserva el poder del Gobernador de Puerto Rico de “supervisión e inspec-ción” de los miembros no ex officio de la Junta de la Corpo-ración, como parte de su facultad y, a la vez, de su deber y obligación de hacer cumplir esa ley y de que ésta se ponga en vigor, al permitirle destituirlos por justa causa de no cumplir con su propósito y mandato. De acuerdo con ese poder de “supervisión e inspección” del Gobernador de *321Puerto Rico sobre la Corporación y su Junta, el Art. 7 del referido estatuto dispuso que ese ente corporativo presen-tará anualmente al Primer Ejecutivo una relación de los desembolsos totales que espera realizar en sus actividades y funcionamiento.
La formulación de política pública, dentro de las limita-ciones que le impone la Constitución del Estado Libre Aso-ciado de Puerto Rico, sobre el área de la educación pública y privada en todos sus niveles, las ciencias, el deporte, el campo artístico y el musical, entre otros muchos de interés público, es esencial y fundamental para el descargo y des-empeño del rol constitucional del Gobernador de Puerto Rico. No obstante, la difusión pública de la política pública formulada en esas áreas a través de medios de comunica-ción propiedad de una instrumentalidad del Estado, no lo es.
Hemos reconocido que la expresión del Gobierno de na-turaleza informativa sobre las diferentes áreas de formu-lación de política pública es indispensable para que el pueblo pueda juzgar su labor y exigir remedio a los agravios gubernamentales(79) Nuestra jurisprudencia refleja la ten-dencia seguida a favor de la divulgación de información pública, al punto de impartirle una dimensión amplia y robusta a la libertad de expresión consagrada en nuestra Carta de Derechos(80)
Hemos expresado en forma reiterada que existe una es-trecha relación entre el derecho a la libre expresión y a la libertad de información. Sin conocimiento de hechos no se puede juzgar ni se pueden exigir remedios a los agravios gubernamentales mediante los procedimientos judiciales o *322a través del proceso de las urnas cada cuatro años.(81) No obstante, los derechos contenidos en la Carta de Derechos de la Constitución del Estado Libre Asociado de Puerto Rico asisten a los individuos frente al Estado. Esos dere-chos no pueden extenderse a las expresiones del Gobierno, porque los derechos civiles y políticos están formulados en términos de lo que el Estado no puede hacer con relación a la expresión de los individuos, y no a la inversa. El Go-bierno de Puerto Rico no tiene un derecho constitucional protegido a la libre expresión.(82) No obstante, puede con-tratar los servicios de medios de comunicación propiedad de entidades privadas o de entes corporativos que son ins-trumentalidades del Estado para la difusión de la política pública formulada.
Al permitir la autonomía funcional y de la programa-ción de su difusión pública, la Ley Núm. 216, supra, persi-gue el funcionamiento armonioso de la democracia consti-tucional puertorriqueña, pues no sólo permite sino que facilita, con la creación de un foro público, que la ciudada-nía pueda expresarse libremente. Además, dicha ley per-mite que la ciudadanía esté adecuada y objetivamente in-formada de los asuntos comprendidos por la política pública formulada por el Departamento de Educación, la Universidad de Puerto Rico y el Instituto de Cultura Puer-torriqueña en esas áreas, y que a la vez esté informada del juicio crítico que sobre ésta pudieran hacer las distintas organizaciones y entidades que tienen interés en dichos temas. Dicho estatuto le imparte vida al Preámbulo de la Constitución del Estado Libre Asociado de Puerto Rico en cuanto permite el enriquecimiento de nuestro acervo de-mocrático en el disfrute individual y colectivo del derecho constitucional a la libre expresión, a opinar, a diferir y a influenciar la opinión pública en las áreas mencionadas. *323Propicia el diálogo creativo y le imprime vivencia al res-peto a los valores básicos de la civilización, particular-mente a los derechos humanos. La autonomía concedida a la Corporación tuvo el propósito de brindarle contenido empírico al Preámbulo de la Constitución del Estado Libre Asociado de Puerto Rico, de lo cual se enriquece y fortalece la democracia.

La autonomía de la Corporación quedó establecida en el estatuto al disponer que los miembros no “ex officio” de su Junta habrían de ser nombrados por el Gobernador de Puerto Rico, con el consejo y consentimiento del Senado de Puerto Rico, en forma escalonada, cuyos términos serían fijos, y sólo podrían ser destituidos por justa causa.

El análisis que gobierna el presente asunto no está en-marcado en la definición rígida de categorías de funciona-rios adscritos al poder de “supervisión e inspección” del Go-bernador de Puerto Rico. Está ubicado en la evaluación y determinación judicial sobre si el Poder Legislativo ha in-tervenido con el ejercicio del “poder ejecutivo” del Goberna-dor de Puerto Rico y de su facultad y deber constitucional de nombramiento y destitución para el alcance de su man-dato constitucional de hacer cumplir y de que se ponga en vigor la ley, de acuerdo con el Art. IV, Sec. 4 de la Consti-tución del Estado Libre Asociado de Puerto Rico, supra. El asunto central ante nos es si el requisito de justa causa para la remoción por el Gobernador de Puerto Rico de los miembros no ex officio de la Junta de la Corporación es de tal naturaleza que le impida descargar o desempeñar su rol constitucional. (83)
Concluimos al evaluar la referida cláusula de remoción por justa causa, en conjunto y como un todo con las demás partes de la Ley Núm. 216, supra, que dicha limitación al poder de destitución del Gobernador de Puerto Rico no le impide ejercitar su “poder ejecutivo” y desempeñar su rol constitucional. Las funciones de los miembros no ex officio *324de la Junta de la Corporación no son “puramente ejecutivas”. Dichas funciones no impiden el desempeño del rol constitucional del Gobernador de Puerto Rico. Aunque dichos funcionarios están bajo el poder de “supervisión e inspección” del Gobernador de Puerto Rico, no tienen fun-ción alguna en la formulación de política pública sobre las áreas de educación y cultura o de cualquier otra que sea esencial y fundamental para el descargo y desempeño de su rol constitucional. Su función es permitir y facilitar la difusión pública de la diversidad de opiniones o visiones sobre esos temas, con independencia del Gobierno de Puerto Rico. Los miembros de la referida Junta disfrutan, de acuerdo con el estatuto, de amplia discreción y juicio para decidir cómo descargar y desempeñar sus deberes. No podemos ver cómo y por qué era imprescindible para la Gobernadora la necesidad de controlar y dirigir el ejercicio de la discreción de esos funcionarios por ser central y crucial la función que ellos desempeñan para la operación de la función constitucional de la Rama Ejecutiva. No enten-demos por qué es necesaria la absoluta discreción del Primer Ejecutivo para destituir esos funcionarios sin demos-trar justa causa. De entender que la Ley Núm. 216, supra, no estaba a tono con la filosofía o visión de la entonces administración de gobierno, ésta pudo enviar un proyecto de ley a la Legislatura de entonces para derogarla o en-mendarla de acuerdo con su programa de gobierno o visión sobre ese asunto.
Concluimos que la referida cláusula de destitución por justa causa no limita ni restringe en forma impermisible el poder de “supervisión e inspección” del Gobernador de Puerto Rico sobre los miembros de la Junta de la Corpora-ción, como funcionarios sujetos a tal poder. La Asamblea Legislativa determinó, como esencial, la limitación al po-der de destitución del Gobernador de Puerto Rico, para ga-rantizar expresamente la necesaria independencia de la Corporación del resto del Gobierno y la autonomía de sus *325funciones. Concluimos, además, que esa limitación no priva al Gobernador de Puerto Rico de su poder de “super-visión e inspección” de los miembros de la Junta. No inter-fiere en forma impermisible con su facultad y obligación constitucional de hacer cumplir y poner en vigor las leyes. Por el contrario, le permite asegurarse que esos funciona-rios cumplen a cabalidad con el mandato legislativo impar-tido por ese estatuto.
No observamos en este caso un intento de la Asamblea Legislativa de aumentar sus poderes a expensas del Poder Ejecutivo. Este caso no presenta una usurpación por el Po-der Legislativo de las funciones del Poder Ejecutivo. La Asamblea Legislativa no retuvo para sí el poder de “super-visión e inspección” de los miembros no ex officio de la Junta de la Corporación. Concluimos que la referida cláu-sula de remoción por justa causa no limita en forma imper-misible los poderes de la Rama Ejecutiva ni lesiona el balance que debe existir entre las ramas de gobierno.
La cláusula de destitución por justa causa contenida en la referida Ley Núm. 216 no constituye un impedimento para que la Rama Ejecutiva pueda descargar y desempe-ñar las funciones que le fueron asignadas por la Constitución. El Gobernador de Puerto Rico retiene el po-der de nombramiento y de remoción de los miembros no ex officio de la Junta por justa causa, mediando por supuesto en este último la garantía constitucional a un debido pro-ceso de ley, que le provee de una capacidad y habilidad sustancial para asegurarse que ese estatuto sea cumplido y puesto en vigor cabalmente por esos funcionarios. Conclui-mos que la disposición estatutaria en cuestión no viola el principio de separación de poderes, pues el requisito de “justa causa” allí prescrito no interviene en forma imper-misible con el Poder Ejecutivo ni concentra indebidamente en el Poder Legislativo facultades de esa rama de gobierno.
Es evidente que el principio de autonomía de la Corpo-ración mediante el cambio gradual en la composición de la *326Junta quedaría eliminado si cada cuatro años una nueva administración desplazara totalmente, sin justa causa, a sus integrantes para constituir una nueva con personas de su predilección.
Es indispensable en una democracia como la nuestra el mantenimiento de un clima de libre pensamiento y expre-sión de la ciudadanía, pues de lo contrario se imposibilita la misión de desarrollar individuos libres, según las mejo-res tradiciones democráticas. El avance del conocimiento mediante la libre confrontación de teorías e ideales, y el brindar orientación y ejemplo a la comunidad en los estilos de tolerancia, respeto e iniciativas de libre discusión es de-finitivamente un interés apremiante del Estado que emana de la Constitución del Estado Libre Asociado de Puerto Rico.
V
Concluimos que el requisito de justa causa para la des-titución de un miembro no ex officio de la Junta de Direc-tores de la Corporación para la Difusión Pública, dispuesto por el Art. 3 de la Ley Núm. 216, supra, es válido y no viola el principio de separación de poderes contenido en el Art. I, Sec. 2 de la Constitución del Estado Libre Asociado de Puerto Rico, supra, así como tampoco viola el citado Art. IV, Sec. 4 de ese magno documento.
Así contestamos la interrogante referida por la Corte de Distrito de Estados Unidos para el Distrito de Puerto Rico, en los términos precisos y específicos que nos fue plan-teada la cuestión sobre la constitucionalidad del referido estatuto local impugnado ante ese tribunal, de acuerdo con la Constitución del Estado Libre Asociado de Puerto Rico.

C1) Véase Art. 3 de la Ley Núm. 216 de 12 de septiembre de 1996 (27 L.P.R.A. see. 503).


 Esta orden fue emitida al amparo del Art. VI, Sec. 6, de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, ed. 1999, pág. 408, que establece, en lo pertinente, que:
“Cuando a la terminación de un año económico no se hubieren aprobado las asignaciones necesarias para los gastos ordinarios de funcionamiento del gobierno y para el pago de intereses y amortización de la deuda pública durante el siguiente año económico, continuarán rigiendo las partidas consignadas en las últimas leyes apro-badas para los mismos fines y propósitos, en todo lo que fueren aplicables, y el Gobernador autorizará los desembolsos necesarios a tales fines hasta que se aprue-ben las asignaciones correspondientes.”


s) En lo pertinente, el referido artículo establece que los miembros de la Junta de Directores de la Corporación de Puerto Rico para la Difusión Pública que no sean miembros ex officio “sólo podrán ser removidos por justa causa”.


 Véase 3 Diario de Sesiones de la Convención Constituyente 2269-2271 (1952).


6) Véase 4 Diario de Sesiones de la Convención Constituyente 2577-2590 (1952).


®) En lo pertinente, la Constitución de Estados Unidos de América establece: “Sección 1. El Poder Ejecutivo residirá en el Presidente de los Estados Unidos de América. ...
“Sección 2 ....
“Con el consejo y consentimiento del Senado tendrá poder para celebrar trata-dos, siempre que en ellos concurran las dos terceras partes de los senadores presentes. Asimismo, con el consejo y consentimiento del Senado, nombrará embaja-dores, otros ministros y cónsules públicos, los jueces del Tribunal Supremo y todos los demás funcionarios de los Estados Unidos cuyos cargos se establezcan por ley y cuyos nombramientos esta Constitución no prescriba. Pero el Congreso podrá por ley, con-fiar el nombramiento de aquellos funcionarios subalternos que creyere prudente, al presidente únicamente, a los tribunales de justicia o a los jefes de departamento.
“Sección 3. El Presidente informará periódicamente al Congreso sobre el estado de la Unión y le recomendará aquellas medidas que él estime necesarias y convenientes. Podrá, en ocasiones extraordinarias, convocar a ambas Cámaras o a cualquiera de ellas; y en caso de que las Cámaras no estuvieren de acuerdo con relación a la fecha para recesar, el presidente podrá fijarla según lo juzgue conveniente. El presidente recibirá a los embajadores y demás ministros públicos. Velará por el fiel cumplimiento de las leyes y extenderá los nombramientos de todos los funcionarios de los Estados Unidos.” (Énfasis suplido.) Art. II, Secs. 1-3, Const. EE. UU., L.P.R.A., Tbmo 1, ed. 1999, págs. 170-172.


 En lo relativo al proceso de residenciamiento, la Constitución de Estados Unidos de América establece:
“El presidente, el vicepresidente y todos los funcionarios civiles de los Estados Unidos serán destituidos de sus cargos mediante procedimiento de residencia, previa acusación y convictos que fueren de traición, cohecho u otros delitos graves y menos graves.” Art. II, Sec. 4, Const. EE. UU., supra, pág. 172.


 En este caso, el Presidente de Estados Unidos despidió a un Administrador de Correos antes de habérsele vencido el término de cuatro años para el cual había sido nombrado a dicha posición. La ley que creaba el cargo establecía que los admi-nistradores de correos sólo podían ser removidos por el Presidente de Estados Unidos con el consejo y consentimiento del Senado. Este último requisito fue declarado inválido.


 En este caso el Presidente de Estados Unidos destituyó a un miembro de la Federal Trade Comission, comisión investida de poderes cuasi legislativos y cuasi judiciales, al alegar la necesidad de que la Comisión estuviera integrada por perso-nas de su confianza. En la ley habilitadora de la Comisión, el Congreso había dis-puesto que sus miembros serían nombrados a término y que sólo podían ser desti-tuidos por ineficiencia, negligencia o ilegalidades en el manejo de su oficina.


 En este caso, el Presidente de Estados Unidos, en aras de reclutar personal de su absoluta confianza, destituyó a un miembro de la Comisión de Guerra. Dicha comisión fue creada para adjudicar solicitudes de compensación presentada por in-dividuos u organizaciones que hubieran sufrido daños durante la Segunda Guerra Mundial. La ley habilitadora de la Comisión establecía que el término de incumben-cia de los comisionados terminaría cuando concluyese su encomienda. Sin embargo, nada se dispuso en cuanto a la destitución de sus miembros.


n) En este caso se cuestionó la limitación impuesta por un estatuto al poder de destitución del Presidente, otorgándole dicho poder al Secretario de Justicia federal.


 Reglamento Núm. 5748 de 23 de octubre de 1997.


 Reglamento Núm. 6686 de 21 de agosto de 2003.


 Reglamento Núm. 6554 de 17 de octubre de 2002.


í1) 27 L.P.R.A. see. 503.


 El señor Guzmán Vargas fue nombrado por el entonces Gobernador de Puerto Rico, Hon. Pedro Rosselló González, el 27 de septiembre de 2000 como miem-bro no ex officio de la Junta de Directores de la Corporación de Puerto Rico para la Difusión Pública para un segundo término. Fue confirmado por el Senado de Puerto Rico y su nuevo término expiraba el 12 de septiembre de 2005.


 27 L.P.R.A. see. 501.


 27 L.P.R.A. see. 502.


 27 L.P.R.A. see. 504.


 27 L.P.R.A. see. 506.


 27 L.P.R.A. see. 507.


 27 L.P.R.A. see. 508.


 27 L.P.R.A. see. 513.


 Santiago v. Supte. Policía de P.R., 151 D.P.R. 511 (2000); Alejandro Rivera v. E.L.A., 140 D.P.R. 538 (1996); Meléndez v. Tribunal Superior, 90 D.P.R. 656 (1964).


u) 31 L.P.R.A. sec. 14.


 31 L.P.R.A. sec. 19.


 Alejandro Rivera v. E.L.A., supra.


 Sucn. Álvarez v. Srio. de Justicia, 150 D.P.R. 252 (2000); Pueblo v. Zayas Rodríguez, 147 D.P.R. 530 (1999); Figueroa v. Díaz, 75 D.P.R. 163 (1953).


 Alonso García v. S.L.G., 155 D.P.R. 91 (2001); Famania v. Corp. Azucarera de P.R., 113 D.P.R. 654 (1982).


 Véase, además, Srio. del Trabajo v. G.P. Inds., Inc., 153 D.P.R. 223 (2001).


 Véase, además, Martínez v. Rodríguez, 160 D.P.R. 145 (2003).


 R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1987, Vol. I, Cap. 47, pág. 311.


 Irizarry v. J & J Cons. Prods. Co., Inc., 150 D.P.R. 155 (2000); Dorante v. Wrangler of P.R., 145 D.P.R. 408 (1998); Vázquez v. A.R.Pe., 128 D.P.R. 513 (1991).


 Pueblo v. Zayas Rodriguez, supra.


 “Por virtud de su cargo.” I. Rivera García, Diccionario de Términos Jurídi-cos, Orford, Ed. Equity Publishing Corp., 1976, pág. 370.


 Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 256.


S) íd., pág. 365'.


 íd., pág. 384.


B) íd., pág. 393.


 4 Diario de Sesiones de la Convención Constituyente 2557 (1952).


 R. Serrano Geyls, Derecho constitucional de Estados Unidos y Puerto Rico, San Juan, U.I.A.P.R., 1997, Vol. I, pág. 571.


 Sánchez et al. v. Srio. de Justicia et al., 157 D.P.R. 360 (2002); Pueblo v. Santiago Feliciano, 139 D.P.R. 361, 419—420 (1995); Noriega v. Hernández Colón, 135 D.P.R. 406 (1994); P.I.P. v. C.E.E., 120 D.P.R. 580, 611 (1988); Silva v. Hernández Agosto, 118 D.P.R. 45, 47 (1986).


 Pueblo v. Santiago Feliciano, supra; Noriega v. Hernández Colón, supra.


80) Pueblo v. Santiago Feliciano, supra, pág. 420; Silva v. Hernández Agosto, supra, pág. 47.


 Pueblo v. Santiago Feliciano, supra.


S2) Diario de Sesiones, supra, pág. 2606.


 Op. Sec. Just. Núm. 1985-5 de 27 de febrero de 1985.


 íd. El Secretario de Justicia recomendó al Gobernador de Puerto Rico en esa ocasión que cuando el Poder Ejecutivo interese recabar la cooperación de las corpo-raciones públicas en determinado asunto, se le envíe un memorando o carta circular donde se les exhorte para que adopten determinada medida en beneficio del orden público.


 Op. Sec. Just. Núm. 1985-5 de 27 de febrero de 1985, págs. 31-32.


 Hernández Agosto v. López Nieves, 114 D.P.R. 601, 619 (1983).


 Jiménez v. Reily, 30 D.P.R. 626, 727-728 (1922).


 Moreno v. Gore, Gobernador, 46 D.P.R. 408, 410-411 (1934).


B) íd„ págs. 423-428.


 Abella v. Piñero, Gobernador, 66 D.P.R. 690, 691-693 (1946).


 Const. EE. UU., L.P.R.A., Tomo 1, ed. 1999, págs. 170-172.


 Serrano Geyls, op. cit., pág. 607.


S) Serrano Geyls, op. cit., pág. 607.


 Humphrey’s Executor v. U.S., 295 U.S. 602, 607-608 (1935).


C) Probablemente debe leer “ejecutiva”. (Escolio en el original y én-fasis suplido y en el original.(45)


B) Diario de Sesiones, supra, Yol. 3, págs. 2269-2271.


 Wiener v. United States, 357 U.S. 349, 356 (1958).


 28 U.S.C.A. sees. 49 y 591 et seq.


 Serrano Geyls, op. cit., Sup. 1989, pág. 72.


 Const. EE. UU., supra, págs. 173-174.


60) Serrano Geyls, op. cit., pág. 72.


 Morrison v. Olson, 487 U.S. 654, 688-693 (1988).


62) íd„ págs. 694-696.


63) Sostiene que las bases del informe de la Comisión de la Rama Ejecutiva de la Convención Constituyente evidenciaban el “entendido constitucional” de que la autoridad ejecutiva del Gobernador incluía a las corporaciones públicas. Cita como apoyo de su argumento una parte de dicho informe, que dispone de la forma si-guiente:
“El Gobernador como director general de la administración pública. La disposi-ción consignada en el inciso (b) del artículo 4 de la proposición sustituía que faculta al Gobernador para ejercer la dirección general de la administración pública ha sido aprobada por vuestra Comisión con el claro entendimiento de que comprende la supervisión e inspección de los departamentos y agencias de gobiernos, así como de las corporaciones públicas y de las entidades autónomas creadas por ley.” (Énfasis suplido y en el original.) Alegato principal de los demandados de 20 de abril de 2004, pág. 49.


 El referido escrito fue titulado Alegato del Estado Libre Asociado de Puerto Rico.


65) Alegato del Estado Libre Asociado de 20 de abril de 2004, pág. 20.


66) 3 L.P.R.A. see. 6.


S7) Santa Aponte v. Srio. del Senado, 105 D.P.R. 750, 759 (1977); Bond v. Floyd 385 U.S. 116, 131 (1966).


68) Silva v. Hernández Agosto, supra, pág. 57; Vélez Ramírez v. Romero Barceló, 112 D.P.R. 716, 731—734 (1982); Santa Aponte v. Srio. del Senado, supra; *304García Passalacqua v. Tribunal Electoral, 105 D.P.R. 49 (1976); Fuster v. Busó, 102 D.P.R. 327 (1974).


 Nogueras v. Hernández Colón, 127 D.P.R. 405, 412 (1990); Banco Popular v. Mun. de Mayagüez, 126 D.P.R. 653 (1990); P.R.P. v. E.L.A., 115 D.P.R. 631, 642 (1984); Milán Rodríguez v. Muñoz, 110 D.P.R. 610, 618 (1981).


 Nogueras v. Hernández Colón, supra, pág. 412; Cerame-Vivas v. Srio. de Salud, 99 D.P.R. 45, 51 (1970); Esso Standard Oil v. A.P.P.R., 95 D.P.R. 772, 783 (1968).


 Noguera v. Hernández Agosto, supra, pág. 414.


 18 L.P.R.A. see. 602.


S) 18 L.P.R.A. see. 601.


 18 L.P.R.A. see. 603.


 18 L.P.R.A see. 852 eí seq.


ee) 18 L.P.R.A. see. 852(2).


 18 L.P.R.A. sec. 852c.


S) 18 L.P.R.A. sees. 1195-1199.


 18 L.P.R.A. see. 1195.


™) 18 L.P.R.A. see. 1196.


 Op. Sec. Just. Núm. 1956-28 de 10 de mayo de 1956.


 18 L.P.R.A. see. 601 eí seq.


S) 18 L.P.R.A. sec. 621c.


 Excepto el representante estudiantil y los dos (2) profesores. (Énfasis en el original suprimido y énfasis suplido, y escolios en el original.)(74)


 C.E.S. U.P.R. v. Gobernador, 137 D.P.R. 83, 86-90 (1994).


B) íd., págs. 91-93.


C) Por el contrario, nuestra Constitución concede la facultad expresa a la Asamblea Legislativa para “crear, consolidar o reorganizar departamentos ejecutivos y definir sus funciones”. Art. Ill, Sec. 16, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 343. Esta disposición fortalece nuestra conclusión de *315que, ausente alguna disposición en contrario, los empleados públicos no tienen interés propietario alguno sobre las funciones que desempeñen.


 Tampoco existe acuerdo o contrato alguno que sustente el reclamo de interés propietario de los miembros del Consejo.


 Durante su historia, la Universidad de Puerto Rico ha sido víctima de intervenciones políticas y, como regla general, su estudiantado ha clamado por mayor autonomía para dicha institución.
“... [L]a autoridad conferida a la Junta de Síndicos por la ley de 1925 ... mantenía [a la Universidad] sometida a los vaivenes de la política partidista local y privada de la independencia académica consubstancial al buen funcio-namiento de una institución de educación superior.” Isabel Picó de Hernández, Los estudiantes universitarios y el proceso político puertorriqueño (1903-1948), Tesis, Departamento de Gobierno de la Universidad de Harvard, 1974, pág. 194. Véase, además, id., págs. 117, 196-208 y 227-239.


C13) Las Constituciones de los siguientes estados otorgan expresamente un rango constitucional a la autonomía de sus universidades públicas: California, Georgia, Hawaii, Idaho, Michigan, Minnesota, Montana, Nebraska y Oklahoma. J.P. Byrne, Academic Freedom: A “Special Concern of the First Amendment”, 99 Yale L.J. 251, 327 esc. 303 (1989). Véase, también, H.W. Horowitz, The Autonomy of the University of California under the State Constitution, 25 U.C.L.A. L. Rev. 23, 25 (1977); Regents of University of Minnesota v. Lord, 257 N.W.2d 796, 800 (1977). Bn Minnesota, donde la Universidad pública tiene un rango constitucional, la jurisprudencia ha resuelto que el propósito de dicha disposición constitucional fue el poner “ ‘the management of the greatest state educational institution beyond the dangers of vacillating policy, ill informed or careless meddling and partisan ambition that would be possible in the case of management by either legislature or executive’ ”. Regents of the University of Minnesota v. Lord, supra, pág. 800. (Enfasis su-plido y escolios en el original.)(76)


 íd., págs. 96-119.


 íd., págs. 141-177.


C1) Sweezy v. New Hampshire, 354 U.S. 234, 261-263 (1957). (Énfasis y escolio en el original, y énfasis suplido.)(78)


 íd„ págs. 182-186.


 P.P.D. v. Gobernador I, 139 D.P.R. 643 (1995); Santiago v. Bobb y El Mundo, Inc., 117 D.P.R. 153, 158 (1986); Romero Barceló v. Hernández Agosto, 115 D.P.R. 368, 381 (1984).


 P.P.D. v. Gobernador I, supra; Noriega v. Gobernador, 130 D.P.R. 919 (1992); Noriega v. Gobernador, 122 D.P.R. 650 (1988); López Vives v. Policía de P.R., 118 D.P.R. 219 (1987); Soto v. Srio. de Justicia, 112 D.P.R. 477, 485 (1982).


 P.P.D. v. Gobernador I, supra; Santiago v. Bobb y El Mundo, Inc., supra; Soto v. Srio. de Justicia, supra.


 ppp y Gobernador I, supra.


 Morrison v. Olson, supra.